HIDALGO

' NUMERO: TRES MIL DOSCIENTOS SESENTITRES xk 14002
) MINUTA: TRES MIL DOSCIENTOS CINCUENTINUEVE REG 672

K 14002

CESIÓN DE POSICIÓN CONTRACTUAL Y MODIFICACIÓN
DEL CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y
7 EXPLOTACIÓN DE HIDROCARBUROS EN El LOTE 64, QUE
CELEBRAN, DE UNA PARTE, PERUPETRO S.A
OTRA PARTE, OCCIDENTAL PETROLERA DEL PERU, 1INC..
SUCURSAL DEL PERÚÓ; OCCIDENTAL EXPLORADORA DEL

Y DE LA

» PERU, LTD., SUCURSAL DEL PERÚ; REPSOL
( EXPLORACIÓN PERÚ  S.A., SUCURSAL DEL PERU;
BURLINGTON RESOURCES PERU LIMITED,  SUCURSAL
PERUANA; CON LA INTERVENCIÓN DE OCCIDENTAL.
PETROLEUM CORPORATION; OCCIDENTAL PERUANA, INC-.
SUCURSAL DEL PERÚ, DE REPSOL EXPLORACIÓN S.A.,

DE PBURLINGTON RESOURCES INC. Y DEL BANCO CENTRAL
DE RESERVA DEL PERU .tr*rreraararararrnrnrresinss

[IO

NTRODOUCCOTIO Ni=======

Notaria de Lima

EN LA CIUDAD DE LIMA A LOS DIECISIETE (17) DIAS DEL MES DE MARZO PE

CUATRO (2004), ANTE MI; CAROLA CECILIA MIDALGO MORAN, NOTARIA DE ESTA CAPITAL

CECILIA HIDALGO MORAN

COMPRARECE Ni=========
DOM: ANTONIO RODOLPO STUMPPLE GUIMARAES, QUIEN MANIFIESTA SER DE NACIONA
PERUANA, DE ESTADO CIVIL; CASADO; DE PROFESTON; INGENTRRO Y DOMICILTAR EN

CAPITAL, DEBIDAMENTE IDENTIFICADO CON DOCUMENTO NACIONAL DE

TIDAD $

QUIEN EN ESTE ACTO DECLARA PROCEDER EN NOMBRE Y REPRESENTACION DE PERUPETRO

B.A., CON REGISTRO UNICO DE CONTRIBUYENTE NUMERO 201956785044, DOMIC1

AV. LUIS ALDANA NUMERO 320, SAN BORJA, LIMA, EN SU CALIDAD UE GERENTE

Y QUIEN DICE ESTAR DERTDAMENTR FACULTADO SEGUN CONSTA DEL PODER INSCRITC

ASIENTO C 00026 DE LA PARTIDA N" 002598317 DEL REGISTRO DE PERSONAS JURIDICAS vE

LIMA Y DE CONFORMIDAD CON EL ACUERDO DE DIRECTORIO DE PERDPETRO NUMERO 044

DEL 17 DE DICIEMBRE DBL 2003 Y El DECRETO SUPREMO N* 60€-2004-EM PUBLICAD

DE MARZO DEL 2004 QUE CORREN INSERTOS EN LA PRESENTE ESCRITURA PUBLICA =

¿ DON: JORGE AUGUSTO PEREZ TAIMAN, QUIEN MANIFIESTA SER DE NACIONALIDAD: P
L DE ESTADO CIVIL:

Fr

CASADO, DE PROFESION: AROGADO, Y DOMICTI.TAR EN FESTA CAT

DEBIDAMENTE IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD NUMERO: 06353f5

QUIEN EN ES

ACTO DECLARA PROCKDER RN NOMMPR Y REPRESENTACIÓN DE OCCIDENTAL
1 PETROLERA DEL PERU, 1NC., SUCURSAL DEL PERU. INSCRITA EN LA FICHA N' 11670 El

REGISTRO DE PERSONAS JURIDICAS DE LA OFICINA REGISTRAL DE LIMA Y CALLAO,

PARTIDA NUMERO. 06006341, DEL LIBRO DE CONTRATISTAS DE OPERACION

S VEL

PUBLICO DR HIDROCARBUROS CON REGISTRO. UNTCO DE CONTRIBUYENTE NUM

20267638358, CON DOMICILIO EN VICTOR ANDRES BELAUNDE NUMERO 147, VIA PRINCIP

LAS CAMELIAS 140, SAN ISIDRO - CENTRAL TELEF: 442 2141 TELERAX: 440 8798
, EMI HIDALGO NOTARIARIDALGO.COM - WEB: HTTP JUNO NOTARIAMIDALGO 009
CECILIA HIDALGO MORAN
Notaria de Lima

EDIFICIO REAL TRES
SIDRO, DE LA PROVINCIA Y DEPARTAMENTO DE LIMA, Y QUIEN DICL E:

OFICINA 602,

ENTRO EMPRESARIAL REAL, DEL DI

eb

¡MENTE FACULTADO SEGUN CONSTA DEL PODER INSC

RITO RN TA FTCHA NUMERO 116

ASIENTO 1, DEL REGIST

20 DE PERSONAS JURIDICAS DE LA OFICINA REGISTRAL DE

CALLAO Y EN El ASIENTO 2 FOJAS 121 Y EN EL ASIENTO 1

RESPECTIVAMENTE DEL TOMO 111 DEL LIBRO DE MANDATOS DEL REGISTRO

HIDROCARBUROS.===
DON: RICARDO PORFIRIO SILVA CHUECA, QUIEN MANIFIESTA
PERUANA, DB ESTADO CIVIL: CASADO, DE PROFESTON; AROGADO Y DOMICILIAR

DE NACIONALIDAD

CAPITAL, DEBIDAMENTE IDENTIFICADO CON DOCUMENTO MACIONAL DE ID:
07843940.-
QUIEN EN ESTE ACTO DECLARA PROCEDER EN NOMBRE Y REPRESENTACION DE OCCIDENTAL
EXPLORADORA DEL PERU, LTD., SUCURSAL DEL PERU, INSCRITA EN Lá FICHA NH 140

DEL REGISTRO DE PERSONAS JURIDICAS DE LA OFICINA REGISTRAL DE LiMA

LA PARTIDA N7" 06006189, RESPECTIVAMENTE, DEL LIBRO DE CONTRATI
NES. DEL REGISTRO PUBLI

DE HIDROCARBUROS, CON REG

STRO

ONTRIBUYENTE NUMERO 20347982068, CON DOMICILIO EN AV. VICIÓN ANDEES EE

[h47, VIA PRINCIPAL 155. EDIFICIO REAL TRES, OFICINA 602, CENTRO EMPRE
REAL. SAN TSTDRO, DE LA PROVINCIA Y DEPARTAMENTO DE LIMA, Y QU
DEBIDAMENTE FACULTADO $

EN DICE

GUN CONSTA DEL PODER INSCRITO EN EL ASIENT

FICHA M* 140883 DEL REGISTRO DE PERSONAS JURIDICAS DE LA OFICINA

LIMA Y CALLAO. Y EN El. ASIENTO 1; POJA 491, DEL TOMO Y DEL LTRFO DE MA BL
REGISTRO PUBLICO DE HIDROCARBUROS, RESPECTIVAMENTE.

IGUALMENTE. EN ESTE ACTO DECLARA PROCEDER EN NOMBRE EPRESENTACION
OCCIDENTAL PETROLEUM CORPORATION, CON DOMICILIO EN N*% 10899. WILSHIRE £0

ANGELES, CALIFORNIA, ESTADOS UNIDOS DE AMÉRICA, Y QUIEN DI

DEBIDAMENTE FACULTADO SEGUN CONSTA DEL PODER ESPECIAL OTORGADO POR DICHA

EN SU FAVOR Y DB LOS SE

RES JOHN M. WINTERMAN, DONALD LTPINSKT Y JORGE

PEREZ TAIMAN, MEDIANTE INSTRUMENTO DE FECHA 25 DE FEBRERO DE 2004, OTORS
EL NOTARIO PUBLICO DEL ESTADO DE CALIFORNIA DE LOS ESTADOS UNIDOS DE A

EHARON €. FIERRO, CUYA TRADUCCION OFICIAL SE TNSBRTA, EN PROCESO DE TNSCH

EN EL REGISTRO DE PERSONAS JURIDICAS DE LA OPICINA RECI

RAL DE LIMA Y CALLA
ASIMISMO, EN ESTE ACTO DECLARA PROCEDER EN NOMBRE Y REPRESENTACIÓN DE OCCIDENTAL
PERUANA INC. SUCURSAL DEL PERU, INSCRITA EN LA PARTIDA NUMERO 050062/3 VEL

DE CONTRATISTAS DE OPERACIONES PETROLERAS DEL REGISTRO PUBLICO DE MIDROCAPRLULO
CON REGISTRO UNICO DE CONTRIBUYENTE NUMERO 20100139686, CON DOMICILIO EN

VICTOR ANDRES BELAUNDE 147, VIA PRINCIPAL 155, EDIFICIO REAL TRES, OFICINA £
CENTRO EMPRESARIAL REAL, SAN ISIDRO, DE LA PROVINCIA Y DEPARTAMENTO bE 1

QUIEN DICE ESTAR DEBIDAMENTE FACULTADO SEGUN CONSTA DEL PODER INSCEL

ASIENTO 131 DE LA FICHA N' 12496 DEL REGISTRO DE PERSONAS TURTDICAS DE

DPICINA REGISTRAL DE LIMA Y CALLAO. =============

DON: GABRIEL LERET VERDU, QUIEN MANIFIESTA SER DE NACTONATTDAD: FSPAN

ESTADO CIVIL: CASADO, DE PROFESION: GEÉOLOGO, Y DOMICILTAR EN

DERTDAMENTE TDENTIFICADO CON CARTA DE IDENTIDAD N-121888.=========
QUIEN EN ESTE ACTO DECLARA PROCEDER EN NOMBRE Y REPRESENTACIÓN DR REPSOL
EXPLORACION PERU S.A., SUCURSAL DEL PERU, INSCRITA EN ASIENTO 1, DE LA F1
109562 DEL REGISTRO DE PERSONAS JURIDICAS DE LA OFICINA REGTSTRAL D

CALLAO. Y EN EL ASIENTO 1 PÁGINA 029 DEL TOMO 211 DEL LIBRO DE CONTRATISTAS 105
OPERACIONES DEL REGISTRO: PUBLICO DE HIDROCARBUROS, CON REGISTRO UNI DF

LAS CAMELIAS 140, SAN ÍSIDRO - CENTRAL TELEF: 442 2141 Titrrax. 440 8798
EMAIL: HIDALGO NOTARIALIIDALGO. COM - WEB: LITTP/ WWW NO TARIABIIDALGO. COM
TESTIMONIO

_—AHMDA Lo

CONTRIBUYENTE NUMERO N* 20258262728. CON DOMICTLTO EN AY. VICTOR ANDRES BE F
) N* 137, VIA PRINCIPAL 140, OPICIMAS 301 Y 102, EDIFICIO REAL
EMPRESARIAL REAL, SAN ISIDRO, PROVINCIA Y DEPARTAMENTO DE LIMA. Y Q

R DEBIDAMENTE FACULTADO SEGUN CONSTA DEL PODER INSCRI

EN ASIENTO A 000043

DR LA PARTIDA NUMERO 00306614 DEL REGISTRO DE PERSONAS JURIDICAS DE LA OFICINA
' REGISTRAL DE LIMA Y CALLAO Y EN EL ASIENTO 00019 DE LA PARTIDA N” 06006320 DL

LIBRO DE MANDATOS DEL REGISTRO PUBLICO DE HIDROCARBUROS.
EN ESTE ACTO DECLARA PROCEDER EN NOMBRE Y REPRESENTACION DE REPSOL

IGUALMENT
EXPLORACION S.A., CON DOMICILIO EN PASRO LA CASTELLANA N' 278-230, 290%
ANA. Y QUIEN DICE ESTAR DEBIDAMENTE FACULTADO SEGUN CONSTA DE) PODE

ES
) EN LA PARTIDA ELECTRÓNICA N* 11025965, ASIENTO A00021 DEL REGISTRO DE PUDE

ESPECIALES DE SOCIEDADES EXTRANJERAS DEL REGISTRO DE PERSONAS JURIDICAS DE

DON: ALBERTO VARILLAS CUETO, QUIEN MANIFIESTA SER DE NACIONALIDAD: PEL

ADO CIVIL: CASADO, DE PROFESTON: ABOGADO. Y DOMICILIAR BN RESTA CAP
/ IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD NUMERO: 07213924 =-
ESOURCES PERU LIMITED, SUCURSAL PERUANA, ¡INSCRITA EN LA PARTIDA N* 1101400
DEL RECISTRO DE PERSONAS JURIDICAS DE LA OFICINA REGISTRAL DI
L ASIENTO 1. FOJAS 472 DEL TOMÓ 111 DEL LIBRO DE CONTRATISTAS LE OPERA

RIDAMENTE
IEN EN ESTE ACTO DECLARA PROCEDER EN NOMBRE Y REPPRESENTACION DE BURLINGTON

LIMA Y

EN
DEL REGISTRO PÚBLICO DE HIDROCARBUROS, CON REGISTRO UNICO DE CONTRIRU

a

MUMERO 20419811646, CON DOMICILIO EN AV. EL ROSARIO M* 380 SAN 1SIDR
SU CALIDAD DE MANDATARIO NACIONAL, Y QUIEN DICE ESTAR DEBLUANENTE
SEGUN LÓNITA DEL PODER INSCRITO EN PARTIDA INSCRITA EN PARTIDA $"
DEL REGISTRO DE PERSONAS JURIDICAS DÉ LA OFICINA REGISTRAL DE LIMA Y

3rRO

aria

EN LA PARTIDA N" 96006500 DEL REGISTRO DE MANDATOS DEL

Not

HIDROCARBUROS .--
ICUALMENTE, EN ESTE ACTO DECLARA PROCEDER EN NOMBRE Y REPRESENTACIÓN

o... Po...

CECILIA HIDALGO MORAN
de Li

BURLINGTON RESOURCES INC., CON DOMICITTO EN 500 35M. SAM HOUSTON FEWY
12009 HOUSTON, TEXAS 77060, ESTADOS UNIDOS DE AMERICA, Y QUIEN DICE
DERIDAMENTE FACULTADO SEGUN CONSTA DEL PODER INSCRITO EN LA PARTIDA El

DE

NS 11143315 ASIENTO 800012 DEL REGISTRO DE PODERES ESPECIAL

EXTRANJERAS DEL REGISTRO DE PERSONAS JURÍDICAS.====

DON: MANUEL MONTEAGUDO VALDEZ, QUIEN MAMIPLESTA SER DE NACIONALIDAD: PERUANA. DE

ESTADO CIVIL: CASADO. DE PROFESION U OCUPACION: ABOGADO, Y DOMICILIAR Eb

CAPITAL, DEBIDAMENTE IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD

10275927.=

DON: CARLOS AUGUSTO BALLON AVALOS, QUIEN MANIFIESTA SER DE
PERUANA, DE ESTADO CIVIL: CASADO, DE PROFESION: ECONOMISTA. Y DOMICILIAR EN ES
CAPITAL. DERTDAMENTE IDENTIFICADO COM DOCUMENTO NACIONAL DE TOENTIDAD
, 08757380.=
) QUIENES EN ESTE ACTO DECLARAN PROCEDER EN NOMDRE Y REPRESENTACIÓN DEL BANCO

CENTRAL DE RESERVA DEL PERO, CON REGISTRO UNICO DE CONIRIBUNENTE
20132476309, CON DOMICILIO EN EL JIRON MIRO QUESADA NUMERO ddi, DEL DISTRITO
CERCADO UE LIMA. DE LA PROVINCIA Y DEPARTAMENTO DE LIMA, EN SUS CALIDADES De

) GERENTE (GENERAL NOMBRADO POR ACUERDO DE DIRECTORIO N* 3950 Y GEREN

R
n OPERACIONES INTERNACIONALES NOMBRADO POR ACUERDO DE DIRECTORIO NW 17

RESPECTIVAMENTE, Y QUÍENES DICEN ESTAR DEBIDAMENTE FACULTADOS SEGUN CONSTA DE Lf
COMUNICACIÓN DE GERENCIA GENERAL DE DICHO BANCO N* GG-069-2004 DET 16 DE MARZO
DEL DOS MIL CUATRO =============="===

LAS CAMEXAS 140, SAN ÍSIDRO - CENTRAL TELEF: 442 2141 TeLenax: 440 8798
, EMAIL: HIDALGOGO NOTARIABIIDALGO.COM — WEB: HFTP:)/ WWW NOTARIAMIDALGO. COM.

HIDALGO

Notaria de Lima

A
á
2
E
=
3
3

LOS COMPARECIENTES

MN INTELIGENTES EN EL IDIOMA €

STELL.

, QUIE!

ON CAPACIDAD, LIBERTAD Y CONOCIMIENTO SUFICIENTE DE CONFORMIDAD

DO DE LO QUE DOY FE Y ME ENTREGAN UNA MINUTA QUE AROM eb

QUE LES HE EFPECTU
SU LEGAJO RESPECTIVO BAJO El NUMERO DE ORDEN CORRESPONDIENTE Y CUYO

LITERAL ES COMO SIGUE

MINO T Asscancocooooconoooorococonanoosnoooonocomomo=====

SEÑORA NOTARIA DRA. CECILIA HIDALGO

Sirvase usted extender en su Registro de Escrituras una en la que
conste la Cesión de Posición Contractual y Moditicació Contrato de Licencia
para la Exploración y Explotación de Hidrocarburos en el Lote 64, que celebrar
de una parte, PERUPETRO S.A. con Registro Unico de Contribuyente R
2019K7H85044, com domicilio en Av. Luis Aldana N* 320. San Borjas,
debidamente representada por su Gerente General, señor Antonio Rodolfo Srumpt
Guimaraes, ¡identificado con Documento Nacional de Identidad N* 0877

autorifado según poder inscrito en la Partida Electrónica N” 00259837

00025) del Registro de Personas Juridicas de la Oficina Registral de lima

o y de conformidad con el Acuerdo de Directorio de PERUPETRO N* 093-0003
7 de diciembre del 2003 y el Decreto Supremo N* 006-2004-EM, publicado <l
marzo del 2003, los mismos que usted señor Notario se servirá lasertar,
en adelante se le denominará "PERUPETRO", y de la otra parte, OCCIDENTAL
ÍTROLBRA DEL PERU, INC.

ntribuyentes N* 20267638358, con domicilio en la Av. Víctor Andx

SUCURSAL DEL PERÚ, con Registro 0

» Vía Principal 155 Fáificio Real Tres Oficina 602 entro
val, san Isidro, Lima, inscrita en la Ficha N”" 116709 del Registro de Persona
urídicvas de la Oficina Registral de Láma y Callao y en la Partida 06006340 nel

ibro de Contratistas de Operaciones del Registro Publi

de Hidrocarburos,
debidamente representada por su Mandatario Nacional seño: Jorge Augusto Téir-

Talman, identificado con Documento Nacional de Identidad N* 06353650

militar N* 246693952, autorizado según poder inscrito en el asiento 1 d
Ficha N* 116709, del Registro de Personas Jurídicas del Registro Público de Lita
y en el asiento 1. fojas 112% y 120, del tomo 111 del Libro de Mandatos 1
Registro Público de Hidrocarburos; OCCIDENTAL EXPLORADORA DEL PERU, LTD
SUCURSAL DEL PERÓ, con Registro Unico de Contribuyentes N* 2034/9320658 .
domicilio en la Av. Víctor Andrés Belaúnde 147, Vía Principal 155, edificio les
Tres, Oficina 602, Centro Empresarial Real, San Isidro, Lima, inscrita en la

Ficha N* 140883 del Registro de Personas Jurídicas de la Ofi

na Registral de

Lima y Callao, y en la Partida 06006309 del Libro de Contratistas de Operaci

del Registro Público de Hidrocarburos, debidamente representada por cu
Mandatario Nacional señor Ricardo Portírio Silva Chueca, identificad

Documento Nacional de Identidad N?” 07943940 y Libreta Militar N" 214%4 á
aurorizado según poder inscrito en el asiento 6 de la Ficha N* 130883 de

Registro de Personas Jurídicas de la Oficina Registral de Lima y Callao y en >
asiento 1, fojas 491, del tomo V del Libro de Mandatos del Registro Públis
Hidrocarburos; REPSOL EXPLORACIÓN PERU 8.A., SUCURSAL DEL PERU. con Fegi

Dnico de Contribuyentes N” 20258262728, con domicilio en la Av. Victor Andrés

Belaúnde 147, Vía Principal 140, Edificio Real Seis, Oficinas 201 - 302, €
Empresarial K£eal, San 1velóro, inscrita en la Partida N” 105562 del Regístic de

Personas Jurídicas de la Ofícina Registral de Lima y Callao. y en el asient

tojas 29, del tomo II1 del Libro de Contratistas de Operaciones del Reg:

LAS CAMELIAS 140, SAN ISIDRO - CENTRAL TELEF: 442 2141 TetErax: 440 8798
EMAIL: HIDALGO(O NOTARIAMIDALGO.COM — WEB: HTTP://WWW NOTARIAMIDALGO. COM
HIDALGO

Notaria de Lima

:
:
:
3
:

Público de Hidrocarburos. debidamente representada por su Gerente

exal 26

Gabriel Leret Verdú, ¿identificado con Carta de Identidad N-121995, autoricad

1 Partida N% 00306614, asiento A00041, dul

podez ingurit

Personas Juridicas de la Oficina Registral de Líma y Cállao y en Par

05006830, asiento A 00019, del Libro de Mandatos del Registro Público
Hidrocarburos; BURLINGTON RESOURCES PERU LIMITED, SUCURSAL PERUANA, con Pegi

Unico de Contribuyentes N" 20419811646, con domicilio en la Av. El k

380, San Isidro, inscrita en la Partida N” 11044754 del Registro de Persona
vuzídicas de la Oficina Registral de Lima y Callao, y en el asiento 1

472. del tomo 111 del Libra de Contratistas de Operaciones del Regiatro

de Hidrocarburos, debidamente representada por el señor Alberto Varillas
identificado con Documento Nacional de Identidad N* 07813924, autorizado segua

serito en la Partida 3N* 11044754, Asiento AN0002, de la Uficina

poder 1

Registral de Lima y Callao y en la Partida MN" 04004500 Aniento C00001

de Mandatos del Registro Público de Hidrocarburos, con la inter
OCCIDENTAL /PETROLEUM CORPORATION, con domicil en N* 10809, Wil

hire

, California, Estados, Unidos de América, debidamente representada

or Ricardo Porfirio Szlva Chueca, identificado coa Documento Nacional

dad N* 07843940 y Libreta Militar N% 2149473544, facultado según pode
espect otorgado mediante instrumento de fecha 25 de febrero de 2004 ante -1
notar, publico del estado de California de los Estados Unidos de América,

0. Pierro traducción oficial usted señora Notaria 36 sel 5

tar. en proceso de inscripción en el Fegigtrio de Personas Iuridica 4 %
na Registral de Lima y Callao; con la intervención de OCCIDENTAL PERUANA,
SUCURSAL DEL PERÚ. con Registro Unico de Contribuyentes N* 201001190

domicilio en la Av. Víctor Andrés Relaúnde N' 147, Vía

ficio Real Tres, Oficina 602, Centro Empresarial Real, San

crira en la Ficha N" 12996 del Registro de Personas Jurídicas ade 1

eraciones Petroleras del Registro Público de Hidrocarbur debidamente

depresentada por su Mandatario Nacional señor Ricardo Porfirio Sil

identificado cou Documento Nacional de Tdentidad N” 07843940, aurorizar

poder inscrito en el asiento 131 de la Ficha 12996 del Registro de

Jurídicas de la Oficina Registral de Lima y Callao y en el asiento

192, del romo Y del Libro de Mandatos del Registro Público de Midr

arburo

la intervención de REPSOL EXPLORACION 5.A., con domicilio en Paseo la Casto

No 275-280, 29046 Madrid, Eopaña, debidamente representada por el señor dabei=l
Dezet Verdú, identificado con Carta de Identidad N-121888, según poder inscrit

en la Partida Electrónica N” 11025965, asiento B00021. del Registro de Po

Especiales de Sociedades Extranjeras del Registro de Personas Juridica
Oficina Registral de Lima y Callao; con la intervención de BURLINGTON RESOURCES
INC. con domicilio en 500 N. Sam Houston Pkwy. E-suit 1200 Houston, Txus

77060, Estados Unidos de America, debidamente representada por <l señor Alberto

Varillas Cueto, identificado con Documento Narional de identidad MN" 07R11974

según poder inscrito en la Parrida Elecrrónica N" 11143315, asiento B0001

Registro de Poderes Especiales de Sociedades Extranjeras del Regist

Personas Jurídicas de la Ofícina Registral ue Lima y Callao; y, con ,
intervención del BANCO CENTRAL DE RESERVA DEL PERU, con domicilio en Ji. Antonio
Miro Quesada N* 441, Lima representado por sus funcionariós Manuel Monteagudo

LAS CAMELIAS 140, SAN ISIDRO - CENTRAL TELEF: 442 2141 TELEFAX: 440 8798
MALE: HIDALEO( NOTARIAHIDALGO.COM — WEB; HTTP://WWW. NOTARIAHIDALGO. COM.
TESTIMONIO

HIDALGO

' Valdez, identificado con mento Nacional de Identidad N*

alidad de Jefe de la Oficina Legal, nombrado por Acuerdo de Direc

arios Augusto Ballón Avalos, identiticado con Documento $

cional de identinad

Ro 08757380 en su calidad de Gerente de Operaciones Internacionales nombrado pu

) Acuerdo de Directorio M* 3737, autoiízado conforme consta de la cos ación y
U la Gerencia General de este Banco N* GG-D069-2004 del 16 de marzo dav] 2004. que
teá señor Notario se servirá insertar. en los términos y condiciones me

constan en las cláusulas siguientes:=======
CESION DE POSICION CONTRACTUAL Y MODIFICACION DEL CONTRATO DE LICENCIA PARA
LA EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE 64

) ANTECEDENTES ====22>ooneooonocrr

) Ed PERUPETRO S.A.. en adelante PERUPETRO, Atlantic Fi

Sucursal del Perú, celebraron un Contrato de Licencia para

y Explotación de Midrocarburos en el Lore 64, ubicado en

, en adelante el Contrato, el mismo que conforme a ley

Decreto Supremo No. 33-95-EM y elevado a Escritura Pública cón fecha

de diciembre de 15995, ante Notario Público de Lima

enandini Barreda, e inscrito en el Asiento 1, pagina
íbro de Actos, Contratos y Derechos Petroleros del Regístro

Midrocarburos.

há partir del 11 de octubre de 1996 el Contrato ingresó en Fuerza Mayos

invocada por Atlantic Riíchfield Peru, Inc., Sucursal del

vventos ocurridos < las comuntdade ná

secuencia
limitaron su libre ingreso al Área de Contrato e impidieron la ejecucion

lo la prospección sismica programada para el segundo periodo de la 1

Notaria de Lima

de exploración. PERUFETRO, con carta PRES-SUC 752-596 del 5 de

de 1996. aceptó la causal de Puerza Mayor invocada por Atlantic

:
E
:
;
E
O

Peru, Inc., Sucursal del Perú.==

Mediante Decreto Supremo No. 049-99-EM, de fecha 17 de setiembre de 153%,

) / fue aprobada la cesión de participación en el Contrato con la que 15

1 | empresa Atlantic Richfield Peru, luc., Sucursal del Perú, cedió

) cincuenta por ciento (50%) de su participación total en el Contsat
empresa Occidental Exploradora del Peru, Ltd., Sucursal del Peru. s

y Is cesión Eue elevada a escritura pública y suscrita ul 26 de octubro «

) 1999 ante Notario Público de Lima Dr. Ricardo Fernandini Barteda.=-----=-

) 1,4 Mediante Decreto Supremo No. 005-2001-EM, de fecha 4 de febrero del 2

) | fue aprobada la cesión de participación en el Contrato cón la
empresa Atlentio Richfield Peru, Inc., Sucursal del Perú, cedió la mitad

) | de su participación en el Contrato, es decir el veinticinco por cier

) 125%) del total, a la empresa Pepsol Exploración Perú S.A, Sucursal 1

, | Perú, y la otra mitad, decir el otro veínticinto por ciento (25%)

) total restante, a favor de la empresa Burlington Resources Feru Limited,

| Sucursal Peruana. La cesión fue elevada a escritura pública y 3

/ el 10 de mayo del 2001 ante Notario Publico de Lima, Dra, Ce '

) Morán o... no ==.

, 1.5 Mediante carta GE 227 02, de fecha 27 de agosto del 2002, y ur

) conformidad con da cláusula décimo sexta del Contrato, Pops oraci
Perú S.A., Sucursal del Peri, comunicó a PERUPETRO 2u intención de ceder

) su participación en el Contrato a la empresa Occidental Exploradora del

)

LAS CAMELJAS 140, SAN ISIDRO - CENTRAL Terer: 442 2141 Teterax. 440 8798
) EME: HIDALGO NOTARTARIDALGO.COM — ER: ETE JW NOTARIAFIDALCO. COM
) 1.6
)
)
y
y 7)
)
)
)
]
)
1.8

Notaria de Lima

ó
E
Z
5
:
8

2.1

CESIÓN DE POSICIÓN CONTRACTUAL====

TESTIMONIO

HIDALao

Peru, Lrá., Sucursal del Pexú.--

Mediante carta de fecha 27 de agosto del 2001, y de conformidad '

cláusula décimo sexta del Contrato, Burlington Resources Peru Li

Sucursal Peruana, comunicó a PERUPETRO su intención de ceder
participación en el Contrato a la empresa Occidental Exploradora del

Peru, Ltd., Sucursal del Perú.

Mediante carta Per-019-01-ORPL, de fecha 25 de julio del 2001, Ooridenial
Exploradora del Peru, nrd., Sucursal del Perú, solicitó a PERUPETRO ia

revisión del Contrato con el propósito incorporar las nuevas condirie

para promover las inversiones en exploración y facilita »

lotación de los hidrocarburos descubiertos, así como lay nuevas

odologías para la determinación de las regalías aprobadas medi

S. N* 017-2003 EM.

diante carta Per-040-03-OEPL, de fecha 25 de julio del 2003, y de

onformidad con la cláusula décimo sexta del Contrato,

lizploradora del beru, Lrd., Sucursal del perú. comunicó a

intención de ceder a s5u afiliada Occidental Petrolera 11
Sucursal del Perú, la totalidad de su participación Contra

incluyendo la participación a ser cedida en su favor las empreza
Repsol Exploración Perú S.A. Sucursal del Perú, Resonres

Peru Limited, Sucursal Peruana, conforme a lo indicado en los acáip-

1.3 y cedentes-

pr
Petrolera del Peru, Inc.,

ursal del Perú, mediante 1

Occidenta

Per-019-003-OPPI, de fecha 25 de julio del 2003, aolicitó su calificacio

para asumir la participación en el Contrato que le seria aa
Occidental Exploradora del Peru, Ltd., Sucursal del Perú, califica

orgada por PERUPETRO.

que fue

De conformidad con la cláusula decimosexta del Contrato, por

documento Repsol Exploración Perú S.A., Sucursal del Perú.
Resouices Peru Limited, Sucursal Peruana, ceden su participación en 4
Contrato a Occidental Exploradora del Peru, Lrá., Sucursal del Perú; y, 4
su vez, esta última cede su participación total en el Contrat a
Occidental Petrolera del Peru, Inc., Sucursal del Perú, quedando e.

consecuencia esta última empresa como titular del toral (100%) de las

parricipaciones en el Conrraro

Occidental Petrolera del Peru, Inc.. Sucursal del Perú, de conformidad
con el acápite 16.3 del Contrato, otorga todas las garantías y asune

tados los derechos, responsabilidades y obligaciones derivadas del

Contrato-

Interviene en la presente Modificación de Contrato «el banco Cen

Reserva del Perú, para tomar nora de la cesión de participación y 1
ratificar que subsisten las garantías otorgadas en la Cláusula de

Derechos Financieros, aprobada bajo el régimen de la Ley No. 26221, Lo

Orgánica de Hidrocarburos.-.--=--

Interviene Occidental Petroleum Corporation para otorgar en favor de

Occidental Petrolera del Poru, lne Sucursal del Perú,

corporativa que aparece en el Anexo "DO", señalada en el acápite 3,11 del

Contrato =es=============

Ñ

LAS CAMELAS 140, SAN ISIDRO - CENTRAL TELEF: 442 2141 TELERAX: 440 8798
EMAIL: HIDALGO(G NOTARLAFIDAIGO.COM - WER: HTTP://WWW NOTARIAHIDALGO.COM

TESTIMONIO

HIDALGO

Ñ VARO
y 3.1 en la fecha de suscripción de la Escritura Pública que origine
presente documento, el Contrato se encuentra en el segundo periodo d
! fase de exploración y Occidental Petrolera del Peru, Inc., Sucursal de
) Perú, ha entregado a PERUPETRO la carta Pei-008-04-OPPT.
y que la siruación de fuerza mayor que impidió la ejecución
minimo de trabajo de dicho periodo desde el 1i de octubre de 1%93£, a

levantada como consecuencia del nuevo programa mínimo de trabajo a

Para Al O
! 3.2 En la fecha de suscripción de la Escritura Pública que origine
1 presente documento, Occidental Petroleum Corporation ha entregado

PERUPETRO la garantía corporativa correspondiente, por

responsabilidad solidaria por 1 cumplimiento de

derivadas del Contrato, en los términos del anexo "D”" que sean ex

a Decidental Petrolera del Pezxu, TInc., Sucursal del Perú

La garantía corporativa entregada por Occidental Perroleum Corporatz

sustituye a la ororgada por dicha empresa en la Fecha de Segunda (:

De igual manera, a la fecha de suscripción de la Encrirura ul

origine +l presente documento. el Contratista ha cumplido con sustits

la fianza bancaria correspondiente al segundo período de la fase de

ima

exploración, de manerá tal que ésta refleje la

Contratista. ===

MODIFICACIÓN DEL CONTRATO

las

aria

Para =fectos de reflejar lo establecido en las cláusulas precedente

CECILIA HIDALGO MORAN
de Li

) ko] han acordado sustáíruir el texto íntegro del Contrato por el nuevo 1
) z siguientes=-== ===. =- ==
CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE NIDROCARBUROS EN EL
) LOTE 64
) PERUPETRO S.A.
J | Y
) | OCCIDENTAL PETROLERA DEL PERÚ, INC., SUCURSAL DEL PERÚ
ÍNDICE
, CLÁUSULA PRELIMINAR : GENBRALIDADES===== ..-
» CLÁUSULA PRIMERA : DEFINICIONES ez s
, CLÁUSULA SEGUNDA r OBJETO DEL CONTRATO=-====-===--=-==.*.
, CLAUSULA TERCERA 3 PLAZO, CONDICIONES Y GARANTÍA= ==
a Y CLÁUSULA CUARTA : EXPLORACIÓN= .
CLÁUSULA QUINTA 1 EXPLOTACIÓN =========- an...
) CLÁUSULA SEXTA : PRESENTACIÓN DE INFORMACIÓN Y ESTUDIO
) CLÁUSULA SÉTIMA : COMITÉ DE SUPERVISIÓN
) CLÁUSOLA OCTAVA y REGALÍA Y VALORIZACIÓN
CLÁUSULA NOVENA 2 TRIBUTOS 2oonnnannrr nr rr
) CLÁUSULA DÉCIMA z DERECIOS ADUANEROS
) CLÁUSULA DÉCIMA PRIMERA 5 DEBECHOS PINANCIEROS
) CLÁUSULA DÉCIMA SEGUNDA : TRABAJADORES =======

CLÁUSULA DÉCIMA TERCERA * PROTECCIÓN AMBIENTA;

COMUNITANLAS---
SUTA DECTMA CUARTA . CONSERVACIÓN DE LOS HIDROC.
PREVENCIÓN CONTRA PERDIDAS

RBUROS

Las Camerzas 140, SAN ISIDRO - CENTRAL Tkter: 442 2141 Titetax: 440 8798
) MAT: HIDALGO GO NOTARIAMIDALGO.COM — WEB: HTTP://WWW NOTARIAHIDALGO. COM
¡IDA O

, CLÁUSULA DÉCIMA QUINTA : CAPACITACIÓN Y TRANSFE:

CLÁUSULA DÉCIMA SEXTA : CESTÓN Y ASOCIACIÓN===

CLÁUSULA DÉCIMA SÉTIMA z CASO FORTUITO O FUERZA MAYOR .
CLÁUSOLA DÉCIMA OCTAVA , CONTABILIDAD=

) CLAUSULA DÉC

MA NOVENA : VARIOS ========

) CLÁUSULA VIGÉSIMA É NOTIFICACIONES Y COMUNICACIONES === =

CLÁUSULA VIGÉSIMA PRIMERA SOMETIMIENTO A LA LEY PERUANA Y SC

CONTROVERSTAS ===

CLÁUSULA VIGÉSIMA SEGUNDA ; TERMINACIÓN=

) CLÁUSULA MOICIOBAL + COMPROMISO DE INVERSIÓN DE===--===-

OCCIDENTAL PERUANA, INC., SUCURSAIL

DEL PER

E DESCRIPCIÓN DEL ÁREA DE CONTRAT

ANEXO

ANEXO . MAPA DEL ÁREA DE CONTRATO

ANEXO) “0-2 a 0-6 : CARTAS FIANZA PARA EL

PROGRAMA MÍNIMO DE TRABAJO=-=-===-- -
«pe t GARANTÍA CORPORATIVA:
q S PROCEDIMIENTO CONTARLE»

OCCIDENTAL PETROLERA DEL PERÚ, 1NC., SUCURSAL DEL PERÚ

3
"e : PROCEDIMIENTO CONTABLE RECONOCIMIENTO DE
lo]
= E INVERSIÓN EN EXPLORACIÓ: =
85 a" : UNIDADES DE TRABAJO EXPLORATORTIO =
uo 0 En C a
20 TABLA DE EQUIVALENCIA
a L-] JONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN Yi
LOTE 64
El
S o PERUPETRO S.A.
=Lá Y
¡a

CLÁUSULA PRELIMINAR.- GENERALIDADES=

e; El presente dócumento constituye el nueva texto del

para la Exploración y Explotación de Hidrocarburos

adelante el Contrato, que suscriben PERUPETRO y el Conrratr

) ==
II. Los Hidrocarburos "in situ" son de propiedad del Estado. El deresh
¿ propiedad sobre los Hidrocarburos extraídos es transferido por PERI ,
) al Contratista on la Fecha de Suscripción, conforme lo estipulado en «
J Contrato y en el artículo 8 de la Ley No 26221.» esué
) | RI Contratista se obliga a pagar al Estado, a travén de PRRUPETRO. ls
) | regalía en efectivo en las condiciones y oportunidad establecidas «l
V Contrato.-..- carr ==. nn... o es=
) 111. be acuerdo con in dispuesto en el artículo 127 de la Ley No. 26223
) Contrato se rige por el derecho privado peruano, siéndole de aplicación
) los alcances del artículo 1157 del código Civil
1v. vara todos los etectos relativos y derivados del Contrato, las Part
e convienen en que los títulos de las cláusulas son irrelevantes para la
) interpretación del contenido de las mismas.- UE
) Y. Cualquier referencia al Contrato comprende a los anexos, En ca 4

discrepancia entre los anexos y lo estipulado en el cuerpo del

prevalecerá este Último, =---
CLÁUSULA PRIMERA.- DEFIMICIONES==

) Las definiciones acordadas por las Partes en la presente cláusula tienen por

LAS CAMELIAS 140, SAN ISIDRO - CENTRAL TELEF: 442 2141 Tkuerax: 440 8798
) Esuait: HIDALGO NOTARIASUDALGO. COM — WE HTTP://WWW NOTARIAFDALGO. COM

1 finalidad dar el significado requerido a los términos que se emplean <=. +

1 Contrato y dicho significado será el único

ceptado para los

interpretación en la ejecución del mísmo, a

que las Part

expresamente por escrito de otra forma.-

Los términos definidos y utilizados en el Contrato, sean en £

] plural, se escribirán con la primera letra en mayúscula y tendrán los siguientes

) significados
1.1 Afiliada--

ualquíer entidad, cuyo capital accionario con derecho soto a de

propiedad, directa o indirectamente. en úna proporción ígual al cincuenta
) or ciento (54%) o más de PERÚUPETRO o del Contratista o cualquier entidad

lo persona que sea propietaria, directa o indirectamente, del cincuenta

ciento (50%) o más del capital accionario con derecho a voto de PERULE
e del Contratista; o cualquier entidad cuyo capital accionario con derecho

a voto sea de propiedad, directa o indi

ctamente, en ciacuedta
ciento 150%] o más del mismo accionista o accionistas que posea o posea

directa o indirectamente, el cincuenta por ciento (50%) o más del

accionario con derecho a voto de PERUPETRO o del Contratista

Año

Período de doce (12) Meses consecutivos de acuerdo al Calendar

fregoriano, contado desde una fecha específica

Área de Contrato==

Área des l Anexo "A" y que se muestra en el Anexo "B d

Lote 64, ubicada en la Provincia de Alto Amazonas del Departamento 0

Loreto. con una extensión de novecientos cincuenta y tres mil sereri

Notaria de Lima

noventa y cinco punto ciento noventa y tres hectáreas (953,795.10
ha).

El Árca de Contiato quedará redetinida luego de ex

Z
Z
je)
2
8
2
A
<
y
8

eluiz las áreas de

que haga suelta el Contratista, de acuerdo a los términos del

Contrato.

En caso de exist

alguna discrepancia entre lo mostrado en el Ano ?

lo descrito en el anexo "Ar, prevalecerá el Anexo "A". ---

Barri
Unidad de medida de capacidad de los Hidrocarburos Líquidos Flscalizade

que consiste en cuarenta y dos (42) galones de los Estados Unidos ae

hmerica, corregidos a una remperatura de sesenta grados Pahrenhe

Fl, a presión del nivel del mar, sin agua, barro u otros a
[BSAM). ====--=-- -
Btu= nooo.o.. -
' Unidad térmica británica. Es la unidad de medida de cantidad de calor ur
) $e requiere para aumentar la temperatura en un grado Fahrenheit (1* 7: de
) una (11 libra de agua, equivalente a 1055,056 joules.=
1.6 Caso Fortuito o Fuerza Mayor - - - E
) Se entiende como tal, entre otros los siguientes: incendios, temblor
) terremotos. maremotos, derrumbes, avalanchas. inundaciones, huracanes,
” tenpesiade explosiones actos fortuitos imprevisibles, conflictos
j bélicos, guerrillas, actos terroristas, sabotaje,  rvonmmoción ivi
bloqueos, demoras incontrolables en el transporre, huelgas,
) imposibilidad de obtener, no obstante haberlo previsto, facil
y LAS CAMELIAS 140, SAN ISIDRO - CENTRAL TELEF: 442 2141 TeLEFAX: 440 8798
, EMAIL: HIDALGO( NOTARIAFIDALG%).COM - WER: HTTP://WWW NOTARIAFIDALGO.COM.
TESTIMONIO

$H4010DA4LGo

añeruadas para el transporte de marsriales, licencias

servicios, 0 cualquier otra causa, ya sea similar o

vapecíticamente enumeradas aguí, que estén fuera

ontrol razonab

no pudieran ser previstas o que, habiendo sido previstas, no pudi

evitadas.
) 1.7 Comité de supervisión

Órgano conformado por las Parten, a través del cual PERUFETRO verttfa

cumplimiento y la ejecución del Contrato, cuya conformación y atrt

están estabiecidas en la cláusula sétima.<=====.<--=

Ñ 1.8 Comitá Técnico de Conciliación=s=================
M ó

ano no permanente, formado para pronunciarse sobre las discrepanc:

e surjan en relación con las Operaciones, el mismo que se establecerá de

cuerdo a lo estipulado en el acápite 21.2 del Contrato =====.====. ===>

'ondensados-===

Hidrocarburos líquidos formados por la condensación de los mide
separados del Gas Natural, debido a cambios en la presión y temperstura
cuando el Gas Natural de los Reservorios es producido o cuando proviene

una O más etapas de compresión de Gas Natural. Permanecen liquidos 4 1

temperatura y presión atmosférica, o ---=

condensados Fiacalizados=-

Condensados producidos en el Área de Contrato y medidos en un P

Fiscalización de la Producción, -.oooo---

Contratista----

Occidental Petrolera del Perú, Inc.. Sucursal del Perú, a =1

Registro Público de Hidrocarburos en el asiento l,

Notaria de Lima

tómo III del Libro de Contratistas de Operaciones.==--

Contrato

Z
%
9
2
Q
fo,
E
S
-l
hs
[o]

l presente acuerdo al que han llegado las Partes, en el cual so catipu

los términos y condiciones que se encuentran contenidos en este docun

y en los anexos que lo integran, comprende los acuerdos adicionales a !-

» que lleguen las Partes en virtud de este documento y las moditicación:
, que se hagan al mismo conforme a Ley. =====-=...-->
Desarrollo == -- a
!' Ejecución de cualquier acrividad apropiada para la  Produeció 1
7 Hidrocarburos, tal como la perforación, completación y profundización d
” pozos, ací como el diseño, construcción e inatalación de equipos
tuberías, tanques de almacenamiento y otros medios e instalacion
| incluyendo la utilización de métodos de Producción artificial y sistem
J de recuperación primaria y mejorada, en el Área de Contrato y fusta de
) ella en cuanto resulte necesario ========= =.- -
. Incluye la construcción del Sistema de Transporte y Almacenamiento, de ]s*
4 insralaciones del Punto de Fiscalización de la Producción, del Tuc
4 Principal y de ser el caso, plantas de destilación primaria para la
, manutactura de productos a ser utilizados en las Operaciones o plantas de
i

1.14 Descubrimiento Comercial--=--=

Descubrimiento de reservas de Hidrocarburos que en opinión del Contra

permita

2u explotación comercial. ===================================

/ LAS CAMELIAS 140. SAN ÍSIDRO - CENTRAL TELEF: 442 2141 TELEFAX: 440 8798
) EsaNt: HIDALGO( NOTARIAFIDALGO.COM - WEB: HTTP://WWW NOTARIARIDALGO.COM

CECILIA HIDALGO MORAN
Notaria de Lima

TESTIMONIO

de veinticuatro (24) horas que se inicia a lam cero horas

y termina a las veinticuatro horas (24:00)
Día Útil
Todos lo

Días de lunes a viernes inclu

ive. salvo los Días que pea
declarados total o parcialmente no laborables, en la ciudad de Líma, pot
la autoridad competente.==.--
Dólar 6 US$ ==

unidad monetaria de los Estados Unidos de América.===

Ducto Principal

Tubería principal que el Contratista podrá construir y operar
pa
H

iendo del final del Sistema de Transporte y Almacenamiento c

rocarburos producidos del Área de Contrato hasta un due

> propiedad d
rueros, hasta un punto de venta 0 exportación 0 hasta un Fun! A

iscalización de la Producción, sin perjuicio, de ser el caso

aprobación dispuesta en el acápite 2.3, pudiendo comprender punt de

medición conectados a la tubería, áreas de almacenamiento y enbsra

requeridos, tuberias menores, estaciones de bombeo o compresión, pis

de comunicaciones, carreteras de acceso y de mantenimient

y y cualesquiera

porras instalaciones que sean necesarias y requeridas para el transp 4

Hidrocarburos en forma permanente y oportuna; incluyendo el dis<5

construcción, mantenimiento y equipamiento de todo lo antes men

acceso abierto para cualquier Ducto Principal será

sde el

qu tado a parcir de la Fecha de 1

Fomercial.==

Exploración==...-==.==

Planeamiento, ejecución y evaluación de todo tipo de estudios geslóg

geofísicos, geoquímicos y otros, así como la perforación de F
exploratorios y demás actividades conexas necesarias para
descubrimiento de Hidrocarburos, incluyendo la perforación de

Contirmatorios para la evaluación de los Reservorios descubierros-.

Explotación===="==..oonsncnasczoos

Desarrollo y/o Producción..--

Fecha de Inicio de la Extracción Comercial-==

Fecha de la primera medición de Hidrocarburos en un Punto de Fiscaliza

de la Producción; que da lugar al pago de la regalía.===

Para efectos de esta definición no se consideran los volúmenes producidos

para pruebas u otros fines que especificamente acuerden las Partes.=

Fecha de Modificación y Adecuación <=====

El 17 de ma

o del 2004, fecha en que las Partes suscriben la

Posición Contra

"tual y Modificación del Contrato de Licencia para la

Exploración y Exploración de Hidrocarburos en el Lore 64.

Fecha de Cesión--=

Es el 26 de octubre de 1999, fecha en la cual Atlantic Pichfield Per

inc., Sucursal del Perú, cede parte de su participación en el Contrato a

Occidental Exploradora del Perú, Ltd., Sucursal del Perú, suscrib

Partes la Cesión de Participación en el Contrato de Li

exploración y Explotación de Hidrocarburos en el Lore 54.

Fecha de Segunda Cesión=====>

Es el 10 de mayó de 2001, fecha en la cual Atlantic Richficld Peru, la

LAS CAMELJAS 140, SAN ISIDRO - CENTRAL TELEF: 442 2141 TeLrrax: 440 8798
Eat: HIDALGO NOTARIARIDALGO.COM - WER: HTTP://WWW NOTARARIDALGO.COM

MONIO

HIDALGO

1 Suvursal del Perú, cede su participación *n Contraro a Ref
X Exploración Perú S.A., Sucursal del Perú y a Durliagt per
Limited, Sucursal Peruana, suscribiendo las Partes la respectiva ct dde

Posición Contractual en el Contrato de Licencia para la Expl

' Fxplotación de Hidrocarburos en el Lote 64.=
1 1.25 Fecha de Suscripción == acmanana

El 7 de dicienbre de 1995, fecha en que PERUPETRO Atlantic Riehficla
y Peru, fiic.. Sucursal del Perú, suscribieron el Contrato.

1.26 FiscAlización===== coo. cacosenensasas=

1 Ac hjones que, contorme a los dispositivos legales y normas técnz

) afiza OSINERG [Organismo Supervisor de la Inversión en Energía) cubre
h actividades de Exploración y Explotación realizadas poz

] ezcla de Hidrocarburos que a condiciones iniciales de Reservor, +
encuentra en estado gaseoso o en disolución con el Petróleo. comprende

Gas Natural Asociado y el Gas Narural No Asociado.=

Gas Natural Asociad

Gas Natural producido con los Hidrocarburos Líquidos del keservorio.

Gas Natural Flacalizado--

Gas Natural producido en el Área de Contrato y medido en un Punt te

Fiscalización de la Producción.

Gas Natural No Asociado-=

Gas Natural cuya ocurrencia tiene lugar en un Reservorio en el que, a

condiciones iniciales, no hay presencia de Hidrocarburos biguidos.--

Notaria de Lima

Hidrocarburos

Todo compuesto Orgánico, gaseono, i sólido,

CECILIA HIDALGO MORAN

principalmente de carbono e hidrógeno.== ais y

Hidrocarburos Piscalizadoas

Hidrocarburos producidos en el Área de Contrato y medidos en un

Fiscalización de lá Producción.

Hidrocarburos Líquidos -- Srerrinarsaroms==-->
Petróleo, Condensados y en general rodos aquellos Hidrocarburos que bajo

condiciones atmostéricas de temperatura y presión, se encuentran on cstade

líguido en el lugar de su medición, incluyendo aquellos Hidrocarburos que
5e encuentran en estado liquido a una femperarura mayor a la temperatura

atmosférica.

Ridrocarburos Líquidos Piscalizadoo=======memmooo

Hidrocarburos hiquidos producidos en el Área de Contrato y medidos en 1

) Punto de Fiscalización de la Producción.====== ===

1.35 Ley No. 26221.======

Ley No. 25

21. - hey Orgánica de Hidrocarburos,  ampltatorta

reglamentarias y modificatorias. o ooooscarenmmemmsesras============

, 1.36 LGN o Líquidos del Gas Natural= EEES pbesceosa
1 Hidrocarburos líquidos obtenidos del Gas Natural compuestos por menclas de
Ñ etano, propano, butano y otros Hidrocarburos más pesados .....

1.237 LGN Fiscalizados o Líquidos del Gas Natural Fiscalizados ==
) Líquidos del Gas Natural medidos en un Punto de Fiscalización la
) Producción. = o =a====

Las Camerzas 140, SAN ISIDRO - CENTRAL TELEF: 442 2141 TELERAX: 440 8798
) ESA: HIDALGO NOTARIARIDALGO COM — WE: HTTP: WOW NOTARIAFIDALGO COM
TESTIMONIO

' 1.38 Mes

Período contado a partir de cualquier Día de un mes calendario que termlda

i Via anterior al mismo Día del mes calendario siguiente

existir éste, el último Día de dicho mes.---

) 1.39 MPCran==

1 mil (1000) pies cúbicos estándar (set). Un (1) set es el volun le ga
necesario para llenar un espacio de un (1) pie cúbico a 14.695 libras £
pulgada cuadrada de presión absoluta a una temperatura base de seri:

grafios Fahrenheit (50 “F)onooo

y 1,40 Opkracione

) Tpáa actividad de Exploración Explotación y todas las demás

ateria del Contrato o relacionadas con la ejecución del mismo

Part

PERUPETRO y el Contratista .oooomonmao====

PERUPETRO-- - ;
PERUPETRO S.ñh., es la Empresa Estatal de Derecho o del sect
Energía y Minas, creada por la Ley No. 26271
Z Petróleo-- mo 2.
O a Hidrocarburos que a condiciones iniciales de presión y tempe a
2 £ Reservorio se encuentra en estado líquido y que mayormente se mantiene en
ga estado líquido en condiciones atmosféricas; no incluye Condeasad
3 Líguidos de Gas natural o Gas Natural Licuado ae ==4
Ó2 Petróleo Fiscalizado- - e =am= =
E 8 Petróleo producido en el Área de Contrato y medido en un Punto de
E Fiscalización de la PEOdUCCiÓN meca o »
=] A, AAA
Ñ Hidrocarburos Líquidos, que por su densidad y viscosidad requie para en
a explotación el empleo de métodos no convencionales y gue, para
transporte, requieren procesos de calentamiento u otros procedimientos
] excluyendo la mezcla con Petróleo producido en el mismo Yacimiento
dé como resultado Petróleo liviano. omo.

1.46 Pozo Confirmatorio-

Pozo que se perfora para evaluar los Reservorios de Hidrocarburos

descubiertos...
y 1,47 Pozo de De

Pozo que se perfora para la Producción de los Hidrocarburos descubiertos =

rrollo==

1.48 Pozo Exploratorio

d Pozo que se perfora con el propósito de descubrir un buevo Reservos

) para determinar la estratigrafía de un área, así como los pozos que <s*

, pertoran en las culminaciones estructurales que se  escue

$ geológicamente separadas de la parte de la misma estructura previan:
investigada. nano rrr orar

s 1.49 Producción- creeo ez rea oo >

J Todo tipo de actividades un el Área de Contrato o fuera de ella en 1 1

) reoulte necesario, cuya finalidad sea la extracción y manipuleo de

) Hidrocarburos del Área de Contrato. y que incluye la opera
tvacondiciunamiento de pozos, instalación y operación de equipos

) tuberías, Sistema de Transporte y Almacenamiento, Dueto Principa

) tratamiento y medición de Hidrocarburos y Lodo tipo de métodos 4

LAS CAMELIAS 140, SAN ÍSIDRO - CENTRAL TELEF: 442 2141 Terirax 440 8798
) Extail: HIDALGO NOTARIALILIMEGO: COM — WEB: MITE ¡WE NOTARIAHIDALGO. COM.
TESTIMONIO

HIDALGO

recuperación primaria y mejorada, Lo. -

1.50 Punto de Fiscalización de la Producción mo... =---
Lugar o lugares ubicados por el Cont sta en el Área de Conrrat
ubicados por acuerdo de las Partes fuera de ella, donde se realizan la
mediciones y determinaciones volumétrica determinaciones del contenid
de agua y sedimentos y otras mediciones, a tín de establecer el volu

calidad de los Hidrocarburos Fiscalizados, de acuerdo a 1

reapeot

1mas APT y ASTM.==

leservorio

Estrato o estratos bajo la superficie y que forman parte de un facimie

que entén produciendo o que se haya probado que sean capaces de produ

nidrocarburos y que tengan un sistema común de presión en todi

extensión.

Sistema de Transporte y Almacenamiento======<.oo===========

conjunto de tuberías, estaciones de bombeo, estaciones de compre

ranques de almacenamiento, instalaciones fluviales, sistenas de entrega

caminos, demás instalaciones y todo otro medio necesario y útil para -

transporte de los Hidrocarburos producido

en el Área de Contrato hasta un

Punto de Fiscalización de la Producción, hasta el Ducto Principal o ns

un ducto de terceros incluyendo el diseño, construcción, mantenin

ima

equipamiento de todo lo antes mencionado.----==--

Subcontratista

de L:

toda persona natural o jurídica, nacional o exrranjera, contratada [ e

aria

Contratista para prestar servicios relacionados con las Operaciones

Supervisión

Not;

Acciones que PERUPETRO realiza para verificar el cumplimiento de laz

ptractuales del Contratistd.==============

obligaciones
Tributos

CECILIA HIDALGO MORAN

Comprende impuestos, contribuciones y tasas, conforme a lo establecido er

el Código Tributario. =============

1,56 Vigencia del Contrato

período comprendido entre la Fecha de suscripción y el vencimiento de

plazo pertinente establecido en el acápite 1.1 del Contrato

1.57 Yacimiento===========...

Superficie debajo de la cual existen uno o más Reservoriós que estoi
produciendo o que pe haya probado que son capaces de productt

Eidrocarburos.=

CLÁUSULA SEGUNDA.- OBJETO DEL CONTRATO=========

JE PERUPETRO auroriza al Contratista la ca

zación de las Óperacio

acuerdo con lo establecido en la Ley No. 26221, la legislace

pertinente y las estipulaciones del Contrato, con el objeto

in de

descubrir y producir Hidrocarburos en el Área de Contrato .-=

2.2 El Contratista tendrá el derecho de propiedad sobre los Hidrocarbur

raídos en el Área de Contrato, de conformidad con lo establecido

numeral TT de la cláusula preliminar aeoaonarmmnmen=eemoo

2.3 El Contratista ejecutará las Operaciones de acuerdo a los términos que
estípulan en el Contrato y las llevará a cabo, directamente o a tiavés il
Subcontratistas. En caso de operaciones de campo fuera del Área de

contrato se requerirá aprobación de PERUPETRO.====

LAS CAMELIAS 140, SAN ÍSIDRO - CENTRAL TELEF: 442 2141 TELERAX: 440 8798
Estat: HIDALGO( NOTARIALMDALGO. COM — WEB: HET / WR NOTARIARDALGO. COM

HIDALGO

2.4 PERUPETRO eje

a Supervisión de acuerdo a ley y de conformidad el

Contrato

OSINERG ujrvcutará das acciones de Fiscalización «

uerdo 4 ley -
2.5 Los representantes de PERUPETRO realizarán la Supervisión en cualquier

momento, previa notificación, debiendo identificarse y estar autotizad
para tal función por PERUPETRO. El Contratista proporcionará todas 4
facilidades, que razonablemente estén a 5u alcance en sus Operacióne a

fig de que dichos representantes puedan cumplir su misión, la que cer

lavada a cabo de modo que no interfiera con éstas.»

* gastos

er

stos correspondientes a los representantes de PERUDPETE

ferán de cuenta y cargo de PRRUPETRO.-

El Contratista proporcionará y será responsable de todos los xecure

técnicos y económico financieros que se requieran para la ejecucs

A

ULA TERCERA.- PLAZO, CONDICIONES Y GARANTÍA.

El plazo para la fase de exploración por Hidrocarburos es de siete 17

Años, el que se puede extender de acuerdo a ley. Este plazo

partir de la Fecha de Suscripción; salvo que de conformidad

establecido on otras estipulaciones del Contrato, varíe aicho plazo

Al plazo para la fase de explotación de Petróleo, es el reste

de terminada la fase de exploración hasta completar el plazo de a
(30) Años, contado 4 partár de la Fecha de Suscripción. a menos q
conformidad lo «atablecido en otras típulac del Contr ,

este plazo

El plazo para la fase de explotación de Gas Natural No Asociado de

Notaria de Lima

Natural No Asoriado y Condensados, es el que reste después de

fase de exploración hasta completar el plazo de cuarenta

CECILIA HIDALGO MORAN

contado a partir de la Fecha de Suscripción, a menos que de

|

| con lo establecido en uútras estipulaciones del Contrato,

| A .
| 3.2 La fase de exploración se divide en seis (6) periodos ..

3.2.1 Un primer periodo con una duración de nueve (5) Meses contad

partir de la Fecha de Suscripción. .=======

3.2.2 Un segundo periodo con una duración de tres ()) Meses contados a
partir de la terminación del plazo señalado en el subarápi-
Fl rr rra ncocoasom== ...

3.2.3 Un

cer periodo con una duración de dieciocho

contados a partir de la terminación del plazo señalado en

subacápite 3.2.2

3.2.4 Un cuarto periodo con una duración de dieciocho (18)

a partir de la terminación del plazo señalado en el subacsy

3d dr

3.2.5 Un quinto periodo con una duración de

contados a partir de la terminación del plazo señalado

subacápite 3.2.4 2==========================

3.2.6 Un sexto periodo con una duración de dieciocho (18) mese
contados a partir de la terminación del plazo señalado en

aubacápite 3.2.5 ===========e=====...

3.3 Durante la fase de exploración el Contratista podrá pasar al siguiente

LAS CAMELIAS 140. SAN ISIDRO - CENTRAL TELEF; 442 2141 TeLERAx: 440 8798
EMAIL: HIDALGO (Er NOFARIAMIDALGO.COM - WEB: HTTP ; ¡WWW NOTARIAMIDALGO.COM
TESTIMONIO

HIDALGO

Notaria de Lima

E
2
2
Q
3
Z
S
$
a
E
a]

periodo siempre que comunique a PERUPETRO con treinta (30) Dias dl

anticipación al vencimiento de un periodo en curso, su intención de

afínuar com el siguiente período, y en tanto que el Contratista

incurrido en la causal de terminación prevista en el gubacápite
La terminación pór dicha causal dará lugar a la correspondiente ejecucl
He la fíarn

Si durante cualquiera de los períodos indicados en el acápite 2.2. el

Coptratista se viera impedido, por razones técnicas 0

afoivamente sustentadas, de concluir el respectivo programa míniw

rabajo, podrá extender dicho período hasta por un máximo de seis (0)
Meses, siempre y cuando haya solicitado la aprobación de PERUPFTRO para
dicha extensión c una anticipación no menor de treinta (30) Dias

vencim

nto del periodo en curso, y que las razones que sustenten
solicitud hayan sido comprobada» y aprobadas pot PERUPETRO. En este cs

el Contrat

sta antes del vencimiento del período en cueso, press

p
conforme a los requisitos estipulados en el acápite 3.10. En el

nueva fianza lazo estableria

pxorrogará la existente, por el nuev

las extensiones otorgadas extingan el plazo del último periodo de la £

de exploración y el Contratista decida continuar con 1

exploratorios, las obligaciones de dicho período pe cumplirán en una

rate

n de la fase de exploración a ser acordada por las

acuerdo a leyi===e====..

del cn

plimiento del programa mínin

de trabas

curso, dentro del plazo correspondiente establecido ea

acápite 1.2, de

haber hecho uso de la extensión a que se refiere el párrato antori

ser el caso, y siempre que el trabajo haya consistido en la pertotación ue

por lo menos uan Pozo Exploratorio, el Contratista podrá

aprobación de PERUPEIRO de un plazo extraordinario de hasta seis [£) ome
para reevaluar toda la información y resultados obtenidos basta el period
en curso, con la finalidad de realizar un estudio para poder roms: is

decisión de pasar al siguiente periodo.==

Las aprobaciones a que se refiere este acápite, serán otorgadas a crite

de PRRUPETRO.==

La fase de exploración podrá continuar. a elección del

después de la Fecha de Inicio de la Extracción Comercial
vencimiento del plazo de esta fase, que se indica en el acápite 1.1. Fr

dicho caso, la exoneración de tributos contemplada en el acáp

regirá hasta el vencimiento de la fase de exploración, mientras que

método de amortización lineal referido en el

desde la Fecha de Inicio de la Extracción Comercial, confozme a ley =-
En caso qué el Contratista realice un descubrimiento o descubrimientos 3
Hidrocarburos durante cualquier período de la fase de exploración, que *

sea comercial sólo por razones de transporte, podrá

olicitar un period

de retención, de hasta cinco (5) Años, por el Yacimiento o Yacimi

descubiertos, con el propósito de hacer facrible el rransporre des la

PU ió

El derecho de rerención estará sujeto, cuando menos, a que concurs

siguientes requisitos

a) Que el Contratista pueda demostrar a satisfacción de PERUPETEC

LAS CAMELIAS 140, SAN ISIDRO - CENTRAL TELEE: 442 2141 TELERAX: 440 8798.
EMAIL: HIDALGO(= SOTARIAHIDAGO.COM — WEB: HTTP://WWW NOTARIAMIDALGO COM
—_HIDAL o

) que los volúmenes de Hidrocarburos descubierr er

, contr. son insuficientes para justificar e la
construcción del bucto Principal

, br Que el conjunto de descubrimientos en Áreas contiguas a

) del Contratista, es insuficiente para justificar económicames

y la construcción de un ducto principal;

y e) Que el Contratista demuestre, sobre una base económica, que
Hidrocarburos descubiertos no pueden ser transportados €

) Área de Contrato a un lugar para 9u comercialización, por

1 medio de transporte =.-- -

caso que el Contratista realice un descubrimiento de Sas

ciado o de Gas Natural No Asociado y Condensados durañte

ríodo de la fase de exploración, podrá 5

citar un period
etención, de hasta diez (10) AÑOS, por el Yacimiento u Yacimient

escublertos, con el propósito de desarrollar el mescado.===

En caso que el Contratista uealice un descubrimiento de Petrcóle 5

descubrimiento de Gas Natural No Asociado o de Gas Natural No Agoctado y

Condensados durante cualquier período de la fase de exploración,

presenten los casos descritos en los acápites 3.

podrá solicitar un perfodo de retención para Petróleo

Natural No Asociado o Gas Natural No Asociado y Coadensadr

fines indicados en

9 acápites

lo de Ye

si $

ión, al que se refieren los

estiende el plazo del Contrato por un tiempo ¿gual al del

retención otorgado por PERUPETRO.=============

Notaria de Lima

El periodo de retención constará por escrito. Para este efect -

Contratista presentará una solicitud a PERUPETERO, acompanaard

E
Z
A
E
S
E
O

documentación de sustento e incluyendo un cronograma de actividades 0

realizar.

) Con el inicio del periodo de retención rermina la fase de 2.
) | la declaración de BJescubrimiento Comercial en dicho periodo. se 4
| inicio a la fase de explotación nn oo.o=n- -
) | El otorgamiento del periodo de retención a que ss refieren los acipste
) | ML.e y la duración de los mismos será determinado a te
) | PERUPETRO, sim que ello afecte o disminuya la obligación del cumplimiento
) | del programa mínimo de trabajo del período de la fase de exploración er
curso: = = oy
) (ses ie
) ] trabajo de cada uno de los períodos de la fase de exploraci de acue
) a lo previsto por los acápites 3.2 y 4-6, mediante fianza solidaria, con
) J beneficio de excusión, incondicional, irrevocable y de realización
auromática en el Perú, emitida por vna entidad del sistema finar
) debidamente calificada y domiciliada en el Perú y aceptada por PERUPETI
) A golicirud de PERUPETRO, el Contratista sustituirá cualquier fidisa
) entregada debiendo cumplir con presentar una nueva fianza dentro de
1 plazo de quince ¡15) Días Útiles siguientes a la [echa de ¿scepci pas
el Contratista de la solicitud de PERUPETRO.--- weas,
) El monto de la fianza para el programa mínimo de trabajo del segundo
) periodo de la fase de exploración es el que aparece indicado en el aneso
2 LAS Cameras 40, SAN ISUDRO - Central Telex: 442 2141 Terurax: 440 8798

) JEMAJL HIDALGO NOTARIARIDALGO.COM - WEB: HTTE: (¿WWW NOTARIARIPALGO.COM
TESTIMONIO

) +0 2%. El monto de las fianzas paxa los programas minimos de traba

los siguientes periodos de la fase de explóración, que aparecen

en los anexos "0-37 al "C-6* es el resultado de mu

equivalencia en dólares que, para este efecto se establece en el nes

) "G*, por él múmera de Unidades de Trabajo Exploratorio que corre

) para cada periodo, según el acápite 4.6--=

Las fianzas se emitirán por cada programa mínimo de trabajo con la f .

indicada en los anexos “C-27 al “0-61, según corresponda,=====

Las fianzas para el programa mínimo de trabajo de cada uno de

) periodos de la fase de exploración según el acápite 3-6, serán entregidas

) aJPERUPETRO antes del inicio de cada período. En caso contrario será de
plicación el subacápite 22.3.3.=

as fianzas, en caso de prórroga de los plazos de los períodos de la la
de exploración. deberán ser auntituidas o prortogadas por el Contratista

antes del inicio de la prórroga correspondiente. En caso

quedará sin efecto la aprobación otorgada por PERUPETRO

solicitada por el Contratista.=-=--

La [sanza para el programa mínimo de trabajo de cada periodo de la fase

de ioración, se mantendiá vigente durante un plazo que exceda

treinta (30) Días Útiles al plazo de duración de dicho período

En caso que alguaa de las fianzas que haya entregado el Con

mantuviera vigente por el plazo establecido, éste deberá cumpl

entregar una nueva fianza o prorrogar la exi

te, de

quince (15) Di Útiles siguientes a la recepción por el

la notificación de PERUPETRO. En caso contrario, será de aplicación 5

Notaria de Lima

de =mr=.=-

subacápite

Cumplida la obligación garantizada poc cada fianza, PERUPETRO procede;

.
E
.
=
E
3
9

inmediatamente a devolver al fiador, a través del Contratista, la fianos

correspondiente, ===

) La ejecución de cualquier fianza tendrá el efecto de tánguir da
) obligación del Contratista de lievar a cabo el programa minimo 4
trabajó, sin perjuicio de la aplicación de lo dispuesto en el anbacip:te
) 22,3.1, roo”. oran... ===
) Interviene Occidental Perroleum Corporation para ef de otoraar la
) garantía Corporativa que aparece como el anexo “D".==-=--.-
) La garantía corporativa subsistirá mientras pean
obligaciones del Contratista comprendidas en el ane "D
| aplicación el subacápite 22.3.5, si producido algún hecho previat
) dicho acápite, el Conrratista no cumple con sustituirla en un plazo másto
) de quince (15) Días Utiles siguientes a la recepción por el Contratista le
) la notificación de PERUPETRO requiriendo la austitución.=- =---
CLÁUSULA CUARTA.- EXPLORACIÓN seas
4 4.1 Las actividades de Exploración se iviciaron a de la Fecha de
) A A ==
, 4.2 8l Contratista podrá hacer suelta de la rotalidad del Área de Contrat
) sin lugar a sanción alguna. mediante notificación a PERUPETRO con un
anticipación uo menor de treinta (301 Diag, Siempre y cuaudo haya dad
y cumplimiento al programa mínimo de trabajo del período de la fass de
) exploración que se encuentre en Curso =s===e====s====e=ccc

LAS Cameras 140, SAN ÍSIDRO - CENTRAL TELEF: 442 2141 Teerax 440 8798
) EMAIL: HIDALGO NOTARIALOALGO COM — WE: HTTP NOTARIALIUDALO. COM
TESTIMONIO

HIDALGO

Notaria de Lima

;
8
E
S
Z
E

En caso que el Contratista hiciera suelta total del Área de Contrat
abandonara o dejara vencer el plazo del périodo en curso antes de E
cumplimiento al correspondiente programa mínimo de trabajo, sin metia

razones técnicas aprobadas por PERUPETRO, éste ejecutará la fianza

perjuicio de aplicar lo estipulado en el pubacápite 2

El Contratista podrá hacer sueltas parciales del Área de Contrato "

notificación a PERUPETRO con una anticipación no menor de treinta

Dias, sin lugar a sanción alguna, pero sin que ello afecte o

obligación de cumplimiento del programa mínimo de trabajo del

la fase de exploración que se encuentre en curso

Las Partes dejarán constancia mediante acta del Comité de Supervisi ]

las áreas de las que haga suelta el Contratista
El Contratista podrá continuar haciendo uso de la superficie de las área

de las que haya hecho suelta en las que hubiera construído instalaciones

que tengan relación con las Operaciones

Durante la ejecución del Contrato se efectuarán sueltas de la maneza

siguiente:

a) Por lo menos veinte por ciento (20%) del Área de Contiat

original al término del cuarto período descrito en

subacápite 3.2.4 mm.

b) hl fimal del sexto periodo descrito en el subacápite 2 2.5
Contratista deberá haber realizado la suelta de por lo men
cuarenta por ciento (404) del Área de Contrato ortsina
incluyendo para este fin la suelta realizada segús lo
establecido en el literal a) anteriox, 4 menos que

Contratista comprometa en forma expresa actividad ex

conforme a lo establecido en el literal c) sigu-ente

e) Al término de la fase de exploración el Contrarigta p
mantener el Área de Contrato de la que no hubiera hecho suelta

no comprendida en el literal d) siguiente, para lo

comprometerse a perforar un (1) Poze Exploratorio > eje

cinco 15) Unidades de Trabajó Exploratorio (UTE)

mil hectáreas 110,000 ha) de Área de Contrast

AÑOD a

ratiata decida no continuar realizando +*l

a En caso que el Con

trabajo exploratorio descrito en el literal c), o en ca .

incumplimiento de dicho compromiso, y sin perjuicio de
aplicación de las estipulaciones contractuales respectiva
mantendrá sólo los Yacimientos descubiertos, más una árcy

circundante de cinco (5) kilómetros, hasta el límite del

Contrato...

Para etecto de los acápites 4.2 y 4.3 se ha dividido el Área de Coutia
en parcelas rectangulares; hasta donde ha sido posible, de una extensión
de veinte mil hectáreas (20,000.00 ha) y donde no, con área diferente, Me

es necesario que las áreas de las que haga suelta el Contratista cean

CONLÍGUA

Cualquier área de la que haga suelta el Contratista, inclu;

Yacimientos que se encuentren dentro de la misma, revertirá al Estado cir

costo alguno para éste ui para PERUPETRO.-=...==

Las CAMELAS 140, SAN ÍSIDRO - CENTRAL TELEF: 442 2141 TkLERAX: 440 8798
Esti: ¿DALGON NOTARIASLUDALEZO CUM — WES: LITTR:/) WWW NOTARIAMIDALGO. COM.
TESTIMONIO

¡HIDALGO

, 4.6 El programa mínimo de trabajo para cada uno de las periodos de la fare
; exploración comprende lo siguiente .- EG
4.6.1 Primet Perfod da IS ms
? Conducir una evaluación geológica del Área de Contrat
y incluyendo estudios de: sedimentología. ambientes depocitad
) calidad de ruservoriós, geoquímica y geohistoria. El Contratista
presentará a PERUFETRO un informe final integrado aobrr

potencial de Hidrocarburos en el Área de Contrato

- Reprocesar e Interpretar mil (1,000) kilómete de 1
) sísmicas en el Área de Contrato, incluyendo la eba de
) migración prestack. amaco=ozs
) .6.2 Segundo Período= $
Realizar talleres de las comunidad nat y
) orientados a levantar Fuerza Mayor. presente

) desde el 11 de octubre de 1996.
Reprocesar seiscientos (600) kilómetros de sismicas
interpretar mapas estructurales en tiempo convertir a

profundidad por lo menos dos (2) horizontes.

4.6.3 Tercer Período==

Perforar un (1) Pozo Explorarorio o. a opción del

adquirir, procesar e interpretar doscientos (200)

líneas sísmicas 2D.

ia de Lima

varto Pertodo=

Perforar un (1) Pozo Exploratorío a opción del Contratista

ejecutar 382 UTE...

Not:

E
2
:
E
S
8

4.6.5 Quinto Periodo=============== esmaaaaz== .
Perforar un (1) Pozo Exploratorio o, a opción del Conteatir!
ejecutar 382 UTE. A ne

4.6.6 Sexto Periodo=

) perforar un (1) Pozo Exploratorio a opción del Contrarizta
) ejecutar 382 UTE.
Para el cumplimiento de las obligaciones descritas en *
, acápite, pe tendrá en cuenta lo siguiente:=========e========== =
) al En el caso del registro de líneas sísmicas 2D, loz
' correspondientes serán contados desde el punto
) inicial hauta el punto de disparo final de cada linea
En el caso del registro de líneas sísmicas 3D, los
) cuadrados serán determinados por el área de auperfio
) por el programa ejecutado. e==========="> ES
) bj Las Unidades de Trabajo Exploratorio a que se refiere
) presente acápite serán cumplidas de conformidad com la tabla me
equivalencias establecida en el Anexo "G".========== =
, e) Únicamente las Unidades de Trabajo Exploratorio provenientes de)
) gistro de líneas sismicas 2D Ó 3D, así como de la perte
) de Pozos Exploratorios, realizado» en exceso del programa
n de trabajo en cualquier periodo de la fase de exploración, cos
rélación a lo establecido en el presente acápite dura
) acreditadas para el cumplimiento de Tos programas mint le
) trabajo de los periodos siguientes. no siendo necesario entregar
¿ Las Caseras 140, San Isioro -Centis Teter: 442 2141 Terssax. 440 8798
) EMAIL HIDAEGO( SOTARIAHIDALGO. COM — WEB: HTTP://WWW. NOTARIABIDALGO. COM
! TESTIMONIO

HIDALGO

' la fianza correspondiente para el período en el

dichas Unidades de Trabajo Explorat<

míniwo de trabajo correspondiente al

ejecutado en forma completa

1 En caso de perforación de Pozos Exploratorios, las Untdades
) trabajo Exploratorio que serán acreditadas para tiraba
futuro serán determinadas conforme al Anexo "G", sobre la base

1 .

de la diferencia entre la profundidad final alcanrada

protundidad establecida en el acápite 4.7. ooo...

hántes del inicio de cada periodo de la fase de

¿ploración

Contratista deberá comunicar a PBRUPETRO «l programa de lar

actividades exploratorias planificadas para cumpliz n el

)

número de Unidades de Trabajo Exploratorio comprometidas par
) dicho período. El Contratista deberá comunt a PERUPETPÍ
) cualquier modificación del contenido de dicho programa, ante

de su ejecución, mediante un informe técnico de sust

Pozos Exploratorios que se pertoren en cumplimiento

nimo de trabajo a que se refiere el acápite 4

lextorauos y, en consecuencia, la obligación del Contratista cumplida

uando se alcance una profundidad vertical (TVD) mínima de custrio ms
cien metros ( 4,100], medida desde la superficie un minimo de cien
(100) merros dentro del cyetáceo, lo que ocurra prim .oo ans

si antes de iniciar la perforación de cualqui pozo Explotst
cumplamiento de los programas mínimos de trabajo, referidos en el acaj

4.6, el Contratista demostrara, a satistacción de PERUPETRO, en bas

Notaria de Lima

lós resultados de las evaluaciones geológicas y geofístcas, que no se

puede cumplir con los objetivos acordados en el primer párrafo de

:
:
.
E

acápite. las Partes podrán acordar un nuevo objotivo geolégico

profundidad .======" -. = - o... - - --
) Asimismo. si durante la perforación de cualquiera de los For
) Exploratorios que se ejecute en cumplimiento de los programas mini

trabajo referidos en el acápite 4,6, se presentaser problema
, insuperables, de tipo geológico o mecánico, el Contratista podra
» solicitar dar por cumplida la vbligación de perforación, mediante un
) informe técnico de sustento, sujeto a la aprobación de PERUPETRO.-------
) kn caso que el Contratista decida etectuar una declaració te

Descubrimiento Comercial, deberá notificar dicha declaración a
) y presentar deutró de los ciento ochenta (180) Dias posteriores a
) declaración, un "Plan inicial de Desarrollo” para viabilizar
] Explotación del descubrimiento de rburos, que deberá ¿ be
) enrre otros. lo siguiénte:- =--- -

2) Características fisicas Y quimicas de de
¿ descubiertos y porcentaje de productos asociados e 4
) ÉSTOS CONLENYAN crrarnnnr <<
) b) Pertiles de producción estimados, duranto la Vigencia de
) contrato para el o los Yacimientos =========.o...
e) El número estimado de Pozos de Desarrollo y su capacidad

, PrOdUCtiva meros noso==e========
) 4) Sistema de Transporte y Almacenamiento y Puntos de Fi rei
)

LAS CAMELNAS 140, SAN ISIDRO - CEVTRAL TELEF: 442 2141 TELERAX: 440 8798
) EsalL: HIDALGO(2 NOTARIAHIDALGO.0OM - WER: HTTP://WWW NOTARIABIDALGO.COM
HIDALGO

1 de la Producción proyectados.====== -

e) Ducto Principal profectado, de ser el caso. ==--====-- ==--

£) Medidas de seguridad.

9) Cronograma tentativo de todas las artiívidades a

Y h) Fecha estimada en el que tendrá lugar la recha de inicio «e

) Extracción Comercial .cssosas=sn======

Bi “Plan Inicial de Desarrollo” debe incluír las inversiones, gast y
costos especificos estimados de la Explotación del

gomercial así como cualquier otra información que

J ousidere apropiada.-=

) FERUPETRO deberá indicar al Contratista aus comentarios al "Plán Ipirtal
) de Desarrollo” dentro de los sesenta (60) Dias siguientes de ]

recibido. pudiendo objetar la Fecha de Inicio de la Extracción Comercial
)

sí la misma no es tr

onablemente adecuada. En caso de discrepancia será

de aplicación lo dispuesto en el acápite 21.2.-=-

si el Contratista efectúa una declaración de Descubrimiento

tará obligado a iniciar el Desarrollo dentro de los

(120) Días siguientes al vencimiento del plazo de sesenta Dias

indicado en el acápite 3.9 del Contrato.-

La declaración de Descubrimiento Comercial no implicará la disminución

a de las obligaciones del programa mínimo de trabajo del peziodo

L

Hidrocarburos descubibrtos lizará de

a los programas de trabajo presentados por el Contratista a PERUPET

conforme con lo estipulado on el acápite 5.3 ..eoo=o=-

Notaria de Lima

Las Partes acuerdan que cuando sea apropiado y necesario se podrí

ajustar, extender o modificar los plazos para la presentación del

:
E
2
-
-
8

inicial de Desarroilo” o de los programas anuales de trabajo. se ca
sl caso. Para este efecto, el Contratista presentará las propuestas

) necesarias 4 PERUPETRÓ para que se acuerden tales ajustes, extensiones

) modificaciones. mm. nos ==

y El vencimiento de la fase de exploración, no afectará los t

plazos de los procedimientos antes descritos que estuvieran en efec

a la tocha de producido dicho vencimiento.

En casos excepcionales, que hagan inviable el cumplimiento de la:

ebligaciones y/o plazos de los períodos de los programas minimos le

trabajo estipulados en los acápites 4.6 y 3.2 respectiva

ente, 3

solicitud del Contratista, mediante la presentación de un intornr

sustento, las obligaciones de los períodos del programa mínimo de tral

podrán ser sustituidas y los plazos de los mismos prorrogados,

que PERUPETRO acepte y apruebe la solicitud del Contratista. £n nina

caso. la sustitu

ión moditicará el compromiso inicial en Unidade

Trabajo Exploratorio para la fase de exploración, dismiauyendo
¿ obligaciones.-- === cnn. =.-.== == ==-
) Asimismo, cuando los resultados de la exploración justifiquen una nueva

configuración del Área de Contrato y a solicitud del Contratista
mediante la presentación de un informe de sustento a PERUPETRO, el fren
de Contraro podrá ser nuevamente delimitada, siempre que se cumpla con je

estipulado en el acápite 4.23, el Contratista pre

ate propuestas

LAS CAMELLAS 140, SAN ESIDRO - CENTRAL TeLer: 442 2141 Tererax 440 8798
) EMI: FIOALGOKE NOTARIABIDALGO.COM - WEE: HTTP.) WWVE NO TARIAFIDALGO. COM
TESTIMONIO

HIDALGO

' trabajos para la nueva área y PERUPETRO acepte y apruebe la

a nueva delimitación aumenta

delimitación solicitada. En ningún caso,

el área original del Contrato. ======

Los cambios aceptados y aprobados por PERUPETRO *n aplicación de 1

) párratos precedentes darán lugar a la t

sión de los montos y plazos 1
) las fianzas establecidas; por lo que, de ser el caso. las Part
calcularán los suevos montos de las fianzas y el Contratista rumplirá con

xistente, por el nuevo plaz

effiregar una nueva fianza 0 prorrogar la
brablecido, conforme a los requisitos estipulados en los acápites 4.4 y

) 10. Las Unidades de Trabajo Exploratorio también verán calculadas paza

) la nueva área
LA QUINTA.- EXPLOTACIÓN

La fase de explotación se inicia al Dia siguiente de la terminací

neorporada.-

fase de

ploración, siempre y cuando se hubiere producido durante la
fase de exploración una declaración de Descubrimiento Comercial. Sir

embargo, a opción del Contratista, se podrá dar inicio anticipado 4 la

fase de explotación y terminará la fase de exploración en la Fecka 4

Inicio de la Extracción Comercial. En cano de periodo de retención a

vez efectuada la declaración de Descubrimiento Comercial, se dará into

a la fase de explotación...

Fl contratista desplegará acciones razonables para que la Fecha de Tn

de la Extracción Comercial tenga lugar en la fecha que establezca de
conformidad a los acápites 4.8 y 4.9 - Li
Con una anticipación no menor de sesenta (60) Días a la terminación de

cada año calendario a partir de la presentación del Plan Inicial de

Notaria de Lima

Desarrollo, el Contratista presentará a PERUPETRO, lo siquiente:onnoococ.

a) Un programa anual de trabajo y el presupuesto detallads

:
-
.
:

ingresos, costos. gastos e inversiones correspondiente al

siguiente año calendario =========

, b) Un programa anual de rrabajo y el presupuesto detallado ue
) ingresos, costos, gastos e Inversiones para la .
tendente a buscar reservas adicionales, de ser el Caño. .=..-

? e) Un programa de trabajo y su proyección de ingresos, costos

4 gastos e Inversiones correspondientes para el Desarrollo lo

, Producción para los siguientes ciaco (5) años calendario =====--

) 8l Contratista podrá reajustar o cambiar dichos programas en el Comite de
Supervisión ENE pe > e=s

¿ Para ejecutar cada programa de trabajo. el Contratista urilisárá -

) equipo inétodos que “ean necesarios y apropiados para permitix a

) evaluación y seguimiento de las Operaciones =====================-

) S.5 El Contratista está obligado a la Explotáción y tecuperación económicos de
las reservas de Hidrocarburos del Área de Contrato, de conformidad

) los programas a que se refiere esta cláusula quinta y la llevará a rob

) de acuerdo a los principios técnicos y económicos generalmente aceprados

) y en uso por la industria internacional de Midrocarburos.======= '

j 5.6 El Contratista tiene el derecho a utilizar en sus Operacio 1
Hidrocarburos producidos en el Área de Contrato sim costo algunc >

) siendo por lo ranto considerados para etectos de determinar la regalías

) Dichos Hidrocarburos podrán ser procesados en plantas de destilación

d LAS CAMEIJAS 140. SAN ISIDRO - CENTRAL Tetis 442 2141 Tezezax. 440 8798

) EAMAJL: HIDALGOK NOTARIALIDALGO. COM — WED: TT. / FO WE NOTARIABIDALGO. COM
E reo

¡HIDALGO

, primaria del Contrati

4 para ser utilizados exclusiv

Operaciones. ==...

so que la plauta de destilación primaria se enc

de Contrato, las Partes medirán el volumen de Hidrocarburos 2 se

) procesados provenientes del Área de Contrato. así como el vo

] productes a per usados como combustible y el volumen remanente

las Operaciones; la diferencia entre los volumenes que ingres

que salgan de la planta de destilación primaria será considerada par

efectos de la determinación de la regalía en el periodo de

y correspondiente y sera deducida del petróleo fiscalizado fuerza

) de Contrato.=
y 5.) | el contratista tendrá el derecho de recuperar los Hidrocarburos líquió
de cualquier Gas Natural que haya producido en el Área de Contrato y ae
y extraerlos en cualquier etapa de manipuleo de dicho Gas Natural. ==
) Los líquidos así separados serán considerados como Condensados 113
efectos de dererminar la regalía del Contratista, salvo que por tatone
económicas u operativas no sea poníble su recolección y pueda merclaros
con el Petróleo y fiscalizarse juntos == <
3 El Gas Natural que no ses utilizado por el Contratista en las Operacione
de acuerdo al acápite 5.6, podrá ser comercializado. reinyectado 4
Reservorio o ambos poz el Contratista. En la medida en que » mal
no sea urilizado, comercializado o reinyoctado. el f a 1 5
quemar el gas. previa aprobación del Ministerio de Energís y Uinan.=====
ls.9 Cuando un Yacimiento o Yacimientos comercialmente explotables -
extiendan en forma continua del Área de Contrato a otra u otras úrcas A
Contratista y los contratistas que tengan estas áreas, deberán ponerse de
acuerdo en la realización de un plan de Explotación unitario o la
común de Explotación, De no llegar a un acuerdo, el Ministorio de Energio
, y Minas dispondrá el sometimiento de las diferencias al comité técnico de
¡

3
ZA

CECILIA HIDALGO MORAN

conciliación referido ¡en el artículo 32* de la Ley No. 2

resolución será de obligatorio cumplimiento.-=

Asimismo, cuando un Yacimiento o Yacimientos comercialmente explotable

) 1 se extiendan <n Forma continua del Área de Contrato hacia áreas
? adyacentes no asignadas a un contratista o que mo esten en proces 1
) AM negociación, concurso, licitación 0 en proceso de selección de
) A contratista y no exista limitación en cuanto a protección ambienta
> previa aprobación de PERUPETRO a la solicitud del Contratista, dichas
) áreas adyacentes serán incorporadas al Área de Contrato -
) 5.10 rminada la perforación de un (1) pozo, el Contratista debe informa 4
) PERUPETRO la oportunidad en que el pozo será probado, de ser el caso La
) prueba del pozo deberá realizarse dentro de los tres (3) Meses siguier
al término de la perforación, salvo que pot  tazom
/ Contratista requiera un mayor plazo para realizar la prueba
) 5.11 PERUPETRO podrá en todo momento inspeccionar y probar los equipos +=
, instrumentos de medición utilizados para medir el volumen y determinar lo
y calidad de los Hidrocarburos Piscalizados me.
Los equipos e instrumentos de medición serán poriódicamente calibra
) conforme las normas aplicables. Los representantes de PERUPETRO podrsr
) estar presentes en el acto.= A An REA IAEA
A LAS Casetas 140, SAN ISIDRO - CENTRAL TELEE: 442 2141 Tetrrax: 440 8798
, MATE: HIDALGO (2 NOTARIAMIDALGO.COM - WEB: HTTP: ¡WWW NOTARIAHIDAGO.COM
3
S
8
ES
5
á
s
8

Notaria de Lima

5.12 Antes de la ha de Inicio de la Extracción Comercial y pa 14
determinación de loz volúmenes y calidad de los  Hidcocarbus
Pisralizados, las Partes acordarán los equipos, métodos tos
de medición correspondiente. .=oooore=- =-- =-

5.13 ara la prod ión de Petróleo Pesado « el Área de Contrato sere
podrá mezclar con Petróleo liviano producido fuera del Área Contrat
Dicho Petróleo liviano será medido y fiscalizado por las Partes en un

punto de medición al ingresar al Área de Contrato...

El volumen de dichos Hidrocarburos producidos fuera del Área de Coutiat
será descontado del volumen de Hidrocarburos Fiscalizados en el frea de

Contrato para efectos de la determinación de la regalías a pagar por +

Contratista. .===.....
cuáudbLa SEXTA-.- PRESENTACIÓN DE INFORMACIÓN Y ESTUDIOS--

6.1 El Contratista mantendrá a PERUPETRO oportuna y permanentemente informado

sobre las Operaciones, proporcionándole toda la información en la forma

prevista en esta cláusula, en la reglamentación que le resulte aplicable

en los Formatos que PBRUPETRO establezca, Asimiomo, proporcionaiá

información resp

to de otros recursos naturales o restos arqueológicos

que encuentre o descubra en la ejecución de las Op

raciones

Vigencia del Contrato.====..o=====

La ¿nformación técnica, estudios, datos procesados y no procesad 3
como resultados que proporcione el Contrarísta a PERUPETRO de acuvrdo » da
presente cláusula, será la de mejor calidad que haya obrenido el

Contratista. si al obtener información y resultados se hubiese utilizado
métodos o sistemas que son de su propiedad exclusiva, mo estará obligado a

revelar dichos métodos o sistemas cuando proporcione la

2 El Contratista deberá proporcionar una copia de los estudios geólóuicos
geofísicos y de reservorios relacionados con el desarrollo de
Yacimientos, que prepare con la información técnica obtenida del Área de
Contrato. Fl Contratista proporcionará también cualquier aclaración que

ie solicite PE RO en relación con dichos estudios

6L3 El Contratista presentará 4 PBRUPETRO, la información y estudios que
correspondan a las obligaciones del programa mínimo de trabajo antes de

la fecha de

encimiento de cada uno de los periodos de la tase de

exploración estipulados en el acápite 3-

adicionalmente, dentro de los noventa (290) Días siguientes a1 venc

de cada período de la fase de exploración, el Contratista deberá prescatar

a PERUPETRO, un informe consolidado de evaluación que incluya, de

caso, estudios y/o interpretación de los análisis geoló

icos, qe
geoquímicos, petrofísicos y de Reservorios con relación a las actividades
exploratorias realizadas en el perfodo vencido. incluyendo las de

programa mínimo de trabajo correspondiente

6.4 El Contratista presentará a PERUPETRO un "Informe Mensual de Produccias”

Y un "Informe Mensual dé Ingresos y Egresos". Ambos informes se

presentarán en los formatos que PERUPFTRO enrregará al Contratista para

tal fin, a más Lardar treinta (30) Días después de cada mes calendar: -
6.5 El Contratista deberá entregar a PERUPRTRO copia de toda la intormación

gue proporcione al Banco Central de Reserva del Perú, de acuerdo

cláusula décimo primera, cuando PERUPETRO lo requiera. .==============-

LAS CAMELIAS 140, SAN ISIDRO - CENTRAL TELEF: 442 2141 Terzrax. 440 8798
MAL: HIDALGO(ENOTAIIAFIDALGO. COM — WEB: HTTP. VWW NOTARIARIDALGO.COM
! TESTIMONIO

HIDALGO

6.6 Dentro de los treinta (30) Dias siguientes al t

calend

1 Contratista deberá entregar 4 PERUPETRO

contratos suscritos con sus Subcontratísta dicho Mee und

e

solicite, entregarle copia de los contraros que PERUPETRO requiera

la información

6.7 PERUPETRO el Contratista pue

Operaciones sin aprobación de la otra Parte, en los siguientes

a) A una Afiliada; ===

b) En relación con financiaciones u  ¿bteición de

uscribiendo un compromiso de confidencialidad¡onoooo <= ---=--

e) 2 tanto así pe requiera por ley. reglamento o resolució:
auroridad competente,; Incluyendo sin limitación, reglame
o resoluciones de: '¿utoridades gubernamentales, o
aseguradores o bolsa de valores en la que los valores ,
Parte y de las Afiliadas de dicha Parte estén regiutrad

a) A consult , ontadores, audit a

o cesionar

profesionales, posibles adquirente

o de una participación en el Contrato , conforme sea

con relació.

a las Operaciones obteniendo un compromiso As

confidencialidad.

En los casos en que las Partes acuerden comunicar cierta información de
carácter confidencial O reservada a terceros, deberán dejar expresa

conatancia dél carácter de tal intormación. a fin de que ésta mo ses

livulgada por dichos Terceros e.

6-5 PERUPE

otra forma der a

RO tie ei derecho de publicar de cualqu

conocer los datos e informes geológicos, científicos y técnicos referidos

Notaria de Lima

a las áreas de las que el Contratista haya hecho suelta.-

En el cas

de las áreas en operación, el derecho a que se refiere

z
<
1-4
jo]
3
Z
=l
pao]
S
e
O
ps]
¡a

párrato anterior será ejercido al vencimiento del segundo año de recibida
la infoimación o antes si las Partes así lo acuerdan.--- ces o.o====5
CLÁUSULA SÉTIMA.- COMITÉ DE SUPERVISIÓN Po = -
7.1 El Comité de Supervisión estará integrado de una parte, por tre:
miembros del Contratista o sus alternos, y de la otra parte. por
miembros de PERUPETRO o sus alternos. Un representante de PREUPE
presidirá el Comité de Supervisión.- o .o.o .
Dicho Comité de Supervisión se instalará y aprobará e.
reglamento de funcionamiento dentro de loa sesenta (60) Días 4
la Fecha de Suscripción. -=—=.e=.==== Sono.
712 El Comité de Supervisión tendrá las siguientes atribuciones: ce===2=2
a) El intercambio y discusión entre sus miembros de tora s
información relativa a las Operaciones --...--= -
pb) Evaluar la ejecución de los programas mínimos de traba d
Exploración a que refiere acápite 4.6 . .
e) Evaluar los planes y programas de trabajo a x
acápites 4.8 y 5 así como la ejecución
a) Verificar la ejecución de las Operacion 1
representantes de las Partes acreditados ante +*l Comit 1
Supervisión podián contar con la asesoría necesaria,- .
e) Verificar el cumplimiento de todas las obligaciones relativas
las Operaciones que se establecen en el Contrato o que la

LAS CAMELIAS 140, SAN ISIDRO - CENTRAL TELEF: 442 2141 TeLerax: 440 8798
EMAIL: HIDALGO(S NOTARIARIIDALGO.COM - WER: HTTP://WWW NOTARTAHIDALGO.COM.

:

HIDALGO

Notaria de Lima

:
2
:
:
<
E

ÁUSULA OCTAVA. - REGALÍA Y VALORIZACIÓN:

er otro documento -. -

Paxtes acuerden por cualq;
3) Las demás atribuciones que sé establecen en el Cóntrat

las bartes acuerden.

El Comité de Supervisión se reunirá cada vez que lo solicite cualesquier

de las Parres y con la periodicidad que establezca

reguerirá la asistencia de por lo menos un miembro representante de la
Parte para que se considere constituido el Comité de Supervisión ”

lada una de las Partes se hará cargo de los gastos que implique mantenet a

respectivos miembros en el Comité de Supervisión.--=

En la eventualidad de producirse y mantenerse en el Comité de Supe

una discrepancia entre lao Partes, cada una de ellas podrá solicitar laz

opiniones técnicas o legales que estime convenientes y las someterá al
comité de Supervisión en reunión extraordinaria. De no llegarse 4
acuerdo en la reunión extraordinaria, el asunto será elevado a lan

Gerencias Generales de las Partes para su solución. En cayo de

la discrepancia, se convocará será de aplicación lo

acápite 21.Zouncananas==oo

Bl Contratista pagará la regalia en efectiv

Hidrocarburos Fiscalizados. walorizados en uno o. más Puntos te

Fiscalización de la Producción, de conformidad con los acápites 3 4

ps En caso de pérdida de Hidrocarburos será de api 201

típulado en el acápite 14,2.====
Para los efectos de esta cláusula, los siguíentes términos tendra» 2

significados que se indican a continuación: .--

8.2.1 Costo de Transporte y Almacenamiento: es el costo, expresado <6

Dólares por Barril o Dólares por MMBtu, según

comprende:

a) La tarifa pagada a terceros o la Tarifa Estimada, expresada
en Dólares por Barril o Dólares por millones de Btu, cedúr
sen el caso, por el transporte y almacenami o necesari 1

los Ridrocarburos FPiscalizados desde un Punto le

Fiscalización de la Producción hasta un punto de

exportación, incluyendo el almacenamivuto on ese punto y, --
b) Gastos de manipuléo y despacho, asi como de embarque que

correspondan, de los Hidrocarburos Fiscalizados hasta a

brida fija de conexión al bugue 0 hasta las Lastalar.o
necesarias para llevar a cabo lá venta.--- .

9.2.2 Período de Valorización: es cada quincena de un mus cazundas

entendiéndose que la primera quincena es el periodo conprendid

desde el primero hasta el decimoquinto Día de dicho mes calendario

y la segunda quincena es el período que falta para la

de dicho mes calendario. =

Por acuerdo de las artes, cu tanto las normas legale

correspondientes lo permitan, el Período de Valoriza:

extendido o acortado.=<===.=

8.2.3 Precio de Canasta: es el precio expresado en Dólares p

que representa el valor FOB puerto de exportación petuan

determinado de conformidad con el subacápite 0-4.1 para el Petróleo

LAS CAMELJAS 140, SAN ISIDRO - CENTRAL TELEF: 442 2141 Terrrax 440 8798
EMALL: HIDALGO(G NOTARIARIDALGO.COM - WEB: HTTE. (¿WWE NOTARIARIDALGO.COM
HIDALGO

' Fiscalizado, con el  subacápirte 8.4.2 para los ande
4 Piscalizados y con el aubacápite 8.4.3 para lós Líquidos del 0
Natural Fiscalizados

8.2.4 Precio Realizado: es el precio, expresado en Dólares por

efectivamente pagado 0 pagadero por un comprador al Contratista pot
) el Gas Natural Fiscalizado y que debe incluir cualguier ot
concepto que se deriye directamente de la venta de Gas Natura

Fiscalizado del volumen efectivamente entregado de Gas

Fiscallziado.=ecooocroncconoooo..
, No se tomarán en consideración para el cálculo de Pre
) Realizado ==mmec ono ===
) a) Cualquier pago resultante de las conciliaciones de eno
de Gas Natural contenidos en los respectivos contratos de

COMPTAaventa.===..

) b) El Impuesto General a las Ventas, el Impuesto Selectivo 4

consumo, *l Impuesto de Promoción Municipal y/o

otro impuesto al consumo
8.2.5 Tarifa Estimad

es el costo expresado en Dólare

Dólares por MMBtu, según sea el caso. correspondien

desde un Punto de Fiscalización de la Producción hasta un punto d

venta 0

portación o hasta ótro cto de t

deberá tomar en cuenta los conceptos, metodología y pro

referidos en el "Reglamento de Transp:

Ductos”, sus modificaciones O el que lo sustituya <oooo-=
8.2.6 Valor del Petróleo Piscalizad

es el resultado de multiplic

Notaria de Lima

Petróleo Fiscalizado de un Periodo de Valorización por el Pre

Canasta del Petróleo Fiscalizado para dicho periodo, precio al cua

Z
á
3
2
8
z
:
a]

se le habrá restado el Costo de Transporte y Almacenamiento. dd

ria

) B.2.7 Valor de los Condensados Fíacalizados es € 4 ,

, muitiplicar los Condensados Fiscalizados de un Períos 4

5 valorización por el Precio de Canasta de los 3
Piscalizadon para dicho período, precio al cual se le habrá

restado el Costo de Transporte y Almacenamiento, de ser el cant

) 8.2.8 valor de los Líquidos del Gas Natural Fiscalizados: es el cesultad

ó de multiplicar los níquidos del Gas Narural Fiscaliradoc de un
Periodo de Valorización por el Precio de Canasta de loo iiquid

? del Gas Natural Fiacalizados para dícho período, precio al cusl se

) le habrá restado el Costo de Transporte y Almacenamiento, de sei

) caso - ERZRIA r. a...» =

1 8.2.9 Valor del Gas Natural Piscalizado: es el resultado de multiplica:

, el Gay Natural Piscalizado, en términos de su contenido cajóri
en millones de Btu, de un Periodo de Valorización por el Pre

) Realizado para dicho periodo, precio al cual se le habrá rcstado ol

) Costo de Transporte y Almacenamiento, de ser el caso...

1 B.3 El Contratista al momento de efectuar la declaración de Descubrin

Comercial de Hidrocarburos optará por la aplicación de una
metodologías establecidas en los subacápites 8.1.1 y 2,3,2,
cual, 50 podrá efectuar cambio de metodología durante sl

LAS CAMELIAS 140, SAN ÍSIDRO - CENTRAL TELEF: 442 2141 Tiieñax 440 8798
J EMAIL: HIDAEGO(2 SOTARIARIDALGO COM - WEB: HTTP://WWW NOTARIAHIDALGO:COM
HIDALGO

] Vigencia del EIAtO ooo rro a”

8.3.1 Metodología por Escalas do Producción: Confor a esta metod

se establecerá un porcentaje de regalía p

A los Midiocark

Líquidos Fiscalizados y los Liquidos del Gas Natural E

y otro por

aje de regalía para el Gas Natural Pioc

I cada Periodo de Valorización, de acuerdo a la sigule

Producción Fiacallzada galía
MBDC en porcentaje
*
5 5
5 - 100 5-20
>100 Í

MBDC: Miles de Barriles por día calendario====

Cuando el promedio total de Hidrocarburos Líquidos Fisc

£s Líquidos del Gas Natural Fiscalizados, sea menor

MBDC

e aplicará el porcentaje de regalía de 5%

promedio sea igual o mayor a 100 MBDC se aplicará el
regalía de 20%. Cuando dicho promedio esté entre 5 MADC
se aplicará el porcentaje de regalía que resulte de

todo de interpolación lineal ooo

La regalía que el Contratista deberá pagar por los Mi

iquidos Fiscalizados y los Líquidos del Gas Nat

será el resultado de aplicar el porcentaje de regalía cbtentd
dich

Hidrocarburos a la suma del Valor del Petróleo Pía

E
a]
El
3
El
a]
z

el Valor de los Líguidos del Gas Natural Piscalizados y el Valor úe

los Condensados Fiscalizados, en el Período de Valori

eeaz

:
=
3
E
a
3
3

En el caso de Gas Natural fFiscalizado para dsterminar 90

en barriles por día, se utilizará la siguiente equivale

Barriles serán equivalentes al volumen de Gas Natural Fiscal

*+presado en pies icos estándar divididos entre el factor

, mil peiscientos veintiséis (5,626).

La regalía que el Contratista deberá pagar por el G

Píscalizado, será el resultado de aplícar el porcentaje de

obtenido para dicho Hidrocarburo al Valor del 65

) Fiscalizado, en el Periodo de Valorización
) 8.3.2 Metodología por Resultado Económico (RRE): Conforme a La
; metodología, el porcentaje de regalía será el resultado úe e

porcentaje de la regalia fija de 5% mas el porcentaje de la cegal
) var de acuerdo a lo siguiente: mosrrurrrarao === ==
) RRE - si + Bv
)

“1 1
1 =
I+(ER,, —

)
) Rv : Regalía Variable 1 te=======
) ER : PAQLOr Ro -. Inmo
) La Regalía Variable se jo cuando: FR. % 1:35; y en el rar

de:---- ===. -
LAS CAMELIAS 140, SAN ISIDRO - CENTRAL TELEF: 442 2141 TeLERAx: 440 8798
) EMHaaL: HIDALGO NOTARTAHIDALGO. COM - WEB: HTTP: WWW SOFARIAHIDALGO.COM

TESTIMONIO

HIDALGO

CECILIA HIDALGO MORAN

ima

tia de L

vr kRegalia variable 201

Para resultados negativos de RY se

RV mayores a 20%. se

onsidera 201

Xz Ingresos correspondientes al odo anual ante
ál momento en el cual se hace el o as a
Regalías Variable. Comprenden los conceptos aplicab
al Factor K A

Y 1 Egresos correspondientes al periodo anual ante a1

momento en el cual se hace el cálculo de la

Variable. Comprenden los conceptos aplicab

Factor R , .- - =.-
Factor RO. i Es el cociente entre los  ingresós egresos
acumulados desde la Fecha de Suscripción hasta

periodo t-1, inclusive.

Periodo 4 Feriódo anual anterior al momento en el cual se hoce

el cálculo de la Regalía Variable

Londe

Ingresos acumulados: ..onar==annonscnn

Acum[PFP*(PCP-CTAP)] + Acum[PFC*(PCOC-COTACIT 4
Acum[PbEG*(PRS-CIAG)] + Acum[PEL(PCL-CTAL)] + Acumio

PFP = Producción Fiscalizada de Petról -..
Por. Precio de Canasta para Petróleo =
ETAP = Costos de Transporte y Almacenamiento para lep.---
Pro - Producción Fiscalizada de Condensados.--===---
Poo. Precio de Canasta para Condensados =
ETA = Costo de Transporte y Almacenamiento para Condensad
PER - Producción Fiscalizada de Gas Natural e
PR +. Precio Realizado de Gas Natural. <o==csconomoo
COTAS - Costo de Transporte y Almacenamiento para Gas Natura
PFL O = Producción Físcalizada de Líquidos del Gas Natural.---
ch - Precio de Canasta para Líquidos del Gas Natural.--
CTAL  - Costos de Transporte y Almacenamiento para Liquid
delGas Natural.= -
or - OLTOS ANGTESOS mmm -...

Egresos acumulados:========================

Acum (Inversión + Gastos + Regalía + Otros Egresos)---

El detalle de los ingresos y egreso

así como la oportunidad

registro de los componentes/ del Factor R -.,, se especifican <a el

anexo "E", Procedimiento Contable

El calculo del porcentaje de la Regalía Variable

veces al año una en el mes de enezo, con informaci

ingresos y Egresos de enero a diciembre del año calendari

anterior; y Otra en el mes de julio, con infotmación de ju

ano calendario anterior a junio del ano calendario corriente

Para los efectos del Contrato, el precio de cada una de las clases

Hidrocarburos Fiscalizados será expresado en Dóla

por Barril =

Dólares por millón de Btu, según sea el caso y será determinado c

se indica a continuación: -

8.4.1 Para la determinación del Precio de Canasta

Las Cameras 140, SAN ISIDRO - CENTRAL Vitor: 442 2141 Tierax: 440 8798
EMAIL HIDALGO( NOTARIAFIDALCZO. COM - WEB: HIT) WWW MOTARIATUDALCO. COM
¡HIDA Lao

lizado, se procederá de la siguiente manera; --- -
a) Con una anticipación no menor de noventa (90)

de Inicio de la E

racción Comercial de Petr

determinarán la calidad de Petróleo que se va a producir e

Área de Contrato.=

y b) Dentro de los treinta (30) Días piguientes 4 n
) a que se refjere el literal anterior, las Partes seleccionarar
) una canasta de Petróleo de hasta un máximo de cuatro a
componentes los que deberán cumplir Jo siguiente =
) 1 Que sean de calidad similar al Petróleo que se va a
) medir en un Punto de Fiscalización de la Producci ==
) 2 Que sus cotizaciones aparezcan regularmente +
publicación “Platr*s Ozlgram Price Report” ou rra
) fuente reconocida por la industria petrolera y
)

acordada por las Partes .oo=-=

a Que sean competitivos en el mercado o mercad

cuales podría venderse el Petróleo que se vaya

en un Punto de Fiscalización de la Produ

ce) Una determinado lo establecido 21
precedentes, — las Partes  suscribirán un le
Valorización” en el que establecerán inos
condiciones adicionales a los que se detallan en t

subarápite
En el

procedimientos de ajuste que sea necesario

que se requieran para su correcta aplicación ==

"Acuerdo de valorización” se definirán los

stabloner

Notaria de Lima

razón de calidad. Los ajustes por calidad co

ider

premios y/o castigos por mejoramiento y/o degradación de la

:
:
:

calidad del Petróleo Fiscalizado con relación a la calidad 0

los ripos de Petróleo que integran la canasta. Asimismo. en
) el “Acuerdo de Valorización” se establecerá su vigencia y
) perivdicidad con que deberá revisarse los métos
) procedimientos que se acuerden, de manera que en todo momento
se garantice una determinación realista de los jel
) Petróleo Piscalizado, Si alguna de las Partes
J momento considera que la aplicación de los
) procedimientos establecidos en el “Acuerdo de Valoriración”
) no da como resultado una determinación realista del valor FOt
puerto de exportación peruano del Petróleo Fiscalizado, 15
) Pavres podrán acordar la aplicación de otros mérodor +
) procedimientos que efectivamente produzcan dicko resultado -
) ar Cada seis (6) Meses o antes sí alguna de las partes 1
) solicita, las Partes podrán revisar la canasta Elida
para la valorización del Petróleo Fiscalizado, a fia
) verificar que sigue cumpliendo con las comaiclones untos
) enumeradas, Si se verifica que alguna de dichas condiciones 7
y ao se cumple, las Partes deberán modificar la canasta dent:
de los treinta (30) Días siguientes a la toucha en que
S inició la revisión de la ranasta. si vencido este plazo las
) Partes no hubieran acordado una nueva canasta, se procedecá de
)

LAS CAMELJAS 140. SAN ISIDRO - CENTRAL TELE: 442 2141 TeLerax 440 8798
) EMI: FIDALGO(2 NOTARIAHIDALGO.COM - WEB: HTTP. [WWW NOTARIAHIDALGO.COM
+41IDALoGOo

Notaria de Lima

CECILIA HIDALGO MORAN

TESTIMONIO

conformidad con lo estipulado en el subarápite 8.4.5
Si se verifica que la gravedad API (promedio ponderad
contenido de azufre, u 0tro elemento que mida la calidad del

Petróleo Fiscalizado hubiera variado significativamente cor

relación a la calidad de los componentes que 'integr

canasta (promedio aritmético aimple), las Partes de

modificar la composición de la canasta con el objeto de

la misma refleje la calidad del Perróleo Fiscalizs

. En la eventualidad que en el futuro el pre

los tipos de Petróleo que integran la cana

ta fuera cotizad
en moneda distinta a Dólares. dichos precios serán convertid

a Dólares a las tasas de cambio vigentes en las fechas de cada
una de las referidas cotizaciones Los tipos de cambs '
utilizarse serán el promedio de las tasas de cambio cotíradas
por el Citibank N.A. de Nueva York, Nueva York. A falta de

esta institución, las Partes acorda

án otra que la sus

adecuadamente

£) El Precio de Canasta que se utilizará para calcula
valorización del Petróleo Fiscalizado en un ritos .

valorización será determinado de la siguiente manera.=

1 Se determina el precio promedio de cada ur
tipos de Petróleo que integran la ca

la media aritmética de sus Lo tzaci

en el Período de Valorización. Sólo se

los Días un los que todos los componentes

que inte

la canasta, hayan sido cotizados. Cueda entendido

si en una edición regulas del "Platt'z 0

Report' aparecioran dos o más cotizaciones para
miso componeñte de la canasta, se urilízarí »

corización de fecha más cercana “a 1

publicación (“Prompt Market")

2 Los precios promedio resultantes de acuerdo a lo

indicado, para cada uno de los componentes de ¡1

canasta, serán a su vez promediados, para así obten:

el Precio de Canasta correspondiente al valor

Petróleo Piscaliízado.=

Para la determinación del Precio de Canasta de on náenpador

Fiscalizados se procederá de acuerdo a lo establecido er

subacápite B.4.1, en lo que resulte aplicable. Lar Parr

acordar los ajustes necesarios: para que el Precio de Canasta

refleje en la mejor forma el valor de los Condensados Fi

bara la determinación del Precio de Canasta de los Líquidos

Natural Piscalizados se procederá de acuerdo a lo establecido

subacápire 8.4.1, en lo que tr

mite aplicable. Las Partes

acordar los ajustes neceparios para que el Precio de

refleje en la mejor forma el valor de los Líquidos del Cas

Fiscalizadoa.-

El precio del Gas Natural Fiscalizado est

r

presentado por el

Precio Realizado, el mismo que deherá reflejar el precio de

LAS CAMELIAS 140, SAN ÍSIDRO - CENTRAL TELEE: 442 2141 TELSsAX: 440 8798
EMAIL: HIDALGOG NOTARIAHIDALGO. COM — WEB: HTTP)! WWW NOTARIAHIDALGO. COM
TESTIMONIO

HIDALGO

ima

Notaria

E
55

CLÁUSULA MOVENA - TRIBUTOS =<=========

$.1

en el mercado nacional o en un punto de export 4
territorio nacional, según fuera el caco El valor misin
aplicar omo Precio Realizado, será de 0,60 US$ MUBLEA,. —----- -

8.4.5 En caso que las Partes no pudieran llegar a cualquiera de 1
acuerdos contemplados en este acápite, será de aplica $”
dispuesto en el acápite 21. .Z.oooomrnrmnr mm

Sia perjuicio de lo estipulado en el literal d) del numeral 2.5 del ar

E", Procedimiento Contable; si en cualquier momento las F

establecieran que ba habido un error en el cálculo del factor R y

de dicho error resultara que debe aplicarse un factor £. distint

aplicado o que debió aplicarse en un momento distinto a aquel en

aplicó, se procederá a realizar la correspondiente corrección con

al periodo en que se incurrió en el error, reajustándoss a partit de
periodo el porcentaje de regalía. Todo ajuste producto de un m pago
de la regalia, devengará intereges a favor de la Parte afectada d el
momento en que se cometió el error Las devoluciones que se 393
Contratista por un mayor pago de la regalía serán realizadas con cargo a
los saldos que PERUPETRO tenga que transferir al Tesoro = -
El monto de la regalía se calculará para cada Periodo de Valurirac! 5

pago respectivo se hará en Dólares a más tardar el segundo Día Dti

después de finalizada la quincena correspondiente. debiendo PERU

extender extificado respectivo a nombre del C ratista vontormo a

lumen de los Hidrocarburos Fiscalizados

estará sustentado por las boletas de fiscal

zación que PERUPETRO c

con entregar al Contratista debidamente firmadas en señal de contorsi

w

Por el contrato, en el caso que el Contratista £o cumpla con pagar
PERUPETRO, en todo o. parte el monto de la regalía dentro del pla.

estipulado en el acápite 8.6, el Contratísta pondrá a disp

PERUPETRO los Hidrocarburos de su propiedad extraídos del Áreas de

Contrato, en la cantidad necesaria que cubra el monto adeudad

gastos incurridos y los intereses correspondientes según el acápite

El Contratista está sujeto al rógimen tributario común de la keput

del Perú, que ¿incluye al régimen tributario común del impuesto a ta
Renta, así como a las normas específicas que al respecto se estableor

la Ley No. 26221, vigentes en la Fecha de Suscripción, .enoccene<za=--

El Estado, a través del Ministerio de Economía y Finanzas, garantiza al

contratista, el beneficio de estabilidad tributaria durante la Viges
del Contrato, por lo cual quedará sujeto, únicamente, al  réginme

tributario vigente a la Fecha de Suscripción.--

La exportación de Hidrocarburos provenientes del Area de Contr

realice el Contratista está exenta de todo Tributo, incluyendo

que requieren mención expresa === <<

El pago por concepto de canon, sobrecanon y participación en la rer
será de cargo de PERUPETRO ===
El Contratista de conformidad con los dispositivos legales vigs

pagará los Triburos aplicables u las importaciones de bienes e ins

requeridos por el Contratista para llevar a cabo las Operaciones

BCUETAO a Ley

LAS CAMELAS 140, SAN ESIDRO - CENTRAL TELE: 442 2141 Trierax 440 8798
sata: HIDALGO NOTARIARIDALGO.OOM - WER: HTTP: OTE NOTARIAFIDALGO. COM
TESTIMONIO

HIDALGO

Notaria de Lima

Z
é
=
8
E
5
<
3
ls
¡4

9.5 De conformidad con lo dispuesto por el artículo 27 del 4
Tributario, el Contratista podrá llevar su contabilidad en bólares

lo rante

. la determinación de la base imponible de

Pributos qu

de cargo suyo, así como el monto de dichos Tributos y el pago

miom

se efectuará de acuerdo a ley.-

39.6 Se precisa que el Contratista utilizará el método de amorti Linea
eu un periodo de cinco (5) ejercicios anuales, contados a te
ejercició al que corresponda la Fecha de Inició de la Extracción

méxcial.

La referida amortización lineal se aplicará a

los gastos ¡l=

lóración y Desarrollo y a todas las inversiones que realic

ratista dende la Fecha de Suscripción del Contrato hasta la Fe

nicio de la Extracción Comercial .-==========».

ueda estipulado que el plazo de amortización antes referido será

estendido, sin exceder en ningún caso el plazo del

trato, si p
razones de precios » por cualquier otro factor acordado por las Partes

luego de aplicar la amortización lineal a que se refiere el parro!

antesior, los estados financieros del Contratista arrojase un

negativo o una pérdida tiscal, que a criterio del Contratista se proyect

que no va a poder ser compensada para efectos cales de acuerdo 3 la

normas tributarias vigentes. La extensión del plazo de amortizaci

en conoc

miento previo de la

perinte

tene

Nacional 6
Administración Tributaria e==========

DÉCIMA - DERECHOS ADUANEROS=====

Contratista está autorizado a importar en forma definiti o tempor

conformidad con los dispositivos legales vigen

es, cualquier bie

¿0neÉ. ===

nece

o para la económica y eficiente ejecución de las Op
ÑI Contratista podrá importar temporalmente, por el periodo de dor

Años, bienes destinados a sus actividades con suspensión de los Tritt
a la importación, incluyendo aquellos que requieren mención expresa, y

en caso de requerirse prórroga, la solicitará a PERUPETRO por periodos a

|
| un (1) Año hasta por dos (2) veces; quien gestionará ante la bie

General de Hidrocarburos la Resolución Directoral correspondiente. Cc
documentación soñalada, la Superintendencia Nacional de Auministiaris
Tributaria autorizará la prórroga del régimen de importación temporal.

El procedimiento, los requisitos y garantías necesarias para la aplicación

del régimen de importación temporal, se sujetarán a las normas

ntenida

eu la Ley General de Aduanas y sus normas modificatorias y reglamentarias

Lia La imporración de bienes e insumos requeridos por el Contratlata en

fase de exploración, para las actividades de Exploración, se enc sa
excnerada de todo Tributo, incluyendo aquellos que requieren menció
expresa, lempre y cuando se encuentren contenidos en la liara de bier

sujetos al beneficio, de acuerdo a lo establecido en el articulo 56 le

la Ley No. 26221, El beneficio se aplicará por el plazo qué dure die

Pase monanno

10.4 Los Tributos que gravan la importación de bienes e insumos requerid E
el Contratista pura lus actividades de Explotación y para las actividad
de Exploración en la fase de explotación, serán de cargo y costo de
importador-======== =

LAS CAMELIAS 140, SAN ÍSIDRO - CENTRAL Thtez: 442 2141 Teteiax. 440 8798
Estait: INDALGOGS NODARIAMIDALGO COM — WES: HTTP WWW NOTARIAMIDALCGO. COM
TESTIMONIO

HIDALGO

) 10.5 PERUPETRO podrá inspeccionar los bienes importados en forma defiaito
> temporal bajo esta cláusula, para las actividades de Exploración de la
fase de y para veriticar si dichos bienes han sido importados

exclusivamente para las Operaciones.--

y 10.6 El Contratista deberá informar periódicamente a PERUPETRÓ sobre 1

) bienes «€ insumos que hayan sido exonerados de Tributos, de acuerdo a

¡ dispuesto en el artículo 56* de la Ley No. 26

El Contratista no podrá reexportar ni disponer para otros fines los biene

insumos señalados en ul párrato anterior, sin aurorización de

tenida la autorización, el Contratista deberá aplicar los Tributos e

orrespondan. conforme a lo dispuesto en el artículo 57* de la hey $"

6d2l.====e===

LA DÉCIMO PRIMERA.- DERECHOS PINANCIEROS

Garantía del Estado

Interviene en el Contrato el Banco Central de Reserva del Peri, de
conformidad con lo dispuesto en la Ley N" 2 Y por el becret
Legislativo N* 668, para otorgar por el Estado al Contratista ls

garantías que se indica en la presente Cláusula, de acuerdo al regio

legal vigente en la Fecha de Suscripción.<===-

Las garantías que se otorga en la presente cláusula son de

también para el caso de una eventual cesión, con sujeción a la Le, de

Hidrocarburos y al presente Contrato.===

régimen Cambiario-

El Banco Central de Reserva del Perú, en representación del Estado y,

cumplimiento de las disposiciones 2gales vigentes a la Fecha

3
8
A
4
3
El
e]
z

Suscripción, garantiza que el Contratista gozará del régimen cambiario =

vigor en la Fecha de Suscripción y, en consecuencia, que el

-
E
:
-
.
S)

tendrá el derecho a la disponibilidad, libre tenencia, uso y

interna y externa de moneda extranjera, así como la libre convertibilidad
de moneda national a moneda extranjera en el mercado cambiario de
y demanda, en los términos y condiciones que se indica en la pre t

cláusula.=-====

En ese sentido, el Ranco Central de Reserva del Perú. en represent

del Estado, garantiza al Contratista de acuerdo al régimen legal y

) en la Fecha de Suscripción:-- cmoooo- = ez EEE

, al Libre disposición por el Contratista de hasta el ciento por
ciento (1004) de las divisas generadas por sus exportaciones de

y lósy Hidrocarburos Fiscalizados, las que podrá dí

) l directamente en sus cuentas bancarias, en el país 0 +n

) V MC A

) | b) Libre disposición y derecho a convertir libremente a deve
hasta el ciento por ciento (1001) de la moneda nació

R á resultante de sus ventas de Hidrocarburos Fiscalizados 41

) murcado nacional y derecho a depositar directamente en sus

, cuentas bancarias, en el pais o en el exterior, tante da

) divisas como la moneda nacional =n===mn=enoo -

<) perecho a mantener, controlar y operar cuentas bancarias <1

) cualquier moneda, tanta en el pais como en el exterior, tenct cl

) control y libre uso de tales cuentas y 4 mantenec y disf

)

LAS CAMELJAS 140, SAN ISIDRO - CENTRAL TELEF: 442 2141 TeLerax: 440 8798
) EMAIL HIDALGOGE:SOTARIALIDALGO COM - WEB: HET ¿WWW NOTARIAHIDALGO. COM

TESTIMONIO

HIDALGO

Notaria de Lima

:
2
8
z
a
$
5
8

11.3

libremente en el exterior de tales fondos de dichas cuenta

restricción alguna e.eoms============

a) Sin perjuicio de todo lo anterior, el derecho del Contratt

disponer libremente, distribuir, Yemesar 0 retener en.
exterior, sin restricción alguna, sus utilidades netas anuales

determinadas con arreglo a loy.eoo=oanco=n.-

Disponibilidad y Conversión a Divisaa

gueda convenido que el Contratista acudirá a las entidades del pema

tinanciéro establecidas en el país para acceder “a la conversión a

visas, a que se refiere el literal hb] del acápite 31.2.===-

n casó de que la disponibilidad de div

isan a que se refiere el párraf

anterior no pueda ser atendida total o parcialmente por las entida

antes mencionadas, el Banco Central de Reserva del Perú garant

proporcionará las divisas necesarian.-.

Para el fin indicado, el Contratista deberá dirigirse por escrito al

Banco Central, remitiéndole fotocopia de comunicaciones recibidas Ae
menos de tres (3) entidades del sistema financiero, en las que ce ie
informe la imposibilidad de atender, en todo 0 en parte,

requerimientos de divisas-=

Las comunicaciones de las entidades del sistema financiero serán valids

por los dos Dias Útiles ulteriores a la fecha de su eminión--

Antes de las lla,m. del Día Útil siguiente al de la presenta

nicará

documentos precedentemente indicados, el Ranco Central e

Contratista sl tipo de cambio que utilizará para la conversión demandada

el que regirá siempre que el Contratista haga entrega el mismo día
contravalox en moneda nacional.=- cnn === Ea
sl, por cualquier circunstancia, la entrega del contravalor no furor

hecha por el Contratista en la oportunidad indicada, el Banco Centiel

Reserva del Perú, le comunicará al Día Úril siguiente. con la miss
limitación horaria, el tipo de cambío que regirá para la conversión, de
efectuársela ese mismo día. =--===- cr oo. fa

Sin perjuicio de lo anterior, en caso de que el Banco Central de Reserva

del Perú comprobara, oportunamente. que dicha disponibilidad no puede

atendida total o parcialmente por las entidades antes menc

notificará al Contratista para que acuda al Banco Central de Reserva de

Perú con la moneda nacional correspondiénte para dar cumplimiento 3

conversión a divisas.

Modificaciones al Régimen Cambiario====

Fl Banco Central de Reserva del Perú, en r

presentación del Estad
garantiza que el régimen contenido en esta cláusula continuará ciendo de
aplicación para el Contratista, durante la Vigencía del Contrato

En caso de que por cualquier circunstancia el tipo de cambio no fu

determinado por la oferta demanda, el tipo de cambio aplicable al

Contratista será:

a) Si se cstableciera un tipo de cambio oficial único, de

valor para todas las Operaciones en moneda extranjera

vinculadas a ésta. a partir de su fecha de vigencia 6ate sora

urilizado bajo el Contrato.

b) De establecerse un régimen de tipos de cambio diferenciados

LAS CAMELIAS 140, SAN ISIDRO - CENTRAL TELEF; 442 2141 TELEFAX: 440 8798
EMMAJE: HIDALGO NOTARIARIDALGIO.0OM - WEB: LITIP:/ WWW NOTARIARIDALGO.COM
_AKHIDALGo

de Lima

taria

No

E
2
:
-
.

11.6

múltiples o 91 se diera diferentes valores a un tipo de pam
único, el tipo de cambio a ser utilizado para todas la

del Contratista swutá el más alte respect 1 ,

moneda extranjera

Aplicación de Otras Norman Legal

Las garantías que otorga (el Banco Central de Reserva del perú 4
Contratista subsistirán durante la Vigencia del Contrato. »

El Contratista tendrá derecho a acogerse total o parcialmente,

resulte pertinente, a nuevos dispositivos legales de mbit

cambiarias que se emitan durante la Vigencia del Contrato, incluyerde

aquéllos que traten aspectos cambiarios no contemplados en la presur

cláusula, siempre que tengan un carácter general o sean de aplicació

la actividad de Hidrocarburos. El acogimiento a los nuevos dispositiwo
normas antes indicados no afectará la vigencia de las garantías a que ce
refiere la presente cláusula, ni el ejercicio de aquellas garantías que
se refieran a aspectos distintos a los contemplados en los nue

dispositivos o normas a los que se hubiere acogido el Contratista

Queda expresamente convenido que el Contratista podra, «*n

momento, retomar las garantías que escogió mo urilizar transitor lan

que retomar tales garantías no crea derechos ni

Contratista respecto del período en que se

dispositivos O normas antes señalados mono

se precisa que retomar tales garantias. en nada afecta a t
o a las demás garantias, ni crea derechos u obligaciones adicionales ps:

OL CONCEAtÍSta o ooo rr

£l acogimiento por el Contratista a los nuevos dispositivos legales de

cambio o normas cambiarias, así como su decisión de retomar las garantia

sr com

icadas

gue escogió no utilizar transitoriamente, deberán

escrito al Banco Central de Reserva del Perú y a PERUPETRO.-
Lo establecido en este acápite es sin perjuicio de lo dispuesto «<-

primer párrato del acápite 1li,4..

Información Económica

£1 Contratista remitirá información mensual al Banco Central de be

del Perú relativa a su actividad económica, de conformidad cor

artículo 74 de la Ley Orgánica del Banco, aprobada por Decreto Ley E

2612). 222=

LÁUSULA DÉCIMA SEGUNDA. - TRABAJADORES -==-==-=====

2-1

12.2

Las Partes convienen que al término del quiato Año contado a partir de
Fecha de Tnício de la Extracción Comercial, el Contratícta habra
sustituido a todo su personal extranjero por personal pecuano de
equivalentes calificaciones profesionales. Se exceptúa de lo anterior a

personal extranjeró para cargos gerenciales y al que 5ea necesario psis

la realización de trabajos técnicamente especializados, en relación

las: Operaciones. El Contratísta conviene en capacitar y entrenar al

personal peruano en la realización de trabajos  técnicament

especializados a fin que personal peruano pueda sustituir progresiva

al personal extranjero en la realización du dichos trabajos.--==-

Al inicio de las Operaciones y al vencimiento de cada año Calendari

Contratista entregará a PERUPETRO un cuadro estadistico del personal =

Las CAMELIAS 140, SAN ISIDRO - CENTRAL TELEF: 442 2141 Truerax 440 8798
EMAIL: HIDAEGO( NOTARIAFIIDALGAL.CIOM — WR: HTIR: WIDE NOTARIAMIDALGO.COME
TESTIMONIO

HIDALGO

3
E
—
El
3
:
Z

:
E
Z
E
E
5
9

servicio para las Operaciones, de

alo formato que

entregue al Contratista mm......o
CLÁUSULA DÉCIMA TERCERA.- PROTECCIÓN AMBIENTAL Y RELACIONES COMUNITARIAS

13.1 El Contratista, de acuerdo a ley. cumplirá las normas y disposiciones dr

"Reglam

to de Medio Ambiente para las Actividades de Hidrocarbur

aprobado pur Ducrero Supremo No. 046

3-EM y moditicatorias, del DPocict

Legislará

No. 613 "Codigo del Medio Ambiente y los Pecursos Maturale
y demás disposiciones pertinentes. Para este efecro, de ser nececart
PERUPETRO facilitará las coordinaciones entre el Contratista 1.

autoridades competentes

CLÁLSULA DÉCIMA CUARTA - CONSERVACIÓN DE LOS HIDROCARBUROS Y PREVENCIÓN CONTRA

PERDIDAS---

14f1 El Contratista debe

y toda medida razonable para preveni:
pérdida o desperdicio de los Hidrocarburos en la superficie o en

subsue

o de cualquier forma, durante las actividades de Exploración

Explotación, --= Samos =-
h.2 En caso de dertames de Midrocarburos en la superficie
contrato o fuera de ella, que deban ser informados de

normas legales vigentes, el Contratista deberá comunica,
este hecho a PERUPETRO, indicándole el volumen estimado del

arciones tomadas para subsanar las causas del mismo. PERUPETRO +

derecho de veríticar el volumen del derrame y analizar sus

En cago de pérdidas en la superficie. *n el Área 4

ella, antes del Punto de Fiscalización de la

negligencia grave U conducta dolosa del Contratista,

será valorizado de acuerdo con la cláusula octava e

cálculo de la regalia, pulado en el

n perjuicio de lo eat

n caso de perdidas antes del Punto de Fiscalización de la r
situaciones distintas a las descritas en el párrato ante y que der
origen a una compensación al Contratista por parte de ter el mont
de la compensación recibida por los Hidrocarburos perdidos, multipiical
por el factor que resulte de dividir el monto de la regalta pagada por

Hidrocarbu Fiscalirados en el Punto de Fiscal

ación de la Produc

al que «correspondan los Hidrocarburos perdidos en la “Quin

ocurrió la pérdida, entre el valor de tales Hidrocarburos F

determinado de acuerdo al acápite 8.2 en la migma quincena, será el mot

que el Contratista deberá pagar por concepto de regalia por P

Hidrocarburos perdidos, a más tardar al segundo Dia útil de recibida

compensación, sin perjuicio de lo estipulado en el acápite 11.1...=--==
CUÁUSULA DÉCIMA QUINTA.- CAPACITACIÓN Y TRANSFERENCIA DE TECNOLOGÍA--==-=----

1511 En cumplimiento de lo establecido por el artículo de la Le

26221, el Contratista se obliga a poner a disposición de PERUPFTP! -

cada año calendario durante la Vigencia del Contrato, la siguiente su

Aporte Anual

Hasta el año calendario en que tenga lugar

la Pucha de ício de la Extracción Comercial 5O ye
b Ak partir del año calendario siguiente al de la

Fecha de Inicio de la Extracción Comercial

LAS CAMELJAS 140, SAN ISIDRO - CentRaL Tener: 442 2141 Teerax 440 8798
Estat: HIDALGO Ka NOTARIAFIDALGO:COM — WER: HTTP://WWW NOTARIAMIDALGO.COM
TESTIMONIO

¡HIDALGO

' Barriles por Día
1 De 0 a 39.000 80,00
Ñ Le 30,001 a 50,000

De 50,001 a más

Los aportes anuales de capacitación a que se refier

] efectuaron en las fechas correspondientes, antes de de 13
y presente Modificación y Adecuación.=

Bl aporte anual de capacitación en caso del literal qu
) correaponda al tramo en que se encuentre la producción ñ
, = Hidrocarburos Fiscalizados en el año calendario anterior, la cual se
, brendrá dividiendo el volumen total de los Hidrocarburos Piscalizados er
1 Jfáscno año entre el correspóndiente número de Diam =======oonanicinoc..

| Para determinar los Barriles / Día en caso de producción de Gas Natu

) Fiscalizado. se utilizará la siguiente equivalencia: Barriles serán

equivalentes al volumen de Cas Natural expresado en ples cúbic

divididos entre el factor cinco mil selscientos vesntiséis (5

Los pagos a que se refiere el presente acápite, perán efectuados

el Mes de enero de cada año calendario

El rontratista cumplirá con las obligaciones establecidas en $

15.1 depositando el aporte en la cuenta que PERUPETRO le señale ==
PERUPETRO entregará al Contratista una comunicación maalfestand S
conformidad del pago, dentro de los cinco (>) Vias Úriles de 1 :

recibido el aporte

.3 El Contratista y PERUPETRO acordarán la ejecuc

cooperación técnica para la investigación y desarr

Notaria de Lima

INLOLÉS MULRO meo. rr Si

Dentro de los noventa (90) Días anteriores a la finaliza

z
:
8
E
5
$
S
2)

calendario, las Partes presentarán al Comité de Supervisión

que se implementarán en el año calendarío siguiente.

) 5.4 Los programas de capacitación que el Contratista establ . ú
” personal, tanto en el pais como en el tranjero, serán 2
; conocimiento de PERUPETRO.---====- rm. Lo.
ÁUSULA DÉCIMA SEXTA - CESIÓN Y ASOCIACIÓN=============
4 16.1 En caso que el Contratista llegue a un acuerdo para ceder su posición
, contractual O asociarse con un tercero en el Contrato, procederá 4
) notificar a PERUPRTRO respecto de dicho acuerdo. A la notificación debera
) acompañarse la solicitud de calificación del cesionario o del tercero,
correspondiéndole a estós últimos cumplir con adjuntar la informaci
) complementaria ¡due repulté negesarió para du calinicación :
petrolera, conforme a ley.================ ..

) Lo si PERUPETRO otorga la calificación solicitada, la cesión e asociación e
) llevará a cabo mediante la modificación del Contrato, conforme a .

16.2 El Contratista, previa notificación a PERUPETRO, podrá ceder su posición
) contractual o asocíarse a una Afiliada, conforme a ley.--- Su
, 16.3 8l cesionario otorgará todas las garantías y asumira todos los der=cho)
, responsabilidades y obligaciones del cedente =enoncccan=--=

CLÁUSULA DÉCIMA SÉTIMA CASO PORTUITO O FUERZA MAYOR
y 17.1 Ninguna de las Partes es imputable por la inejecución de una obligación e
) su cumplimiento parcial, tardfo o defectuoso, ¡durante el téruino en que
)

LAS CAMELJAS 140, SAN ISIDRO - CENTRAL TELEF: 442 2141 TrLerax: 440 8798
) EsMA- HIDALGO NOTARIAFIDALGO. COM — WES: HTTP: WWW NOTARIARIDALCO. COM
HIDALGO

1 dicha Parte obligada se vea afectada por cauna de Caso Fortuito Pue
1 Mayor y siempre que acredite que tal causa impide su debido cumplimies
17.2 La Parte afectada por €l Caso Fortuito 0 Fuerza Mayor notificará por

escrito dentro de los cínco 15] Días siguientes de producida la c

' : ,
la otra Parte respecto de tal evento y acreditará la forma en

) la ejecución de la correspondiente obligación, La otra Parte resp

y por eserito aceptando o no la causal dentro de los quince 115) 20
; iguientes de recibida la notificación antes mencionada. La no respuect
de notiticada en el plazo señalado se entenderá como aceptaci

invocada ==.

En el caso de ejecución parcial, tardía o defectuosa de la obligación

afectada por Caso Fortuito o Fuerza Mayor, la Parte obligada a <
cumplimiento hará sus mejores esfuerzos para ejecutarla con arreglo a la
nác

común intención de las Partes expresada en el Contrato, debí

Partes contimuar < ón de las obligaciones contractual

la ejecue

afectadas en cualquier forma por dicha causa.

ha Parte afectada por la causa de Caso Forruito o  Puerza Mayor deber

ciar el cumplimiento de las obligaciones y condiciones

rein ntractue

dentro de un período de tiempo razonable. luego que dicha causa una

hubieran desaparecido, para lo cual deberá dar avizo a la otra
dentro de los cinco (5) Días siguientes de desaparecida la causa

Parte no afectada colaborará con la Parte afectada en este estuerzso.-

En los casos de huelga, paro u otros similares, una de

autracia a su voluntad --

podrá imponer a la otra una solución <

Fl lapso durante el cual los efecros de la causa de Caso

Notaria de Lima

Fuerza Mayor afecten el cumplimiento de las obligaciones contract:

será agregado al plazo previsto para el cumplimiento de

:
:
-
:

obligaciones. y si fuera el caso, al de la fase correspondiente

Contrato y al plazo de Vigencia del Contrato.

! si la causa de Caso Fortuito o Fuerza Mayor afectara la ejecución de
) alguno de los programas mínimos de trabajo a que se refiere el acipot
, 4.6, la fianza que garantice dicho programa se mantendrá vigente y

ser ejecutada durante el lapso en que tal causa afecte la indicada
) ejecución o durante el lapso en que PERUPETRO no se pronuncio sobre la
) causal invocada por el Contratista y, si se hubiera producido alguna
) discrepancia respecto a la existencia de tal causal, mientras no .
) resuelva la discrepancia. Con tal fin el Contratista deberá prorrogar

sustiítuiz dicha fianza, según sea necesario..---==--
) Asimismo. en tanto PERUPRTRÓ no ze pronuncie sobre la causal invocada ]
) 21 Contratista o mientras no se resuelva la discrepancia que pudiez
) haberse producido sobre su existencia, quedará en suspenso el cómputo de
) plazo para la ejecución del programa minimo de trabajo respectivo. 7

caso que PERUPETRO acepte la existencia de la causal de Caso Portuito
) Puerza Mayor invocada por el Contratista, óste reanudará la ejecución uel
) programa mínimo de trabajo tán pronto cesen los efectos de la indicada
) causal.-

17,4 PERUPETRO hará los esfuerzan necesarion para obrener la ”

cooperación de las autoridades correspondientes del Goblerno a fin que =+e

tomen las medidas necesari

LAS CAMEIJAS 140, SAN ISIDRO - CENTRAL TELEF: 442 2141 TELEFAX: 440 8798
, FEAMAJt: HIDALGO NOTARIAFIDALGO COM - WEB: HIT: NOFARIARIDALGO COM.

s para asegurar una implementación y opera

TESTIMONIO

HIDALGO

y contáínuada y segura de las actividades prev el Contrato,-
1 5e conviene que cuando cualquiera de las Partes, a su
criterio, considere gue su personal O el de sus subcontrarisras no puedar

actuar dentro del área de Contrato con la seguridad necesaria en cuantos

su integridad fisica. la invocación de esta situación como causa de Ca

) Fortuito o Fuerza Mayor no será discutida por la otra Parte.

17.5 En caso que el Contratista se vea alectado por causa de €

Fuerza Mayor que le impida completar la ejecución del programa m

tpabajo del período en curso, vencido el término de seseñta (0 Di

pnsecutivos contados a parrír del momento sn que aquella se prod |

Contratista podrá resolver el Contrato, para lo cual deberá

) decisión a PERUPETRO cof una anticipación no menor de treinta (30) Dían a
la fecha en la cual hará suelra del Área de Contrato.--- ==--

, 17.6) Las disposiciones de esta cláusula décimo sétima no son aplicables a

) obligaciones de pago de sunñas de dinero .============

1 SULA DÉCIMA OCTAVA - CONTABILIDAD========"- moo...o.

El Contratista deberá llevar su contabilidad, de acuerdo

principios y las prácticas contables establecidas y aceptadas en

Asimismo, deberá llevar y mantener todos los libros, registros dera

y documentación que sean necesarios para contabilizar y controlar la

ima

vidades que realiza en él país y en el extranjero con r

objeto del Contrato, así como para la adecuada sustontación te
E] ingresos, inversiones, costos gastos y Tributos incurrido e a
8 ejercicio. El Contratista entregó a PERUPETRO una copia en idioma

castellano del “Manual de Procedimientos Contables" para 1icgistias -

Noti

operaciones.---=

El "Manual de Procedimientos Contables" deberá contener entre

z
2
e]
2.
pas]
3
S
3
8

siguiente:=====

al Idioma y moneda en que se llevarán los registros contables
) b) Principios y prácticas contables aplicables, =..-==.--- sui
, e) Fstrucrura y Plan de Cuentas, de conformidad
y requerimientos de la Comisión Nacional Supervisora de Empresa
Valores (CONASEV) =======sceosezezsas======= e.===-.-
) a) Mecanismos de identificación de las cuentas correspondientes 2
) Contrato y otros contratos por Hidrocarburos, a las actividades
) relacionadas y a las otras actividades. ===== -
e) Mecanismos de imputación de los ingresos, inversiones, costos y
? gastos comunes. al Contrato, a Otros contratos per
) Hidrocarburos, a las actividades onadas y a las :
» actividades. ============"=.ooonoos====
) E Determinación de las cuentas de ingre y egresos de
, los registros detallados para efectos del cálculo del 1
R-:. asi como el detalie de los procedimientos descritos en el
) " gel Contrato. de ser el ca90.<os==-=== ===
) 18.2 Le haberse Incluido en el "Manual de Procedimientos Contables 1
) descrito en literal £) precedente, PERUPETRO, en un lapso ao mayor de
tivimta (301 vias de haberlo recibido comunicará al Contratists su
4 aprobación respecto del procedimiento contable del factor P ... a que ve
)

contrae dicho literal o, en su defecto, las sugerencias que considere

LAS CAMELIAS 140, SAN ÍSIDRO - CENTRAL TELEF; 442 2141 TELERAX: 440 8798
, ESMA FIDALGO( NOTARIAMIDALGO.COM - WEB: IHTTE.// WWW NOTARIARIDAEGO.COM
TESTIMONIO

HIDALGO

Notaria de Lima

z
:
Q
2
S
$
A
8

CLÁUSULA DÉCIMA NOVENA - VARIOS =<=================

19.1

19.2

para mejorar y/o ampliar dicho procedimiento De

pronunciamiento por parte de PERUPETRO dentro del plazo

pro

dimiento a que se refício el literal £) del acá

considerado como aprobado para todos sus efecton..---=-==-==

Dentro del mismo término de treinta (30) Días de recibido el "Manual

Procedimientos Contables", PERUPETRO podrá formular sugerencias

a de los

observaciones para mejorar, ampliar o eliminar alguno o algu

otros procedimientos contables propuestos en dicho manual o.occcoo-

Todo cambio en lo que respecta al procedimiento contable del  tact
e aprobado, será previamente propuesto 4 PERUPETRO para su aprobacior

siguiéndose para tal fín el procedimiento contenido <n el primer púrraf

del presente acápite.=

Los libros de contabilidad del contratista, los estados financie

documentación de sustento de los mismos, serán puestos a disposición de

los representantes autorizados de PERUPETRO para su verificacio

Oficinas del Contratista, prevía notificación

El Contratista mantendrá los registros de las propiedades muebles

inmuebles, utilizadas en las Operaciones del Contrato, de conformidad con
las normas de contabilidad vigentes en el Perú y de acucido a s
prácticas contables generalmente aceptadas en la industria ra

internacional.=

PERUPETRO: podrá solicitar al  Contratíst

información sUbTe

propiedades cada

ez que lo considere pertinente. Arimimmo, Perupet
podrá solicitar al Contratista su cronograma de inventarios fisicos de
los bíenes inherentes a las Operaciones, clasiticándolos según sean

propiedad del Contratista o de terceros, y participar en éstos si

considera conveniente.

R1 Contratista deberá remirir. dentro de los treinta (10) de r
sido emitidos, copia del informe de sus auditores externos pobre an
estados financieros correspondientes al ejercicio económico anterior Ft
el caso que el Contratiata tuvivse suscrito con PERUPETREO más de

contrato, o realizara actividades diátintas a las del Contrato, se obliga

a llevar cuentas separadas con el objeto de formular estados finan:

para cada contrato y/o actividad, y por lo tanto, el informe ela

por aus auditores externos deberá incluir también estados financieros por

cada contrato y/o actividad.

El contratista deberá remítir a PERUPETRO, cuando éste lo requ

información consiguada en la declaración jurada anual del Impuesto A la

Renta presentada a la Superintendencia Nacional de Administ

Tributaria o la entidad que la sustituya

Si en uno a más casos, cualesquiera de las Partes omitiera

insistir en el cumplimiento de alguna de las estipulaciones del Cont:
o en el ejercicio de cualquiera de los derecnus Dtolgados bajo

Contrato, ello no será interprerado como una renuncia a dicha disposteton

O derecho =====eoc==s======================= =========

En la ejecución de las Operaciones el Contratista cumplirá con tod
resoluciones que las autoridades competentes dicten en uso de cut

atribuciones legales coseno

TAS CAMELIAS 140, SAN ISIDRO - CENTRAL TELEF: 442 2141 Tirrax. 440 8798
EA HIDALGO NOTARTARIBALGO.COM - WEB. HTES [WWW NOTARIAFIDALGO. COM
Notaria de Lima

.
5
8

19.3

19.4

19:58,

19.10

TESTIMONIO

Asimismo, el Contratista se obliga a cumplir todas las disposiciones

lás autoridades competentes en telación con los aspectos de defensa

aeguridad nacional.

El Contratista tiene el derecho al libre ingreso y salida del Area

Contrato.

En concordancia con la legislación

igente, el Contratista

derecho de utilizar, con el propósito de llevar a cabo las 01

el agua, madera, grava y otros materiales de construcción ubicados dent

o de terceros, de s

del Área de Contrato, respetando el dere

La licencia de uso de información técnica del Área de Contrato u ot

áreas, que el Contratista desee adquirir de PERUPETRO. 5e sumint

acuerdo a la Politica Para Manejo de Información Técnica de E.

Producción de PERUPRTRO,. para cuyo efecto las Partes suscribirán ura

"Carta-Convenio".== === ==. cenar ==

En el caso que alguna de las Partes nó cumpla con pagar en el plar

acordado, el monto materia del pago estará afecto a partir de »

otguíente de la fecha en que debió pagarse, a las tasas de inte

siguientes: A a AS eN SS
al Para cuentas que sean exprevadas y pagaderas en noneda nac

la tasa aplicable será la tasa actíva en moneda nactonal
para créditos de hasta trescientos sesenta (160) Dias de pl

publicada por La Superintendencía de Banca y Seguros la a

la puariruya, aplicable al período transcurrido entre la *f s

de vencimiento y la fecha efectiva de pago.=

5) Para cuentas que sean expresadas en Dólares pagsderas 7
moneda nacional o en Dólares, la tasa aplicable será la tasa d-
interés preferencial (U.S. Prime Rate) más tez 3j puntos
porcentuales, publicada por la Reserva Federal de lou Esta

Unidos de Norteamérica, aplicada al período transcurrido entre
la fecha de vencimiento y la fecha efectiva de pago, a falts de
adamente

ésta, las Partes acordarán otra que la sustituya auec

Las disposiciones del acápite 19.6 serán de aplicación a todas la
cuentas entre las Partes que surjan bajo el Contrato o de cualguier otro
acuerdo o transacción entro las Partes. Por acuerdo escrito entr. 3]
partes se podrá establecer una estipulación diferente para el pago de

intereses. tas disposiciones aquí contenidas para la aplicacion 1

intereses no modificarán de ningún modo los derechos y recursos lega!
de las Partes para hacer cumplir el pago de los montos adeudados.=------
En caso de emergencia nacional declarada por ley, en virtud de la cual el
Estado deba adquirir Hidrocarburos de productores locales, =sla

efectuará a los precios que resulten de aplicar los mecanism
rán

valorización establecidos en la cláusula octava y agad 1

Dólares a los treinta (30) Días siguientes de efectuada la entrega
El Estado, a través del Ministerio de Defensa y del Ministerio de

interior, brindará a] Contratista en las Operaciones y en cuanto le

posible, las medidas de seguridad necesarias. ---..
El Contratista liberará y en su caso indemnizará a PERUPETRO y

según corresponda, de cualquier reclamo, acción legal u otras

gravámenes de terceros que pudieran resultar como consecuer

Las CAmeLIAS 140, SAN ÍSIDRO - CENTRAL TELEF: 442 2141 Terrae 440 8798
LEMA: HIDAIGO(é NO TARIAMIDALGO COM - WEB: ETT. NOTARIARIDALGO. COM
HIDALGO

de Lima

taria

No:

:
3
2
S
]

19.11 El Contratista tendrá la libre disponibilidad de los Hid

CLÁUSULA VIGÉSIMA - NOTIFICACIONES Y COMUNICACIONES===

20.1

Operaciones relaciónes llevadas a cabo al amparo del Contra!

provenientes de cualquier relación contractual o extra contra

aquellas que 50 originen por acciones del propio PERUPET

corresponda conforme al Contrato...

Toda

otificación 6 Comunicación, relativa al Contrato

rá

como válidamente cursada sí es por escrito y entregada con cargo

recibida por intermedio de cotreo certiticado OU facsímil u

medios que las Partes acuerden, dirigida al destinatario en un

las siguientes direcciones:is========>

PERUPETRO: = =--

PERUBETRO S.A. +==-==-

Gerencia General ==

Av. Luis Aldana N* 320 ...

Lima 41 Per IS

Fax: 475 7722 / 475 9644=

Contratista:

OCCIDENTAL PETROLERA DEL PERU, 1NC., SUCUESAL DEL PERÓ

Gerencia General======

Av. Victor Andrés Belaúnde No. l47===<==

vía principal 155 == me=====

Edificio Real 2 Oficina 602

Garante Corporativos
OCCIDENTAL PETROLEUM CORPORATION =====

Legal Deparrment=--

10889 Wilahire Boulevar:

Los Angeles, California 90024 nonenannmar anno

FAX¿ (F10] 443-6333

Cualquiera de las Partes tendrá el derecho de cambiar su direce

número de facsímil a los efectos de las notificaciones y comunicaci

mediante comunicación a la otra Parte, con por lo menos cinco (5| 5

Útiles de anticipación a la fecha efectiva de dicho cambio...

Garante Corporarivo.-

CLÁUSULA VIGÉSIMA PRIMERA - SOMETIMIENTO A LA LEY PERUANA Y SOLUCIÓN DE

CONTROVERSTAS-=- A NE,

21.1

21.2

Sometimiento a la Ley Peruana
Fl Contrato se ha negociado, redactado y suscrito con arreglo “1

normas legales del Perú y su contenido, ejecución y demás cosspcuencias

que de él se originen se regirán por las normas legales

intérno de la República del Perú.========

Comité Técnico de Conciliación=-=---

El Comité Técnico de Conciliación será formado dentro de loz quince 4
Días Útiles siguientes a su convocatoria por cualquiera de las Parte Y

estará compuesto por tres (3) miembros calificados en la matexi

TAS CAMELAS 140. SAN ISIDRO - CENTRAL TELEF; 442 2141 TeLERAx: 440 8798
EMAIL: HIDALGO( NOTAMAFIDALGO. COM - WEB: HTTP. )! WEY NOTARIAJALGO. COM
TESTIMONIO

HIDALOO

] se trate. Cada una de las Partes seleccionará a un (1) miembro Y -

N tercero será determinado por los miembcos designados por las

cualquiera de las Partes no designata a su miembro representante dent
del plazo estipulado o si los miembros designados por ellas no pudier
ponerse de acuerdo para determinar al tercer miembro dentro del p

) estípulado, o sí el comité Técnico de Conciliación no emiri

) dentro del plazo estipulado, cualquiera de las Partes podrá soneter da

discrepancia para que pea resuelta de acuerdo a lo previs

21,3 del Contrato.--

Las Parr

dentro de los sesenta (60) Días contados a par

) de Suscripción. acordarán el procedimiento que regirá a este comité,
) Las resoluciones del Comité Técnico de Conciliación deberán ser emlt
dentro de los treinra (30) Días de su instalación y tendrán carártes

obligatorio, en tanto un laudo arbitral, de ser 20, no resuelva

diferendo en forma definitiva. Sia perjuicio del cumplimie

iación

resolución emitida por el Comité Técnico de Conci

ualquiera 4

las Partes podrá recurrir a arbitraje conforme al acápite

.3, dentro de

los sesenta 160) Dias siguientes a la fecha de recepción de la
notiticación de la resolución referida. ooooss==o====-

21.3 Convenio Arbitral==-=-.-...--—-..ooo. nu P.oo- ena
Cualquier litigio, controversia, diferencia o reclamo resultaste del
Contrato 0 relativo al Contrate tales como bu interpreta

umplimiento. resolu

tóm, terminación, eficact idez que purj
entre el Contratista y PERUPETRO y que no pueda sec resuelto de mut

acuerdo €:

tre las Partes deberá ser resuelto poz medi

Notaria de Lima

internacional de derecho, de acuerdo con lo dispuesto en el
de la Ley No. 26221.+

:
2
a
z0
3
E
a)

El arbitraje se llevará a cabo en idioma castellano y de acuerdo a

pactado en la presente cláusula. El arbitraje será administrad

J Cámara de Comercio Internacional, en adelante CCT. En todo lo no previsto
) en esta ciausula, el arbitraje se organizará y desarroliará de acuerd
con el Reglamento de Arbitraje de la CCI, vigente en la Fecha de

Suscripción. Supletoriamente a esta cláusula y al reglamento referido

serán aplicables las reglas contenidas en la Ley No. 26572, Ley

, de arbitraje o cualquiera que la sustituya.

) Los árbitros serán tres (1) y su designación se realizará uno por cada
Parte y el tercero por los árbitros designados por las partes 5:

transcurridos treinta (30) Días desde la designación de los

bite

las Partes, éstos no hubieran designado al tercero, cualguiéra de

Partes podrá recurrir a la CCT para que ésta lo nombre.

) La materia del litigio. controversia, diferencia o reclamo quedará

determinada por la demanda. su contestación y, eventualmente, =

hubiera, por la reconvención y su contestación. A solicitud de cualqu

de las parte

, transcurridos quince (15) Días útiles contados a partir de

) la notificación correspondiente sin haber sido contestada la demands yu la

nvención, los árbitros están facultados a precisar la controversia

7 re

caso que una de las Partes se niegue a ello coreceoccccoccocooo-

Para la solución de fondo del litigio, controversia, diferencia o

sometido a arbitraje, los árbitros aplicarán el derecho antern

LAS CAMELIAS 140, SAN ISIDRO - CENTRAL TELEFE: 442 2141 TeLerax: 440 8798
) Estat: HIDALGO (a NOTARIAFIDALGO. COM - WEB: HTTP: WWW NOTARIAMIDALGO. COM.
TESTIMONIO

¿1410004 Lao

1 República del ?P

y El arbitraje tendrá lugar en la ciudad de Lima, Perú a menos que =l
Tribuna Atbitral no pued reunirse en esta iudad por adora

)
la voluntad de sus miembros. En este supuesto, las Partes acordarán otr

lugar pata llevar a cabo el arbitraje. Si transcurridos quin

) 3 partir de la norificación del impedimento de los árbitros a las Partes

éstas no hubieran llegado a un acuerdo sobre el nuevo lugar para +

desarrollo del arbitraje, la “cor” fi

ará el lugar .==========
Si la cuantía del asunto que se somete a arbitraje excedicia he
Quinientos Mil y /0/100 Dólares (US$ 500,000.00) y una de las Pari=

considerara otra ciudad paía como el lugar para llevar a

arbitraje. bastará con que lo exprese así y proponga una aueva <
país como lugar para su realización en el primer escrito que dixijs 4

orra Parte notíficándole su decisión de recurrir al arbitraje. St

transcurridos quince (15) Días a partir de la notificación anterior

Partes no han llegado a un acuerdo sobre el nuevo lugar para

desarrollo del arbitraje, la CCI fijará otro lugar-==========

para el desarrollo del proceso arbitral hasta su culminación

4 3 En caso de discrepancia scbre la cuantía del asunto, o si la
y O a es deteiminable, corresponderá a la CCl1 establecer ul iugar de arbitiajr
$ |2 8 teniendo en cuenta lo expuesto en el párrafo precedente .oonacacacin =>
) ds Las Partes renuncian a los recursos de apelación, casación o cualquiec
, 2 otro recurso impugnarorio contra el laudo arbitral 1

3 anulación contra el laudo arbitral sólo procederá en 10 prertor
) 55 por ley. Las Partes declaran que el laudo arbitral será de obligatorio ;
$ 1x9 detinitivo cumplimiento y de ejecución inmediata oo... ===.
) Ñ Las Partes sé obligan a realizar todos aquellos actos que sean necesstice

El plazo máximo de duración del proceso arbitral acrá de ciento orhonta

(180) Días fítiles que comenzarán a computarse a partir de la

acto de instalación del Tribunal Arbitral u otro acto ans

requerirse una oxtensión del plazo, se apli

lo

Reglamento de Arbitraje de la CC1

En caso que el laudo arbitral se emita fuera del Perú, su reconocimiento
y ejecución se regirán por el "Convenio Sobre Reconocimiento y Ejecución
de las Sentencias Arbirrales Extranjeras hecho en Nueva York el 10 9

junio de 1958- (Convención de Nueva York], o el "Convenio Interameric

sobre Arbitraje Comercial Internacional hecho en Panamá el 30 de enez

1975" (Convenio de Panamá) o las disposiciones contenidas sobre esta

) materia en lá hey No. 26572, Ley Senetal de Arbitraje o en la norma «ue

) la sustituya, según lo determine la Parte que pida el reconocimiento y

) ejecución del laudo -===-==="===

) Durante el desarrollo del arbitraje las Partes continuarán con la
ejecución de sus obligaciones contractuales, en la medida en que ceca

) posible, inclusive aquellas materia del arbitraje emo.

] Sin perjuicio de lo anterior, si la materia de arbirraje fuers e

A cumplimiento de las obligaciones contractuales garantizadas con la
fianzas a que ye refiere el acápite 3.10 guedará en suspenso el cóm

? del plazo respectivo y tales fianzas no podrán ser ejecutadas, deblende

, 5

ser mantenidas vigentes durante el procedimiento arbitral. Con tal

LAS CameLtas 140, SAN ISIDRO - CENTRAL TELER: 442 2141 Teierax: 440 8798
) EME: BIDALGO( MOTARIALIIDALGO COM - WER: HTTP: WOWIE NOTARIABIDALGO. COM.
HIDALGO

Notaria de Lima

á
S
E
2
=
5
<
El
5
íS]

21.4
21.5

CLÁUSULA VIGÉSIMA SEGUNDA - TERMINACIÓN ========..--==-

22.1

22.2

22.3

el Contratista deberá prorrogar o sustituir dichas £

Necesario. =essezecooonocanan m2”.

has Partes renuncian a cualquier reclamación diplomática

Este Contrato se redacta e interpreta en el ¿idioma castellano,

las Partes convienen en que esta versión es la única y la oficial-==

La terminación del Contrato se rige por lo estipulado «a él,

supletoriamente por las normas de la Ley No- en cuanto a lo qu

no esté previsto en ella, por las normas del Código Civil

Salvo los casos previstos en el acápite 22.3, cuando una de 1

incurra en incumplimiento de cualquiera de las obligaciones estipulada

en el Contrato por causas que no fueran de Caso Fortuito e Fuerza Ha

”

o

as causas no imputables,

otra Parte podrá notificar a dicha Par
comunicándole el incumplimiento y 5u intención de dar por terminad
e

rato al término del plazo de sesenta [|60) Días, a ao ser que dentr

de este plazo dicha Parte referido incumplimien

a la otra Parte que sorá en vía de subsanación. -

Si la Parte que recibe una notificación de incumplimiento cuestiona >
niega la existencia de éste, dicha Parte puede referir el asunt :
arbitraje conforme a lo dispuesto en la cláusula vigésimo primera jent

de los treinta |30) Días siguientes a la notificación. En tal caso, +1

ñ
'
5
]

cómputo del plazo de sesenta (60) Días quedará en susp

laudo arbitral sea notificado a las Partes, y e ntrate

habiendo sido confirmado el incumplimiento,

incumplimiento Y no demuestra 4 la ota Parte que

aubsanación, dentro de dicha plazo.

El Contrato puede terminar con anterioridad al plaz

Contrato, por acuerdo expreso de las Partes

A la terminación del Contrato cesarán totalmente todos los

obligaciones de las Partes, especificados en el Contrato y se

onsideración:===

a) Que los derechos y las obligaciones de las Partes derivados de

este Contrato con anterioridad a dicha rerminaci

ado ho del Contx

respe ; incluyendo, entre otros, el der

a los Hidrocarburos extraídos y a las garantias estipuladas

el Contrato; ya

b) Que en caso de incumplimiento incurrido por cualquiera de 1

Partes en fecha anteríor a la terminación, de cualquiera de ia
obligaciones estipuladas en el Contrato, éstos sean subcanad

por la Parte infractora, salvo las obligaciones que por

naturaleza se extinguen con la terminación del mismo

El Contrato se resolverá de pleno derecho y sin previo trámite, end

caszos miquientes:======e=========

22.3.1 En caso que el Contratista haya incumplido con la

programa mínimo de trabajo de cualquier período de la

exploración, luego de haber hecho uso de las prárcog

contempladas en el acápite 3,4 de ser el caso, Y sin 1

satisfactorias a PERUPETRO, salro que se cumpla lo previsto en loc

acápiles 4.7 y 4.13.

LAS CAMELIAS 140, SAN ÍSIDRO - CENTRAL TELEF: 442 2141 TkLitaX: 440 8798
EMAIL: HUDALGOCO NOTARIALIDALGO. COM — (VEB: LEFTP/ WWW NOTARIAMIDALGO COM

TESTIMONIO

HIDALOoOo

' 22.3.2 En caso que al vencimiento de la fase de exploración 4

1 de retención, lo último que suceda, no se

declaración de Descubrimiento Comercial

22.3.3 En los casos específicos señalados en los acápites 3.10, 4.2

) 22.3.4ñn caso que el Contratista haya uido declarado en insolvencia
) disolución, liquidación o quiebra y el Contratista no curse la

notificación descrita en el acápite 16.1, en un plazo de

(15) bifas Úriles, identificando al tercero que asumir

su post

contractual.

22.3.5 En caso de no encontrarse vigente la garantía corpo

refiere el acápite 1-11 y el Contratista no cumpla con «

en un plazo máximo de quince (15) Días Úriles siguientes a ,
recepción por el Contratista de la norificación de PERUPETT
requiriendo la sustitución, o en caso de haber sido declarada is

insolvencia, disolución, liquidación o quiebra de la entidad un.

haya otorgado la garantía a que se refiere el acápite 3.11 y os
mitratista no cumpla con notificar a PERUPETRO en un plazo má

de quince 115) Días Útiles siguientes al requerimniear
PERUPETRO, identificando al tercero que asumirá la garantía

corporativa, previa calificación y aceptación por PERUPET.
22.3.6 Por mandato de un laudo arbítral que declars, en los

acápite 22.1. un incumplimiento y éote no gra sue

lo dispuesto en el referido arápite; o por mandato de un laul

arbitral que declare la terminación del Contrato, -.-

Notaria de Lima

De acuerdo a lo establecido por el articulo 87 de la Ley No

caso de incumplimiento por sl Contratista de las dispo

:
>
8
2
-
E
a

medio Ambiente. OSINERG impondrá las sanciones pertíne

Ministerio de Energía y Minas llegar hasta la rerminación del

previo informe al OSTNERG

) 22.5 En caso que el Conrrarista, o la entidad que haya ororgado '
) que se refiere el acápite 3.11, solicite protección contra las acci
de acreedores, PERUPETRO podrá resolver el Contrato en cago estime cues
) gus derechos bajo «l Contrato no se encuentren debidamente proregidos.---
) 22.6 2 la terminación del Contrato, el Contratista entregara en propiedad 51
) Estado, a rravées de PERUPETRO, a menos que éste no los requiera
) cargo mi costa alguno para éste, en buen estado de conservación
mantenimiento y funcionamiento, y teniendo en cuenta el desgaste norma
) producido por el uso, los inmuebles, instalaciones de enetgís
) campamentos, medios de comunicación, ductos y demás bienes de producc.
, + instalaciones de propiedad del Contratista que permita La

continuación de las Operaciones. = a onmnencaresa

En caso de haber Explotación conjunta de Petróleo, Gas Natural 8"
) Asociado y/o Cas Natural No Asociado y Condensados, ul término del pia
) establecido en el acápite 2.1 para la fase de explotación de Perrólec, »

1 Contratista entregará en propiedad al Estado, a través de PERUPITRO, 5
menos que úste no 109 Feguiíera, sin cargo ni cesto alguno para éste, en
buen estado de conservación, mantenimiento y funcionaniento y teniendo en

cuenta el desgaste normal producido por el uso, los bienes -

LAS CAMELIAS 140, SAN ISIDRO - CENTRAL TeLEr: 442 2141 Verirax: 440 8798
) MAT: HIDALGO(o NOTARIAFIDALGO.COM - WE: HIT.) WWW NOTARIAHIDALGO. COM.

TESTIMONIO

HIDALGO

a

Notaria de Li

:
=
$
á
=
Fs
a
E
o

instalaciones propios de la Explotación de Petré

necesarios para la Explot

ción de cas Natural No Asociado y

Ho Asociado y Condensados ===

Los bienes e instalaciones que conserve el Contratista para ,

Explotación del Gas Natural No Asociado y/o as Natural No Agoci

Condensados, que hayan estado siendo utilizados también on la Explota

de Perróleo. aún cuando continuaran en propiedad del Contratista. 9es4
aplicados a servir ambas Explotaciones, celebrándose al efect .

convenio entre Jas Partes ooo

En caso que el Contratista haya estado usando los bisnes e ineralaciónes

descritos en el primer párrafo del pre

nté acápite pero que ne ar

conexos O accesorios exclusivamente a las Operaciones,

también hayan estado siendo usados para operaciones en otras ársan

contrato vigente para la Exploración o Explotación de Hidrocarburos

pais, el Contratista continuará con la propiedad de dicho

haciendo uso de ellos.-

2.7 h etecros de lo dispuesto en el acápite 22.6, durante el úitim
Vigencia del contrato, el Contratista dará las facilidades y colaborara

con PERUPETEO en todo lo necesario para que. sin

Operaciones, PERUPETRO pueda realizar todos los actos y cel

todos

loe convenios que permitan una transición ordenada y mo ¿ntersumpida sde

las Operaciones que se vengan realizando a ia texmi

nrrar
CLÁUSULA ADICIONAL - COMPROMISO DE INVERSIÓN DE OCCIDENTAL=-
PERUANA, INC., SUCURSAL DEL PERÚ.-=

Interviene Occidental Peruana, Int,, Sucursal del Perú (OPI) por haber aúumid

,» Sia limitación alguna de Decidental

tados los derechos y obligacione

Perroleum Corporation of Peru. Sucursal del Perú, como consecuencia de la fuel

por absorción de ambas empresas llevada a cabo el 1 de febrero de 1995, medianto
escrirura pública otorgada ante Notario Público de ima, Di. Jaime Muranis
Cavero, incluido el compromiso de inversión en Exploración que Occidont

Petroleum Corporation of Peru, Sucursal del Perú asumió en el Acuerdo de Bas==
que suscribió el 26€ de dictembre de 1%85 con Petróleos del Perú - PETROPAAU

S.A., cuya vigencia es reconocida mediante carta de fecha 22 de febrero de

En tal virtud, PERUPETRO y 0P1 acuerdan que las inversiones en Explora
el Contratista ealice durante la Vigencia del Contrato, determinadas de

conformidad con lo estipulado en el Anexo y reducirán el compromi 1

inversión en Exploración descrito. Nada de lo establecido en esta cláusula vir

dicho anexo afecrará lan demás estipulaciones del Contrato o perá de aplicacio;

a cualquier otra empresa que conforme el Contratista, distinta de OPI 6 sus

hfiliadas, mi afectará las derechos u obligaciones contractuales de dicha

empresas nono. ..nnoo==
ANEXO "A"
DESCRIPCIÓN DEL LOTE 64

UBICACIÓN

El Lote 64 se encuentra ubicado en la Provincia de Alto

Departamento de Loreto y está delimitado tal como se muestra

conforme a la siguiente descripción.============
PUNTO DE REFERENCIA=

LAS CAMERAS 140, SAN ISIDRO - CENTIAL ThLEr: 442 2141 Trurrax. 440 8798
EMAN: HIDAIGO(G NOTARIAFIDALCO CUM — WED: HTTE:/[WWYE NOTARIAHIDALGO.COM:

HIDALGO

y El Punta de Referencia 0 (P.R.) es la Estación Andoas, . e

, Tastalaciones del Campamento Nuevo Andoas del Distrito de Pasta 1904

: Alto Amazonas del Departamento deu Loro O. oo=========<= canario

y PUNTO DE PARTIDA=="-==».....===== ore. .ooooo

y Desde el Punto de Referencia (PR) se míde 21,048.119 m hacia el Sur y Tusa
; 15.895.195 m hacia el Oeste hasta encontrar el Punto (21) que es el Punto de

Partida (F.P.) del perímetro del

CONFORMACIÓN DEL LOTE====

Desde el Punto (21) se mide 13,624

) 180*00'00" hasta llegar al Punto (321

de el Punto (32) se mide 5,079.770 m Este en linea recta con Azimut de

+p0*00" hasta llegas al Punto (33) =oncoa===

sde el Punto (33) se mide 29,657.27% m Sur en línea recta con

mur de

80*00'007 hasta llegar al Punto (59)=========..=======

esde el Punto (59) se mide €,621.782 m Oeste en línea recta con Azimut de

270*00'*00" hasta llegar al Punto (58) .=--=

Desde el Punto (58) se míde 29,707.94€6 m Sur en linea recta con Asimut de

100*00*00" hasta llegar al Punto (70) .menam======

Desde el Punto (78) se mide 10,000.000 m Este en línea recta con Azimut se

se=00'00" hasta llegar al Punto (79) =23=========se======== mmm...

Desde =1 Punto 179) se mide 41,000.000 m Sur en línea recta con A

1890000" hasta llegar al Punto (105)<-===x

besde el Punto (105) se mide 24,000.000 m Oeste en línea recta con

270%00'00" hasta llegar al Punto (104) ============

Desde el Punto (104) se mide 12,940,263 m Norte en línea recta con

Notaria de Lima

360-0000" hasta llegar al Punto (95)==

Desde «el Punto (95) se mide 4,127.597 m Oeste en línea recta con Az2mut

E
Z
9
2
Q
9
3
$
A
Q
pa]
9)

270%09*00" hasta liegar al Punto (94)=-

Desde el Punto (94) se mide 1,362.251 m Norte en línea zecta con

2160"00'00" hasta llegar al Punto (93) ========.===

vesde ¿209.649 m Peste en línea recta

Punto 193) se mide 27

270>00*00" hasta llegar al Punto (911=

Desde el Punto (91) se mide 15,302.514 m Sur en línea recta con Azimut de
180:00*00" hasta llegar al Punto (103)====-

3 Desde el Punto (103) se mide 14,662.754 m Oeste en línea recta con Azimu! de
$ 270v00'"00" hasta llegar al Punto (102)=========..=

esáe el Punto (102) se mide 53,000.000 m Norte en línea recta con Azimut de
, 60%00*00" hasta llegar al Punto (69)1=*==== mnnm=.---
) esde =l Punto (69) se mide 10,000.000 m Oeste en linea 1
1 70=00"00" hasta llegar al Punto (68) =====.eo==========-- oo...

el Punto (68) se mide 5,000.000 m Norte en linea recta com

360"00'00* hasta llegar al Punto (67)=e=s=s=========...=

Desde el Punto (67) se mide 10,000,000 m Oeste en linea recta con Auomul de

, 270*00'00" hasta llegar al Punto (66)==== cronos.

) Desde el Punto (66) se mide 20,000.000 m Norte en línea recta con Azímut de
) 360-00*00" hasta llegar al Punto (52)= aer raman======== mmomooo== =
) Desdo ul Punto (52) se míde 10,000.000 m Oeste en linea recta con Azimut cd

270*00*00”" hasta llegar al Punto (5l)===eoss=nanncanr no.

Desde el Punto (51) se mide 10,000.000 m Norte en linea recta com Azimu!

Las CAMELIAS 140, SAN ISIDRO - CENTRAL TELER: 442 2141 TELERAX: 440 8798
, EA: HIDALGO(e NOTARIAJIIDALGO.0OM - WEB: HTTE:/] WWW NOTARIAMIDALGO COM
TESTIMONIO

HIDALGO

360"00'00" hasta llegar al Punto (41)==- Somo
Desde el Punto (43) se mide 5,000.000 m Oeste en linea recta con Azimu
270*00*00” hasta llegar al Punto (42)= comme

el Punto (42) se mide 7.500.000 m Norte en

00% hasta llegar al Punto (35)=

Desde el Punto (35) se mide 10,000,000 m Oeste en línea tecta con Azimur ote

270*00*00" hasta llegar al Punto [34)=

Desde el Punto (34) ae mide 7,500.000 m Norte en línea recta con

350*00"00" hasta llegar al Punto (24)=

Desde fel Punto (24) se mide 10,000,000 m Oeste en linea recta con Az

hasta llegar al Punto [(22)=e==

Punto (22) se mide 10,000.000 m Norte en

poswoor hasta llegar al Punto (1

1 Punto (11)

mide 5,000,000 m Oeste en línea

D0*00" hasta llegar al Punto (10) ==...=

el Punto (10) se mide 5,671.833 m Norte en linea recta

4 PERU - ECUAD

ancia de 12,311.055 w Nor Este con Azímut de /1*12"12”19 hasta lJicgar al

0:00” hasta llegar al Punto (7)=

de el Punto (7) se prosigue por la línea de £ronte

(6) o Hiro Em 15 (Desde el Río Morona) ===me===========..

ima

el Punto (€) o Hito Km 15 se prosigue por la línea de frontera PERU -

OR con una distancia de 15,005.539 m Nor Este en línea recta con AZímut de

de L:

into (2) o Hito Km 30 (Desde el Río Morona)

23:57 hasta llegar

aria

de el Punto ) 0 Hito km 30 se prósigue por la línea de £frontéxa PERU

CUADOR con una distancia de 14,945,528 m Nox Este en línea recta con Azimut

Not

17070591 hasta llegar al Punto (1)Desde el Punto (1) se mide 38,313.390 m

n linea recta con Azimut de 18000'"00" hasta llegar al Punto

:
>
-
:
8
3)

esde el. Punto (4) se míde 5,000,000 m Este en línea

p900*007 hasta

egar al Punto (5) ======> ASA

con

esde el Punto (5) se mide 5,00

al Punto

jesde el Punto (8) se mide 15,000.000 m Este en línea récta con

0=00*00* hasta llegar al Punto (9j==

esde el Punto (9) se mide 5,000,000 m Sur en línea recta e

B0*00*'00" hasta llegar al Punto (18) ==================» E

sde el Punto (18) se mide 61,542.012 m Este en línea recta con

00'D0*" hasta llegar al Punto (21) o Punto de Partida (P.P.) cercan

rimetro del Lote.

LINDANCIAS-

el Norte con la Pepublica de

101 por el Sur y Oeste con áreas libres

INICIÓN DE LAS PARCELAS==-=

l rodeada por los puntos de esquina

rodeada por los punteos de esquina

2 rodeada por los puntos de esquina

4 rodeada por los puntos de esquina

5 rodeada por los puntos de esquína

6 rodeada por los puntos de esquina 1

ADA ADA DAA DADA AAA AA AAA E

? rodeada por los puntos de esquina 13,14,15,26,25,24,21 y ll====3=====
LAS CAMELIAS 140, SAN ISIDRO - CENTRAL TELEF: 442 2141 TELEFAX: 440 8798
EMAI: HIDALGOGENOTARIARIDALGO.COM - WEB: HTTP://WWW NOTARIAFIDALGO.COM

HIDALGO

Parcela % rodeaña por los puntos de esquina 15,16,27,17

Parcela 9 rodeada por los puntos de esquina 16,17,18,26 y

Pare

3 10 rodeada por lus puntos de esquina 18,19,23
Parrela 11 rodeada por los puntas de esquina 19,20,30 y

parcela 12 rodeada por los puntos de esquina

parcela 13 rodeada por los puntos de esquina 24,25,35 y Hinrrramnr=------
Parcela 14 rodeada por los puntos de esquina

parcela 15 rodeada por los puntos de esquina

parcela 16 rodeada por los puntos de esquina 28,239,393 y IBouncconroronoo-- z

ela 17 rodeada por los puntos de esquina 25,30,40 y 39

cela 18 rodeada por los puntos de esquina 30.11,32,41 y

lecela 19 rodeada por los puntos de esquina 36,37,44,52,51 y

dieada por los puntos de esquina 37,38,45 y Jd======" Porn a

rceela 21 rodeada por los puntos de esquina 18,39,46 y 45=

arcela 22 rodeada por los puntos de esquina 39,40,47 y 4E==ea===a=ro=cemo===-

arcela 23 rodeada por los puntos de esquina 40,41,49,48 y 4T===os=m========--

Parcela 23A rodeada por los puntos de esquina 12,33,50,49 y 41=

Parcela 24 rodeada por los puntos de esquina 44,45,54,5) y Si====

parcela 25 rodeada por los puntos de esquina 45,46,55

cela 26 rodeada por los puntos de esquina 46,47,56 y S5=======

Parcela 27 rodeada por los puntos de esquina 47,48,57

Grez

A rodvada por puntos de esquina 48,19,50,59,58 y 5i====-

ads por los puntos de esquina 53.54,62,61 y Gd==========.w..-
Y

Parcela 24 rodeada por los puntos de esquina 54,55,6% y G2========
6d

Parcela 30 rodeada por los puntos de esquina 55.56.64

Notaria de Lima

Parcela 31 rodeada por los puntos de esquina 56,57,58,65 y 64=

Parcela 32 rodeada por los puntos de esquina 60,61,67 y fiñ==an.==

CECILIA HIDALGO MORAN

Parcela 33 rodeada por los puntos de esquina 61,62,70.69,62 y 67

Parcela 34 rodeada por los puntos de esquina 62,63,71 y IW======

Parcela 35 vodeada por los puntos de esquina 63,64,77 y Tl====n====

16 rodeada por los puntos de esquina 64,65,73 y

Parcela 37 rodeada pox los puntos de esquina 70,71,75,74 y 6%
parcela 36 rodeada por los puntos de esquina 71,72,76
Parcela 39 rodeada por los puntos de esquina /2,73,71

Parcela 40 rodeada por los puntos de esquina 74,75,81

Parcela 41 rodeada por los puntos de esquina 75,76,82
Parcela 42 rodeada por los puntos de esquina 76,77,78,
Parcela 41 rodeada por los puntos de esquina 80.281,85
Parcela 44 rodeada por los puntos de esquina 91,82,86

Parcela 45 rodeada por los puntos de esquina 32,83,BB,

Parcela 46 rodeada por los puntos de esquina 78,79,89,

Parcela 47 rodeada por los puntos de esquina $4,95,92,91 y

parcela 49 rodeada por los puntos de esquina 85,86,87,593 y
Parcela 49 rodeada por los puntos de usquina 87,88,96,95,94 y YI

Parcela 5U rodeada por los puntos de esquina 22,89,101,100 y 96

Parcela 51 rodeada por los puntos de esquina 90,91,58 y $7=== aonqsonanaa
Parcola 53 rodeada por lós puntos de esquina 95,96,100 y PI

Parcela 54 rodeada por los puntos de esquina 97,982,103 y 102

Parcela 55 rodeada por los puntos de esquina 99,100,101,105 y lUf========

LAS CAMETAS 140, SAN ISIDRO - CENTRAL TeLer- 442 2141 TeLerax 440 8798
EMMA: HIDAIGOG:NOTARIARIDALGO. COM — WEB: HIT: /WW VOTARIABIDALGO.COM

TESTIMONIO

HIDALGO

y RELACIÓN DE COORDENADAS DEL PUNTO DE REFERENCIA Y LAS ESQUINAS DEL LOTE=

1 COORDENADAS GEOGRÁFICAS COORDENADAS PLANAS Mm
Punta Latitud Sur Longitud Oeste te Motrios E
A Est. Andoas (PR) 02*48'11"790 76*27*02"660 9'690,048.115% IB,7I7.20
y 21 0 (PP) 02959r36"371  7E"3S*38"278 9*669,000,000
) 32 03906"59"934 16935" 38"933 9"655,375.224 332, 043012
) 33 03*07"00"190 T7TE*12*54"417 2*655,3175.224
59 DIPRINOETO6E — 7EP32*55”B91 9:625 32
ó 58 03423 "0S"11E  16*36"30"402 9625, 707.946 321,300
J 78 03%39"12"880 76*%36"32"060 4596,000.000 131,300.00
7 0339137440 76"31"08"010 9'596,000.000 -
) paro *28"280  76"31"10"370 9*'555,000 000
04*01*26"720 76744" 0R"390 9'555,000-000 307,30 Ni
y DIP5IC52MIZA  TÉPIATOTNIGG 9"568,940.263 307,300 ,000===
) 03*53"52"644 76"46*21"223 9'568,940 263 303,172.40
03"53"0B”"299 76*46*21"130 $'570,307.514 303,3172.4
03%53'06"311 7701: 02"918 9:570,302.514 275967.784===
Z CAro1r24r381  7I901'04"122 3'555,000,000 275,962.754-
O 04021:22"160  77%08*59"320 9*555,000.009 261,300.-05P-
sE 03*32'38"250 7708*55"070 9:'608,000.000 261,300.000===
8 03*32'37"480 7714" 18"960 9'608,000.000 251,300.00
238 03929'54"770 ¿TIP1A'16"570 5'613,000.006 251 As
E) 03*29"53"980 TTA19* 42" 420 9:'613,060.006 241 1] ”
S5 03-19"03"130 77%19'40"850 9'633,000.000 241,300-000
32 03%19"02"350  77*25"04”620 3'633.000.000
ml
¡8

03"13"36"950 7725'03"840 9:643,000,000
OIMIFPIE"SEO  17927'45"710 9'643,000-000
03409-32"530  77%27'45"130 9'650,500.000
34 03709*31"750 1733'08"820 9:650,500.000
J 24 gIMOS(2IrT1O  17*33*08"250 9'65%.,000.000
) 22 03*0s*26"930  17*38*31"870 3'658,000-000
J 11 03*00*01"590 77*38"31"080 9'668,000.000
vo 03900'01"190  77*41*12"880 9'668,000.000
) , 03*56'56*670  11Y4L*12"430 3'673,611.830
) 6 6 Hito Km 15 02*54*48"500 737*34*55"000 9'677,638.570
) 2 0 Hita Em 30  02*52'12"100  77*27*15"000 9'682,476.850
1 02949'35"670  77219'37"030 3'687,313.490
, 4 02=54'06"200 77*19*37"570 9'679,090.000
) 5 02*54'06"530 77%16'*55"740 9*679,000,000
) a 02*56'49"260  77%16'"56"070 3'574,000,000
) y 02"56'50"230 77708'50”"540 9'674,000.000
; Le dRYSg132r960  77"O08-S0"OS0 9'669,000.000
RELACIÓN DE COORDENADAS DE LAS BSQUINAS DE LAS PARCELAS ---- y - -
) PUNTO COORDENADAS PLANAS UTMer=orrannoooooo--.. sa
, 1 9'687,313.490 m N 241,300.000 m
y 2 9'682,476.850 m N 227.158.610 m
3 9/679.000-000 mon 227150610 mo k=
e 4 9'679,000.000 m N 241,300,.000 u =E
, s 5'679.000.000 m N 246.300.000 m =-

LAS CAMENAS 140, SAN ISIDRO - CENTRAL TELEE: 442 2141 TeLerax: 440 8798
) EMAN: HIDALGOG? NOTARIABIDALGO:COM - WEB: HTTP://WWW NOTARIALMEMLGO.COM
TESTIMONIO

HIDALGO

y o 9'677,638.-570 m N 1954.80
1 7 9'673,€71.B30 m N ,300.000 =
8 9'674,000.000 m NÑN 246, «000 m E
: , 9'674, 000.000 m oN 261,300.000 mE
y 10 9'668,000.000 mW 101.360.000 m E==
) 11 9"668,000.000.m N 206,300.000 m E
, 12 9"668,000.000 m oe 212, 480 m E
13 9'669,000.000 mW CE 440 mE
: 14 9'669,000.000 m N
) 15 9'669,000.000 moy
' 16 9'669,000,000 m N
1 17 9'669,000.000 m N
18 9'669,000.000 m N
) 19 Y'669,000.000 m N
) 20 9'6€9,000,000 my
21 9'669,000.000 m N
22 9'654,000.000 m N
Z 23 9'658,000.000:m W
[a] 24 9'659,000.000 m N
2 E 25 9'558,000.000 my
83 26 9'658,009.000 m N
23 2 9*659,000.000 ma
a. 25 9'659,000.000 m N
El 3 29 3/659,000.000 my
XxX o 30 9'659,000.000 mn
3% 31 9'659,000.000 N
$ 32 9'655,375.224 m Ñ
o 33 9'655,375.224 mon
Ja 9*650,500,000 m N
) 35 9:€50,500.000 moy
) 16 9:649,000.000 mon
) 37 9'649,000.000 m Y
38 91649,000.000 m N
) | 39 9'649,000.000 mW
) 40 9'649,000.000 m N
) 41 9'649.000.000 m Y
: 42 9*643,000 009 mw 226,300.000 mE
43 9*'643,000.000 m N 231,300,000 m E
) 44 9'639.000.000 m N 241,200.000 m =
' 45 9*639,000,000 m Y 26€61,300.000 m E==
, Ñ 46 9'639,000.000 my 281,300.000 m E--
47 9'539,000.000 mo» 301,300.000 m
j 48 9'639,000.000 m N 321,300.000 m
, 43 9'639,000.000 mn 322,842.012 0
J so 9'639,000.000 m N 327,921.782 m =
y 51 9'633,000.000 m N 231,300.000 m
52 9'6323,000,000 m N 231,300.000 m E
) 53 9'629,000.000 m N 241,300 00m P===
» 54 9'629,000.000 m N 261,300.000 m ==

Las CameLzas 140, SAN ÍSIDRO - CENTRAL TeLer: 442 2141 TELEFAX: 440 8798
ñ EMMA: HIDALGO NOTARIAMIDALGO.COM - WER: HTTP WWE NOTARIARIDALGO COM
TESTIMONIO

1 55 9629,000.004 moN mz
i 56 9'629,000.000 m NE m Es=<=
1 53 El ¿000.000 m an m E
58 707.946 m N m E
y 59 707.946 m Ny m - =
) 50 000.000 ma
7 61 000-000 my mE
1 «2 ¿000.000 m Ny m -
63 000.000 moÑN 8 me
A 6s 000.000 mW 301,300.000 mF
) 65 100,000 mx 121,300,000 m E=--
) 66 000.000 m Y 241,300.000 m E=====
Ñ 67 p00-000 m Y
6n 000.000 m y
) 69 900.000 mÑ
»o 000 Ñ
71 9'609,000.0002 m N
3 72 2'609,000.000 m N
Ou »3 9/609,000-000 moN
28 74 9'599,000.000 mw
ga 75 9'599,000.000 mx
28 16 9"599,000.000 my
aQ.s 7” 9'599,000.000 m N
38 78 9'596,000.000 mN
X<S 79 9'596,000.000 mon
g 21 9'589,000.0900 N
9 2 3'589,000.900 moN
83 9'589,000.000 N
) 2s 9:579,000.000 m Y
, 85 9'579,000.000 m N
) 86 9'579,000.000 m N
B7 $'579,900.000 m N 303,172.403 m R=-
y sa 9"5719,000.000 m N 321,300.000 m z
1 89 9579, 000.000 moN 331,300.000 9 E--
) 90 9'570.302.514 m WN 261,300,000 m E=
) 91 9'570,302.514 m N 275,962.754 m =
ES 4'570,302.514 m N 281,300.000 m 5--
) 93 9'570,302.514 moÑN 301,172,407 mm E===
) 94 9"568,940.263 mM N 303,172.403 m E
) “5 9'568,940.263 mu N 307,300.000 1 E ”
) > 96 3'568,940.2€63 mN 321,300.000 m
7 9"559,000.000 m N 261,300,000 m E-=.»--
, 98 4'559,000.000 m N 295, 962154 0
) s9 9'559,000.000 mo 307, 300.000 m
) 100 9'559,000.000 my 321,300,000 m E-=====
) 101 9'559,000.000 m N 331.300.000 m E---
102 9'555,000.000 mon 261,300.000 1
) 10? 9"555,000.000 m N 275,562,754 m

LAS CAMELIAS 140, SAN ISIDRO - CENTRAL TELEE- 442 2141 TrLurAx: 440 8798
/ EAMAI- EDMLGO( NOTARIARIDALGO.COM — WEB: HTTP: WWY NOTARIAFIDALGO.COM
TESTIMONIO

HIDALGO

y 104 9'555,000.000 m N )00. m E---
1 105 9'555,000.000 mon 0 mE .=
EXTENSIÓN (ÁREA POR PARCELAS) =========w"==
Ñ PARCELA
y 1 8,
y 2 B.
) , 15,
4 19
1
5 »
y 6 6;
J 20,
) A 20,
1 9 20,
10
) 11
12
13 7,500,
3 14 7,500.000
O q 15 20.000.000
2 E 16 20,000,009
ga 17 20,000.0900
23 18 21,$42.012
a.s 19 16.000.000
la] E 20 20.000.000
<9 21 20,000.000
3% 22 20,000.000
Ñ 23 21.542.012
o 234 8,318.23
24 20,000.000
) 25 20,000.000
, 26 20,000.000
3 27 20,000.000
27A 801.709
» 28 000.000
) 29 000.000
) 30 0.000.000
7 31 000.000
32 000.000
) 33 11,000.000
) 34 20,000.00
) 35 20,900.000
j 36 20,000.000
37 20,000.000
4 38 20,009,000
) 39 20.000.000
' 40 20,000,000
) 41 20,000.000
42 20,000.000
) 43 20,000.000

LAS CAMESAS 140, SAN ISIDRO - CENTRAL TELEF: 442 2141 TELEFAx: 440 8798
) MA: HIDALGO NOTARIARIDALGO.CXMM — WEB: HTTP.JSTOW NOTARIALLDALGO COM.
+.4I:IDALGoOo

1 34

1 45

$ 46
47

y 48 19.0

) 49 10,235.086 haceoarnooo o. o=o=====-==--

) 50 20,000,000 has===================-

y st 16,577-598 Hamenmanmnrn- anniz=en
53 13.916.368 hammn===noo== A

y 54 5.865.107 ha-==============-=-

) 55 9,600.-000 hasmmmrmmrrn..oso

) Total 953,795.193 hasme=========.

Parcelas regulares de 20,000.000 ha c/u -
: rarcelos regulares de 21,542.012 ha c/u = >

Parcelas regulares de  7,500.000 ha c/u =

parcelas irregulares de áreas diversas - 246,669

TOTAL 56 PARCELAS = 953.795

deñadas, Distancias, Areas y Azimuts mencionados en es

tieren al Sistema de Pro

cción Universal Transversal Mercar

erovide Internacional, Zona 18 (Meridiano Central 75*00'00") ..

El Datum Ceodésico es el Provisional para América del Sur, La Canca de

ubicado en Venezuela [(PSAD 56) ==ma.--

Los Hitos de Frontera Perú-Fcuador, kw 30 (Desde el Río Morona) y km 15 pe
el río Morona). sus Coordenadas Ceográficas son de origen astronómico que sstas

lazados con las Coordenadas Planas U.T.M.====

Notaria de Lima

En caso de discrepancias Je las Coordenadas U.T.M. con las Coorc

Geográficas o con las Distancias, Areas y Azimuts, las Coordenadas U.T.M, sera

CECILIA HIDALGO MORAN

consideradas correctas.-

ANEXO
MAPA DEL ÁREA DE CONTRATO - LOTE 64

ANEXO "C-2"
CARTA FIANZA PARA EL SEGUNDO PERIODO
DEL PROGRAMA MÍNIMO DE TRABAJO

CARTA PIANZA MN -==-==--

Lim

Señore

, | PERUPETRO S.A
) Ciudad. ======- -
De nuestra consideración: ========"
Por la presente, nosotros .-. lentidad del sistema financiero) a

consrtirnimos en fíadores solidariva de Úccidental Perrolera del Ps

J Sucursal del Perú, en adelante llamado el Contratista, ante PERUPETRO
) adelante llamada PERUPETRO, por el importe de dos millones 00/1060 Lólas

(uss 2'000,000.00) a fin de garantizar el fiel cumplimiento de las obi

del Contratípta bajo el programa mínimo de trabajo del segundo períoda de la

fase de exploración, contenidas en la cláusula cuarta del Contrato de Licencia

LAS CAMELIAS 140, SAN ISIDRO - CENTRAL TELEE: 442 2141 Trtrrax: 440 8798
, Eat: LDALGOK NOTARIARIDALGO.COM - WEB: HTTP://WWW NOTARIATIDALGO COM:
TESTIMONIO

HIDALGO

' para la Exploración y Explotación de Hidrocarburos en el Lote 64

1 PERUPETRO (en adelante llamado Contrato) =-

La obligación que asume .... (Entidad del sistema financiero) +... ba La
presente fianza se limita a pagar a PSERUPETRO la suma de dos millones y 01

Dólares [US$ 2'900,000.00) requerida en su solicirud de pago

1 l. Esta fianza es solidaria, sin beneficio de excusión. —ixrr

inc

jicional y de realización automática, pagadera a la presentación dentro del

plazo de vigencia de la misma, de una carta notarial dirigida por PERUPTT

e tentidad del sistema financiero).... solicitando el pago dos millone
) D/100 Dólares (US$ 2'000,000.00), declarando que el Contratista no ha cumplió
) on todo o parte de la obligación antes referida y acompañando a dicha carta

como único recaudo y justificación, una copia certificada de la carta notarial

dirigida por PERUPETRO al Contratista exigiéndole el cumplimiento de la

obligación antes referida y notificándole au intención de hacer efecti

fianza; dicha carta notarial de PERUPETRO al Contratista deberá habe
entregada a énte por lo menos veinte (20) Días calendario antes de la ferha -

que FERUPETRO presente la reclamación de pago a ....(Bntidsd del

financiero

2. la presente fianza €xpirará a más tardar el ...... 4

anterioridad a esa fecha ... (Entidad del sistema financiero)... reciba uns
carta de PERUPETRO liberando a ... (Entidad del sistema financiero) y mt

Contratista de toda responsabilidad bajo la presente fianza, en cuyo Cn 1

presente fianza será cancelada en la fecha de recepción de la mencionada

de PERUPETRO.= aer m..o====

3. toda demora por muestra parte para honrar 1

presente fianza a

Notaria de Lima

tranjera

ustedes, devengará un interés equivalente a la Tasa Actíva en Moneda £

(TAMEX) de las Instituciones del Sistema Financiero que publica y

z
2
9
2
8
E
Sl
=
E
=l
Q
155]
Ó

Superintendencia de Banca y Seguros aplicable durante el período de lotrasa: la
tasa que la susriruya. Los intereses serán calculados a partir de la fecha de la
recepción de la carta notarial dirigida por PERUPETRO a ... (Entidad del uistema

tinancioro).

A partir de la fecha de la expiración o cancelación no $e ponrá

reclamo alguno por la presente fianza y  ....  (Bntidad del

tinanclerol.... y el Contratista quedarán liberados de roda responsabili

obligación respecto a la presente fianza.

ACentamente, ============="

(Entidad del sistema financiero)===="============
ANEXO "C-3=
CARTA PIANZA PARA EL TERCER PERIODO

) DEL PROGRAMA MÍNIMO DE TRABAJO
, CARTA FIANZA
Lima, ===»
) Señor -
) PERUP s de =

j Ciudad ===.

De nuestra consideración:

Por la presente, nosotros ..... [Entidad del sistema financiero) ; na

constituimos en fiadores solidarios de Occidental Petrolera del Peru, Iac

LAS CAMELIAS 140, SAN ISIDRO - CENTRAL ThLEx: 442 2141 TeLrrax: 440 8798
) EstAst: HIDALGO NOTARIAFIIDALGO.COM - WED: HITHP y WWW NOTARIAFIDAIGO. COM
TESTIMONIO

¡HADAS O

' sueursal del Perú, en adelante llamado el Contratista, ante PEPUPETRO 5

1 adelante llamada PERUPETRO, por el importe de un millón no

cientos diez mi

00/100 Dólares (US$ 1*910,000,00) a tin de garantizar el fiel cumplimi

las obligaciones del Contratista bajo el programa mínimo de trabajo 4d

periodo de la fase de exploración, contenidas en la cláunula cuarta 0

) Contrato de Licencia para la Exploración y Explotación de Hidrocarburos en el

) Lote 64, suscrito con PERUPETRO (en adelante llamado Contrato! .-- .”

; La obiigación que asume .... (Entidad del sistema financiero) ..-.. baj la
presente fiíauza se limita a pagar a PERUPETRO la suma de un mi ¡er

) diez mil y 00/1040 Dólares (US$ 1'910,000.00) requerida en su solicitud de ps

) Esta fianza es solidaria, sin beneficio de excusión, able

) ingondiciónal y de realización automática, pagadera a la presentación dentes

; pykzo de vigencia de la misma, de una carta notarial dirigida por PERUPETRO 4
E (Entidad del nistema financiero):... solicitando el pago de un milión

)

bvecienton diez mil y 60/100 Dólares (US$ 1'910,000.001, declarando que el

dontratínta no ha cumplido con todo o parte de la obligación antes

compañando a dicha carta, como único recaudo y Jus

ificación, una copia
lrertificada de la carta notarial dirigida por PERUPETRO al Cont

exigiéndole el cumpiimiento de la obligación antes referáda y notificana

intención de hacer efectiva la fianza; dicha carta notarial de PERUPF

haber sidé entregada a éste por lo menos

Contratista deber

caleudario antes de la fecha en que PERUPETRO presente la

Entidad del piptema financiero)... P.--- ... nerrennoa

2. La presente fianza expirará a más tardar el . ¿4 fieñós que :

anteriprídad a esa fecha ,.. (Bntídad del sistema tinancicro)

Notaria de Lima

carta de PERUPETRO liberando a -....(Entidad del sistema financiero]

contratista de toda responsabilidad bajo la presente fianza, en Cu

CECILIA HIDALGO MORAN

presente fianza será cancelada en la fecha de recepción de la mencionads carta
de PERUPETRO.=====

3. Toda demora por huestra parte para honrar la presente fíanta

tedes, devengalá un interés equivalente a la Tasa Activa en Moneda

) a .
) [TAMEX) de las Instituciones del Sistema Financiero que pub 2
Superintendencia de Banca y Seguros aplicable durante el periodo de retraso c la

tasa que la sustituya, Los intereses serán calculados a partir de la fecha de

recepción de la carra notarial dirigida por PERUPETRO a - (Entidad del sistema

financiero).

A partir de la fecha de la expiración o cancelación no se podrá pres

réciamo alguno por

la presente fianza y  ... (Entidad del sistema

financiero). - y el Contratiata quedarán liberados de toda responsabilidad 3

) obligación respecto a la presente fianza.<-= Erro... ooo ==->

) Atentamente, -

) ONIS e o ===-
lEntidad del sistema f[imancieroj =- rr -

) ANEXO "0-4

, CARTA FIANZA PARA EL CUARTO PERIODO

) DEL PROGRAMA MÍNIMO DE TRABAJO

) CARTA FIANZA N Ser m.ooo Amo -
Lima, ============= rr. _

4 Señores rre PS

)

LAS CAMEZIAS 140, San Istoro - CENTRAL Tier: 442 2141 TELEFAX: 440 8798
) EMAIL: HIDALGO(G2 NOTARIAIDALGO.COM - WEB: HTTP: WWW-NOTARIAMIDALGO. COM:
TESTIMONIO

HIDALGO

) PERUPETRO 5.A.-==

y Ciudad ==..====-

De nuestra consideración; . a

k Por la presente, nosotros ..... (Entidad del sistema Financiero)-. no

p consrítuimos en fiadores solidoxios de Occidental Perrolera del Verú, in

) sucursal del Perú, en adelante llamado el Contratista, ante PERUPETRO S.A »

y adelante llamada PERUPETRO, por el importe de un millón aovecientos d 1
00/100 Dólares (US$ 1*910,/000.00) a fin de garantizar el fiel cumplimiento a

; las obligaciones del Contratista bajo el programa mínimo de trabajo del cua

de la fase de e

loración. contenidas ea la cláusula cuarta

Licencia para la Exploración y Explotación de Hidrocarh

. Suscrito con PERUPETRO (en adelante llamado Contrato)

obligación que Asume .-.-(Entidad del sistema financiero! e hajo la

presente fianza se limita a pagar a PERUPETRO la suma de un milló

nover

hiez mil 00/100 Dólares (US$ 1"910,000.00) requerida en su solícitud de pago.

Esta fianza es solidaria, sin beneficio de

incondicional y de realización automática, pagadera a la prese:

plazo de vigencia de la misma, de una carta notarial dirigids

(Enridad del sistema financiero). solicitando <l pa

vovecientos diez mil y 00/100 Dólares (US$ 1'910,000.00). declarando

contratista no ha cumplido cón todo 0 parte de la obligación antes referia

acompañando a dicha carta, como único recaudo y justificación,

cterrificada de la carta notarial dirigida por PERUPETEO al Contrat
exigiéndole el cumplimiento de la obligación antes referida y notificándole au

intención de hacer efectiva la fianza; dicha carta notarial de PERUPETRO

Notaria de Lima

Costratista deberá haber sido entregada a éste por lo menos veinte (2 »

calendario antes de la fecha en que PERUPETRO presente la reclamación de paco 3

CECILIA HIDALGO MORAN

iBniidad del pistems financiero)..

2 La presente fianza expirara a más tardar el... a menos que con anterioridad
) a esa fecha... (Entidad del sistema financiero)... reciba una carta de PERIUFETA
) liberando a... (Entidad del alstema financiero).... y sl Contrarista ts

tesponsabílidad bajo la presente fianza, en cuyo caso la presente fianza será

cancolada en la fecha de recepción de la mencionada carta de PERUVETK

3. Toáa demora por nuestra parté para honrar la presente fianza a favor de

ustedes, devengará un interés equivalente a la Tasa Activa en Moneda Extranjera

(AMEX) de las Instituciones del Sistema Pinanciero que publica lá
Superintendencia de Banca y Seguros aplícable durante el período de retraso .

tasa que la sustituya. Los inter

ses serán calculados a partir de la fecha de 1

recepción de la carta notarial dirigida por PERUPETRO a ... (Entidad del

financiero).

A partir de la fecha de la expiración o cancelación no se podrá

reclamo alguno por la presente fianza Y  .... (Entidad del

financiero) - - y el Contratista quedarán liberados de toda re

obligación respecto a la presente fianza. ============

Atentamente, -...- mn...

) PO E LEJIDa

ridad del sistema financierol.....
ANEXO "C-5*”

CARTA FIANZA PARA EL QUINTO PERIODO

LAS Cameras 140, SAN ISIDRO - CENTRAL TELEF: 442 2141 TELEFAX: 440 8798.
) EMAIL: HIDALGO NOTARIAMIDALGO.COM — WEB: HTTP WWW NOTARIAHIDALGO. COM
¡HIDALGO

' DEL PROGRAMA MÍNIMO DE TRABAJO
) CARTA FIANZA N*

Señores=-==

PER

JPETRO

) Ciudad. ----

) De nuestra consideración:

) Por la presente, nosotros . ientidad del sistema financiero)... nos
iruímos en fiadoúres solidarios dé Occidental Petrolera del Peru, Inc-
) rsal del Perú, en adelante llamado el Contratista, ante PERUPETRO en

) diante 1lamada PERUPETRO. por el importe de un millón novecientos diez mil y

ares (US$ 1'910,000.00) a fín de garantizar el fiel cumplimiento de

igaciones del Contratista bajo el programa mínimo de trabajo del quis!
dricao de la fase de exploración, contenidas en la cláucula cuarta del
ntrato de Licencia para la Exploración y Explotación de Hidrocarburos *a el

te 64, suscrito con PERUPETRO (en adelante llamado Contrato).

) obligación que asume ....(Bntiídad del sistema financiero) .-.--- . bajo la
bresente fianza se limita a pagar a PERUPETRO la suma de ua millón novecientos

) da mil y 00/1600 Dólares (US$ 1*910,000-00) requerida en su solicitud de paño

» 1 Bota fianza es solidaría. sin beneficio de excustón, irrevocabis,

iacondicional y de realización automática, pagadera a la presentación dentro

b de vigencia de la misma, de una carta notarial dirigida por

Entidad del sistema financiero).... solicirando el pago de un »

novecientos diez mil y 00/100 Dólares (UssS 1'910,000,00), declarando que

Contratista no ha cumplido con todo o parte de la obligación antes re

Notaria de Lima

acompañando “a dicha carta, como Único recaudo y justificación, una

certificada de la carta notarial dirigida por PERUPETRO al Comiratisia

CECILIA HIDALGO MORAN

adole el cumplimiento de la obligación antes referida y notificándolo 0.

igi

intención de hacer efecciva la fianza; dicha carta notarial de PERUPETRO 21
) contratista deberá haber sido entregada a éste por lo menos veinte 120) Pins
) calendario antes de la techa en que PERUPETRO presente la reclamación de rage
) z lEntídad del sistema financiero) .---- enm===== emzi=z

2. a presente fianza expirará a más tardar el ....., a menos que con
» anterioridad a esa fecha ... [Entidad del sistema financiero)... reciba una
) carta de PERUPETRO liberando a . (Entidad del síntema financiero)..-- y

Contratista de toda responsabilidad bajo la presente fianza, en cuyo ca

presente fianza será cancelada en la fecha de recepción de la mencionada

de FERUPETRO ==

3. Toda demora por nuestra parte para honrar la presente fianza a favor de

) uste

, devengará un interés equivalente a la Tasa Activa en Moneda Estranje
) [TaMEX) de las Iustituciones del Sistema Financiero que publica la

Superintendencia de Ranca y Seguros aplicable durante el período de retraso o '1

tasa que la sustituya, Los intereses serán calculados a partir de la fecha de

recepción de ta carta notarial dirigida por PERUPETRO a ... [Entidad del pist-

) financiero)... enroecccano=one ==== enresnmo= o... -
1 A partir de la fecha de la expiración o cancelación no se podrá presentas
; reclamo alguno por la presente fianza y +... (Entidad del sistema

financiero)... y el Conrratista quedarán liberados de toda responsabilidad u

obligación respecto a la presente fianma.======-==

LAS CAMELIAS 140, SAN ISIDRO - CENTRAL TELEF: 442 2141 TeuErax: 440 8798
) EMAIL: HIDALGO(E NOTARLAMIDALGO.COM - WEE: LITYP/ WWW NOTARIAFIDALGO. COM

TESTIMONIO

¡HIDALGO

] Atentamente,--

imntidad del sistema financiero) =====.

ANEXO "C-6*
CARTA FIANZA PARA EL SEXTO PERIODO
) DEL PROGRAMA MÍNIMO DE TRABAJO
CARTA PIANZA N*

Lima, ============= =...oo=

Señores----

PERUFFTRO $

) Ciudad.=====

stra consideración:===

, De

r la presente, nosotros a (Entidad del sistema financiero) .
bnstituimos en fiadores solidarios de Occidental Perrolera del Peru, Inc.,

ucussal del Perú, en adelante llamado el Contratista, ante PERUPET

adelante llamada PERUPETRO, por el importe de un millón noveciento

diez mil

00/100 Dólares (US$ 1'910,000.00) a fin de garantizar el fiel cumplimiento de

las obligaciones del Contratista bajo el programa mínimo de trabajo
periodo de la fase de exploración, contenidas en la cláusula cuarta dee
Contrato de Licencía para la Bxploración y Explotación de Hidrocarburos en

Lote sa, suscrito com PERUPETRO lea adelante llamado Contrato).

y bligación que «sume -.-.. (Entidad del sistema financiero! .. ba

presente fianza se limi

yo

a a pagar a PRRUPETRO la guma de un millón nov

dies mil /100 Dólares (US$ 1'910,000.00) requerida en su solicitud de pago

1- Esta fianza es solidaria, sín beneficio de excusión Lrravoe

Notaria de Lima

incondicional y de realización automática, pagadera a la presentación dentro ie

plazo de vigencia de la misma, de una carta notarial dirigida por PERUPETRO 2

CECILIA HIDALGO MORAN

-- (entidad del sistema financiero).... Bolíci

ndo el pago de un mil
novecientos diez mil y 00/100 Dólares (US$ 1'910,000.00), declarando que -

Contratista no ha cumplido cón todo o parte de la obligación anres referia 7

acompañando a dicha carta. como único recaudo y juatificaci aria

certificada de la carra notarial dirigida por PERUPETRO al €

exigiéndole si complimiento de la obligación antes referida y norificandole ol
intención de hacer efectiva la fianza; dicha carta notarial de PERUPETRO a

contratista deberá haber sido entregada a éste por lo menos veinte (20) 2

calendario antes de la fecha en que PERUPETRO presente la reclamación de pago 5

o (Entidad del sistema financiero)... ===

2. La presente fianza expirará a más tardar el. . A menos que có

anterioridad a esa fecha ... (Entidad del sistema financiero). reciba una

carta de PERUPETRO liberando a --.-(Entidad del sistema financiero

Contratiata de toda responsabilidad bajo la presente fianza, *n cuyo

) presente fianza será cáncelada en la fecha de recepción de la men carta
de PERUPETRO.====--== a A

) 3. Toda demora por nuestra parte para honrar la presente fianza 2 flavor %

J ustedes, devengará un interés equivalente a la Tasa Activa en Moneda Bxrranjeta

) (TAMEX] de las Tnstatuciones del Sistema Financiero que publica ls

Superintendencia de Banca y Seguros aplicable durante ul perfodo de retraso 0 13
tasa que la sustituya, hos intereses serán calculados a partir de la fecha de la
recepción de la carta notarial dirigida por PERUPETRO a ... (Entidad del sisteno

LAS CAMELAS 140, SAN ISIDRO - CENTRAL TELEF: 442 2141 TeLirax: 440 8798
) ESMAN: HIDALGO NOTARIARIDALGO.COM - WEB: LITTR:!/1FIFY NOTARIAMIDALGO COM
TESTIMONIO

HIDALGO

Notaria de Lima

:
2
Q
a
<
5
S
a
Ñ
o

financiero)... ¿==

A partir de la fecha de la expiración o cancelación ap se podrá pre

reclamo alguno por la presente fianía y -..  (Entídad del sistema

financiero) 22... y +l Contratista quedarán liberados de toda responsabilidad u

obligación respecto a la presente fíanza.=" e... mo. rn

ATOULAMENTO, o ..oo-

tentídad del sístema financierol========="
ANEXO "D*"
GARANTÍA CORPORATIVA

Señorea=e======

PERUPETRO S.A.

My- Luis Aldana 320-=

Lima 41

presente documento, Occidental Perroleum Corporation, de conformidad

1.11 del Contrato de Licen

ón de

ia para la Exploración y Fxplot

Hidificarburos en el Lote 64 a ser suscrito por PERUPETRO S.A. [“PERUPETRO

ocoffiental Perrolera del Peru, inc., Sucursal del Perú, garantiza solidarisnent

PERUPETRO el cumplimiento por Occidental Petrolera del Peru, Inc
ursal del Perú, de todas las obligaciones que ésta asuma En el programa

himo de trabajo descrito en elsacápire 4.6 del Contrato. asi

ccidental Petrolera del Peru. Inc., Sucursal del Perú, de cada un

Laramas anuales de Explotación, tal como puedan ser reajustados o cambiado

ésta presente a PERUPETRO en cumplimiento del acápite 5.3 del

3 garantía subsistivá mientras sean exigibles las obligaciones de Gecionsta

colera del Peru, Inmc., Sucursal del Perú, derivadas del Contrato. Para 1
letketos de esta garantia Occidental Petroleum Corporation se somete a las le
la República del Perú. renuncia expresamente a toda reclamación diplomática >
somete al procedimiento arbitral para solución de controversias estableció

en la cláusula vigésimo primera del Contrato.=

Atentamente,

Garante Corporativo--

(Persona legalmente autorizada)===

ANEXO "E"
PROCEDIMIENTO CONTABLE

1. DISPOSICIONES GENERALES sn... osz
Lyl PROPÓSITO----

El propósito del presente anexo es el de establecer

procedimientos de contabilidad que permitan  determinaz es

ingresos, inversiones, gasros y costos operarivos del Contrati

para efectos del cálculo del Factos R a que se ref

cláusula octava del Contrato.

1.2 DEFINICIONES---=

Los términos utilizados en el presente anexo que han sido defina

en la cláusula primera del Contrato, tendrán el significado ue

les otorga en dicha cláusula. Los términos contables incluid

el presente anexo, tendrán el significado que les otorgan las

LAS CAMELIAS 140, SAN ISIDRO - CenIRAL Tier: 442 2141 Tezerax. 440 8798
EMAIE: HIDALGO NOZARIAHIDALGO.COM - WEB: HTTP. ¡FO NOTARIAFIDALGO. COM
y normas y prácticas contables aceptadas en el Perú

petrolera internacional.=---

TY HORMAS DE CONTABTLIDAD====-=

a) El Contratista llevará su contabilidad de contormidad

normas legales vigentes, con los principios y práct

) contables establecidos y aceptados en el Perú y en la

o industria petrolera internacional, y de acuerdo com 1
dispuesto en el presente Procedimiento Contable.---

; b) El "manual de Procedimientos Contables” al que se refiera

) acápite 18.1 del Contrato. deberá considerar a

y estipulaciones contenidas en el prepente anoxo------

A 2. REGISTROS CONTABLES. INSPECCIÓN Y AJUSTES==== ..... .

' 2.1 SISTEMAS DE CUENTAS= . «nas => =

y Para etectos de la determinación del factor KE , el Contratista

' llevará un sistema especial de cuentas para registrar en ellas, er

pólares, los ingresos percibidos y egresos efectuad

1]

2.

a las Operaciones del Contrato. Este sistema

cuentas principales; la Cuenta de Ingresos del Factor A la

Cuenta de Egresos del Factor R ..

2.2 TIPO DE CAMBIO====

1ma

Las transaceioónes efectuadas en moneda nacional,

al típo de cambio venta vigente en el Día en

desembolso o se percibió el ingreso. Las transacción

aria

en Dólares y la valorización de la producción, se registiatsn A

aformidad con lo estipulado sn el punto 3.3 del presente anexo

Not;

2.3 DOCUMENTACIÓN DE SUSTENTO--- .--

El Contratista mantendrá en sus archivos la

CECILIA HIDALGO MORAN
de L

ar 1 de mustento de los cargos efectuados a

gi
Factor R mm.
2.4 ESTADO DE CUENTAS DEL FACTOR R <.1====

Dutante la fase de exploración el Contratista deberá remitir dentr
de los treinta Días siguientes al Vvencimieáto de cada periodo, un

Estado detallado Mes a Mes de las cuentes de ingresos y

factor R correspondiente a dicho periodo..-=- =.. -
J De haber optado el Contratista por la aplicación de la metodologias
deséritá en el acápite 8.3.2, para el cálculo 4. la regalía a

presentará a PERUPETRO, dentro de los treinta (30) Dias

a la fecha de Declaración de Descubrimiento Comercial. un Entado

detallado Nes a Mes de las Cuentas de ingresos y Egresos del Pacreor

R.. rorrespondiente al periodo transcurrido entre el 0
presentado hasta el mes de julio 0 diciembre del ano anteción

según corresponda.-

En adelante, el Contratista presentará a PERUPETRO, dentro de 1

quince (15) Dias uiguientes 3 la terminación del mes de enero
julio de cada año calendario. un Estado dotallado Mes « Mes un la

Cuent de Ingresos y Egresds del Factor R .. correspondiente 1

pemestre anrerior..

aj Estado de la Cuenta de Ingresos del Factor R .=====--

El Estado Mes a Mes de la Cuenta de Ingresos

Las CAMELIAS 140, SAN ISIDRO - CENTRAL TELE: 442 2141 Terrrax: 440 8798
1) EsMait: HIDALGO NOTARIALIDALGO.COM — WEB: HTTP)! WWW.NOTARIAHIDALGO.COM.
HIDALGO

b)

dl
|S8
¿1 1es3 a)
123
83
153
¡[3%
E
¡9
L
j b)
J
)
)
)
]
' <)

2.5 INSPECCIÓN CONTABLE Y AJUSTES-

TESTIMONIO

valorización de la Producción Fiscalizada correspondiente a

semestre reportado, Asimismo, contendrá forma detallada

cla

iticadas por naturaleza, todas las transaccion

que el Contratista ha percibido ingresos, incluyen
en que éste se percibió efectivamente, asi como una

descripción corta de la rransacción, número del

contable, monto en Dólares, 0 en moneda nacional y en Dolare

s1 el ingreso se percibió en moneda

cambio correspondiente. -.--=-

Estado de la Cuenta de Egresos del Factor R

El Bstado Mes a Mes de la Cuenta de Fgresos

forma detallada y clasificadas por naturaleza,

transacciones por las que el Contratista ha

desembolsos, incluyendo la fecha en que énte se

efectivamente, así como uma descripción Corta
transacción, número del comprobante contable. mont

Dólares. o en moneda nacional y en Dólares si

ge realizó en moneda nacional, indicando el

correspondiente.-

Los libros de contabilidad y la documentación original *

sustento de las transacciones iucluidas en cada

Cuenta serán puestos a disposición. en horas de
los representantes antorizados: de  PERUPETRO para

inspección, cuando éstos lo requieran.
La inspección de los libros de contabilidad y de ls
documentación de sustento, se realizará de conioimidad com

las normas de auditoría generalmente aceptadas.

procedimientos de muestreo, cuando el caso lo requiera. -

Los Estados de Cuentas del Factor kK se
aceptados, sí PERUPETKO no los objerara, por escrito. on

plazo máximo de veinticuatro

) Meses computados a partit

de la fecha de su presentación a PBRUPRTRO.=====-=

Él Contratista deberá 1usponder documentadamente La
observaciones formuladas por PERUPETRO dentro de los ties 4
Meses piguientes a la recepción de la comunicación la
PERUPETRO formuló las observaciones. si el Contratista 4
cumpliera con el plazo antes referido, las observaciones de

PERUPETRO 5e tendrán por aceptadas, =======*

Toda discrepancia derivada de una inspección contabl

ser resuelta por las Partes en el plazo máximo de

Meses, computados a parcir de la fecha en que PER
recibió la respuesta del Contratista. Vencido el referido
plazo; la discrepancia será puesta a consideración del Comite
de Supervisión. para que proceda según lo estipulado en +=

acápite 7.4 del Contrato. De persistir la discrepancia 35

partes podrán acordar que dicha discrepancia sca revl

una firma de auditoria externa previamente

PERUPETRO, o que se proceda de conformidad con

Las CameLias 140, SAN ISIDRO - CENTRAL Tier: 442 2141 Tererax 440 8798
) EMAIL: HIDALGO (e NOTARIAFIDALGO.COM - WEB: MITE: // WWW NOTARTABIDALGO.COM

HIDALGO

1 en el arápite 31.3 del Contrato Ei fallo arbitra '
dictamen de los auditores exleraos, serán considerados

detinitivos.-=

a) 5í como resultado de la inspección contable se estableció:

que en un determinado período debió aplicarse un Factor 5

) distinto 41 que se aplicó, se procederá a real
ajustes correspondientes. Todo ajuste devengará intereses te
acuerdo a lo establecido en el acápite 8,5  ú

Contrato.=-..
INGRESOS Y EGRESOS EM LAS CUENTAS DEL FACTOR R ,-
) 3.1 INGRESOS -=ee====mnoccanco

Se reconocerán como ingresos y se registrarán en la Cuenta de

Ingresos del Farror Ri, los siguientes;=-===="-

a) La valorización de la Producción

Hidrocarburos, según lo estipulado en la c

Contrato.--=-

b) Enajenación de  acrivos que fuezon adquiridos por 1

Contratista para las Operaciones del Contrato, y cuye co

fue registrado en la Cuenta de Egresos del tractor Ro .-

e) Servicios prestados a terceros en los que participa personal
cuyas remuneraciones y beneficios son registrados 4 la Cuenta
de Egresos del Pactor R +. y/o én los que so utiliza b

cuya costo de adquisición ha sido registrado en la

Egresos del Factor R,

d) Alquiler de bienes de propiedad del Contratista cuyo costo a

adquisición fue registrado en la Cuenta de Egresos del Fact

CECILIA HIDALGO MORAN

) P 1, o subarriendo de bienes cuyo alquiler es en la
Cuenta de Egresos del Factor R..  .----=

) e) Indemnizaciones obtenidas de seguros A

, las actividades del Contrato y a ade

) incluyendo las indemnizaciones de seguros por lucro cesan

No están considerados los ingresos obtenidos cono 1

de contratos de cobertura de precios o ""hedging""..=========

£) Otros ingresos que representan créditos aplicabil

efectuados a la Cuenta de Egresos del Factúr Ro. -.

YE EGRESOS-

A partic de la Fecha de Suscripción, se reconocerán todas la

inversiones, gastos y Costos operativos que se  encuentis

debidamente sustentados con el comprobante de pago correspond

sín embargo, este reconocimiento estará sujeto a lás iquiecnt

) limitaciones:=-="

al En cuanto al personal:====--

Lay remuneraciones y beneficios otorgados al personal del
, contratista asignado permanente 9 tempozalmente a ,s
) Operaciónes. Para ello, el Contratista deberá
) disposición de PERUPETRO S.A., en el momento que

requiera, la planilla y la política de personal de 14

empresa.--

Se registrarán en genera todas las  cemuneracio:

LAS CAMELIAS 140, SAN ISIDRO - CENTRAL TELEE: 442 2141 Tirerax: 440 8798
) EAN: HIDALGO NOTARIABIOALGO.COM — WE HTTP: WWW MOTARIAMIDALGO. COM
TESTIMONIO

¡HIDALGO

beneficios del personal operativo Y  adminigtrativ le
' contratista incurridos en la ejecución de las Operacione
) lasificaándolos según su naturaleza....----- ===. “-

En caso que el Contratista desarrollara otras aáctividanr
? diferentes a las del Contrato. los .
' asignado temporal O parcialmente a  lás

1 cargarán 4 la Cuenta de Egresos de cobf

estipulado en el literal h) de este punto 3.2. ======

b) En cuanto a servicios de Afiliadas========

En los servicios recibidos de Afiliadas,

, competitivos con aquellos en los cuales el

) ser prestado por otras compañias.=

c) En cuanto a los materiales y equipos======-

Los materiales y equipos que adquiera el Contratista

registrados en la Cuenta de Egresos del Factor R de

acuerdo con lo indicado a continuación:

- Materiales y equipos nuevos (condición “A"

Como condición "A serán considerados aquelics

materiales y equipos nuevos, que están en condi

ser utilizados sin reacondicionamiento algun

tegistrarán al precio de la nte

espo

comercial más aquellos costos generalmente

sr la práctica contable, incluyendo

adicionales de importación si fuera el caso ..-

otaria de Lima

- Materiales y equipos usados (condición "b”
como condición "B" serán considerados aquell

materiales y equipos que no siendo nuevos están

CECILIA HIDALGO MORAN

condición de ser utilizados sin reacondicionamie

alguno. y se registrarán al

setenta

1754) del precio al que se cotizan

materiales y equipos nueyos. 0 al

según la correspondiente factura comercial, lo 5

resultare menor.

- Materiales y equipos (condición “C"

Como condición "Cc" serán considerados aquell
materiales y equipos que pueden ser utilizados para 2u
función original después de un adecuado

reacondicionamiento, y se registrarán al cincuenta po

ciento (50%) del precio al que se corizan

momento los materiales y equipos nuevos, al y

compra según la correspondiente factura comerc

que resultare menor.==========

4d) En cuanto a fletes y gastos de transporte-

sólo se reconocerá los gastos de viaje del personal 4
J Contratista y de sus familiares, así como los gastos de
, transporte de efectos personales y menaje de casa, de acusido

a la política interna de la empresa.-----

En el transporte de equipos, materiales y

necesarios. para las Operaciones, el Contratista evitara

Las CAMELIAS 140, SAN ISIDRO - CENTRAL Tier: 442 2141 Terrrax: 440 8798
) Estaut: IMDALGO NOTARIASDALGO.COM - WEB: HETP WWW NOTARIAIDALGO. COM
HIDALGO

CECILIA HIDALGO MORAN

pago de "falsos £letes". De darse el caso, el reconocimis

de tales desembols estará peditado 4 la es .

acepta PERUPETRO ===

ón por escrito d

e) En cuanto a los seguros- -

Las primas y costos netos de los seguros ocado

parcialmente en Afiliadas del Contratista, serán ruconocs
únicamente en la medida en que éstos se cobren en * .

competitiva respecto a compañias de peguro

relación con el Contratista

No se debe considerar los pagos efectuados

como test

contratos de cobertura de precios "hedging”

f) En cuanto a los tributos... --

sólo se reconocerán los tributos pagado

actividades inherentes al Contrato,==....-

9) En cuanto a gastos de investigación-

Los gastos de invesrigación para el desarrollo de 0

equipos. materiales, procedimientos y técnica vrilizaro
en la búsqueda, desarrollo y producción de Hidrocarburos, Asi
como ¿gastos de perfeccionamiento de los mismos, Setá

reconocidos previa aprobación por escrito de PERUPETRO.=--
hb) Encuanto a la asignación proporcional de gastos *n genera

si el Contratásta desarrollara otras 4 vidades además «A

las del Contrato, o tuviese suscrito con PERUPETRO más U
contrato, los costos del personal técnico y adminisiialooo.
los gastos de mantenimiento de oficinas administrativas
gastos y costos de operación de almacenes, así como ,

gastos y costos indirectos, ne cargarán a la Cuenta de

Bgresos del Factor R . sobre una base de asigna

proporcional de gastos que obeédecerá Ja una pol

previamente propuesta por el Contrati
PERUPETRO. =
3.3 OPORTUNIDAD DEL REGISTRO-===

al Los ¿ingresos correspondientes a la valorización 5“ La

producción Fiscalizada de Hiurocarburos de vn deremminado "es

calendario, se registrarán como ingresos del mes

en el que los Hidrocarburos fueron fiscalizados

b) Los ingresos a que se refieren los literales bj, cl. di. el >

£) del punto 3,1 del presente anexo, se cargarán a la
de Ingresos en el momento en que efectivamente -

percibieron

e) Los egresos se registiarán en el momento en que se

pago correspondiente -.-

a. INGRESOS Y EGRESOS NO RECONOCIDOS
4.1 INGRESOS NO RECONOCIDOS

Pára efectos del cálculo del Facror R

ingresos, 108 siguientes tassesms==nno.ooo=

a) Ingresos financieros en general. =-==..-

b) ingresos percibidos por la prestación Je servici

enajenación de bieses de propiedad del

LAS CAMELJAS 140, Saw ISIDRO - CENTRAL Terr» 442 2141 TELERAx: 440 8798
EMAIL: HIDAIGO ez NOTARLAHIDALGO.COM — WR: HH! WWW NOTARARIDALGO. COM
Be resmmowo

HIDALGO

] efectuadas antes de la Fecha de Suscripción del Contrarr

' €) Ingresos percibidos por actividades no relacionadas co

Operaciones del CONtrato. ooo.

4.2 EGRESOS NO RECONOCIDOS+=========

efectos del cálculo del Factor R , no se

y egresos los desembolsos efectuados por los siguien

oncept

a) L Inversiónes, gastos y costos incurridos pos "il

Contratista antes de la Fecha de Suscripción del Contrato .-*

b) nos gastos de intereses sobre préstam

+. 1inclnyend

intereses sobre créditos de los proveedoxes.-

) el Los gastos financieros en general.-

) d) Los costos incurridos por la toma de inventarios en

etec

uarse alguna cesión de derechos del Contratí

virtud del Contrato

) e) Depreciación y amortización de activom.----

El Montos que se pague como consecuencia del incumplimiento 4

obligaciones del Contrato, así como las multas. sanciones -
indemnizaciones impuestas por las autoridades. inclusive
impuestas como resultados de juicios.<..o..--==-=- -- noz

9) Multas, recargos y reajustes derivados del incumplimionte e

el paso oportuno de tributos vigentes en el país

9) impuesto a la Renta aplicable al Contratista

aplicable a las utilidades disponibles pars el titula: de

exterior, si fuera el caso-=-

hb) impuesto Gene

al a las Ventas y de Prom

Notaria de Lima

xcepto cuando comstituya gasto de acuerdo a la Les de

Impuesto a la Renta.=====

E
>
8
E
E
S
3

1) has donaciones en general, excepto aquellas preriaments

aprobadas por PERVPETRO.---

iamente apror

stoy de publicidad, excepto aquellos pre

) por PERUPETRO,--

k) Los costos y gastos de transporte y comercialización de los

) Hidrocarburos: más allá del Punto de Fiscalización de

d producción. ====- más Pes tn

) 1) las inversiones en instalaciones para el transport

) almacenamiento de los Hidrocarburos producidos en el Áz

y Contrato, después del Punto de Fiscalización de la
Producción .= - e. ==...

) 11) otros gastos e inversiones mo vinculados con las Operacio!

) del Contrato.

) 5. REVISIÓN DEL PROCEDIMIENTO CONTABLE=======
Las disposiciones del presente Procedimiento Contable podrán s

modificadas por acuerdo de las Partes, con la indicación de la fe

partir de la cual empezará a regir.=o==---
) ANEXO "F*

PROCEDIMIENTO CONTABLE - RECONOCIMIENTO DEL
COMPROMISO DE INVERSION EN EXPLORACIÓN

Las Camezias 140, San ISIDRO - CENTRAL Terzx: 442 2141 Tistinax: 440 8798
) EMAT: HIDALGO NOTARAMIDALGO.CIOM - WEB: HT: WWPVY NOTARIAMIDALGO.COM:
HIDALGO

' La finalidad del Presente Anexo es establecer  nomnan

) procedimientos de contabilidad que permitan determina
inversiones, gastos Y costos en Exploración que efectó 1

y Contratista en el Lote 64, para los efectos €

) compromiso de inversión en Biplóración de Occidental Perrolew

y Corporation of Peru ("OPCP"I descrito en el Acuerdo de Base

) fecha de diciembre de 1985, y que ha sido asumido por ¿denta

; peruana, Inc.: Sucursal del Perú ("OPI") como comperuencia de haber
absorbido por fusión a Occidental Verroleum Corporation ot oi

) Sucursal del Perú. el 1 de febrero de 1995; de conformidad

) estipulado en la cláusula adicional del Contrato... PP

) 1.2  Definiciones--==- - +
Las definiciones acordadas por las Partes en la clávoula pr

¿ del Contrato que sue emplean en el presente Anexo tienen el m5

) significado que se les otorga en el Contrato, excepto pot el

término Exploración que tendrá el siguiente significado
el planeamiento, ejecución y evaluación de todo tipo de eotud
jeclégicos. geofísicos, geoquimicos y Otron. asi com la

perforación de Pozos Exploratorios y estratigráficos y

conexas necesarias para el descubrimiento de Hidrocarbuto

incluyendo la perforación de Pozos  Confirmator

para la

evaluación de los Reservorios descublertos.===

limita

la perforación de Pozos Exploratorios incluye.

alguna, los pozos perforados en formaciones que hayan 44

previamente investigadas en la ostructura on la que %e Pr z

Notaria de Lima

pozo y en las trampas estructurales estratigrátican

encuentren aeológicamente separadas de la paste de la

Z
Z
9
a
3
a
A
O

estructura previamente investigada.-=--

Los Pozos Confirmatorios para cada descubrimiento pueden sex 21en

) y serán considerados como trabajos de Exploración. si e
) Contratista ne púdiera detérminar con el pozo descubridor y com
) Eres primeros Pozos Confitmatorios due el descubrimiento *
comercial y llevara a cabo perforación confirmatoria adicional pata
4 el —descubrimiento, ésta será 'considorada como traba) de
) Exploración si PERUPETRO asi lo Aprobara-"====="====== >
) 1.3  Reglatros Contable ano ==
) a) El Contratista mantendrá registros contables de conformidad
con las normas legales vigentes, con las prácticas contables
) establecidas y acepradas en el Perú y en la industria
) petrolera internacional, con lo dispuesto en el procedimir
) contable para Factor “R* (Anexo “E"), y con lo dispuesto e
) el presente Anexo "P".= roma emma .-
b) Todos los gastos correspondientes a las transacciones tel
d contratista: serón cargados siguiendo 6l uétodo ar
) devengado. =====e====oeo=========" AS =
, e) El Contratista presentará mensualmente a PERUPETRO un Fata
de Inversiones, Gastos y Costos dé Exploración que tbii
! todos los cargos y créditos relacionados con las a ;
) de Exploración del Contrato. Asimismo, el Contraticta
)

LAS CAMFLJAS 140, SAN ISIDRO - CENTRAL TELEE: 442 2141 Teerax: 440 8798
) EMAIL HIDSLGO (7 NOTARIALIDALGO.0s - WÍER: ETT) WWW SOTARIAMIDALGO:COM
HIDALGO

ma

taria

No

CECILIA HIDALGO MORAN
de L

TESTIMONIO

presentará anualmente

Inversiones, G

stos y
calendario...---
Auditorías y Ajustes===

Los Estados Anuales de Inversiones, Gastos de

presentados por el Contratista podrán ser auditados +n
consorme al procedimiento descrito a continuación considerara
aceptados ui PERUPETRO no los objetara sn el plazo máxime 3

veinticnarió (24) Meses, de acuerdo al mencionado procedimient
partir de la fecha de presentación de los Estados Anuales <n

que las transacciones materia de los mismos ocurrieron.  Fll

perjuicio de las revisiones preliminares sobre los estad
mensuales 4 qué se ietiere el literal (0) del punto 1.J qu
antecede, y con sujeción a lo estáblecido en el acápite 12.2 del

Contrato .=.e.=======

einta (3 Dias 4

al PERUPETRO aotificará al Contratista con t

anticipación la Techo en que se iniciara

correspondiente a los Estados Anuales de Taves

stos de Exploración del Contrato. Bn cualquier caso 1

auditoría pe iniciará en un plazo máximo de siste (7) Mess

contados a partir de la fecha de presentación de
anuales en los qué las transacciones matería del aran 4

Inversiones, Gastos y Costos de Exploración benrrieron

FERUPETRO tendrá cinco (5) Meses para efectuar 1

campo de la auditoría desde la fecha en que ésta se inicie

Los resultados de la auditoría y las observaci

rmulen deberán ser comunicados al Contratista sa un £

gue en ningún caso excéderá de tics (2) 5 desde
vencimiento del plazo para efectuar el trabajo de campo de la
auditoría en cuestión. Este informe deberá contener una
relación detallada de las Observaciones sobre la

inversiones, gastos y costós no reconocidos, si fuera *
¿áno, indicando en cada caso las razones por las cuale a

inversión, yasto 6 costo es observado y como iniriagr

cermiros del Contrato. Si el informe no es remitíc

del plato establecido, se darán como válidas las inversisis

gastos y costos efectuados por el Conteal

periodo auditado, para efectos de reducir su comprom

inversión en Exploración de 0PT.=====-

Las inversiones. gastos y costos no observados en

inforne u observados sin sujeción a lo prescrito en est

punto, 5e tendrán por aceptados por PERUPETRO y 1

compromiso de inversión en Exploración de OPI-=

Ei Contratista deberá responder las  obseivaciones  3ue
hubieren sido formuladas por PERUPETRO en el referido lhtosr
dentro de los tres (3) Meses siguientes a la renspcion del

mismo: En caso de no hacerlo en el plazo indicado,
como válidas las objeciones incluidas en el
PERUPETRO.===-

Las CamEnLAS 140, SAN ISIDRO - CENTRAL TELER: 442 2141 Trterax: 440 8798
MAI: HIDALGO NOTARIANUIDALGO.COM - WE HITTE:// WWW NOTARIAFIDALGO COM
TESTIMONIO

HIDALGO

r PEROPETRO tendrá derecho a efectuar una investigar
, profunda sobre las inversiones, gastos y Costos obseria

si. por la respuesta del Contratiata, Jo eonsidora necesa!

picha investigación adicional, de sex requerida, debe;

completada dentro de los dos (2) Meses sigui

J recepción de la respuesta del Contratista. —=---- ada

b) Los plazos establecidos en el literal (al que antece

ectarán sujetoy a prórroga alguna. salvo acuerdo

entre PERUPETRO y el Contratista.-

En caso que PERUPETRO o el Contratista no cumplan con
) plaroz antes referidos, se tendrán por aceptadas a
, observaciones formuladas en 2u caso, vencidos los téca

para formularlas.-.»=

e) Las auditorías que se efectúan de conformidad con el presente
) Anexo "F" tendrán por finalidad verificar 5 los cargo
1] incluidos por el Contratista en cada Estado de Inversione

Gastos y Costos de Exploración. fueron efectuados. 01

mismos corresponden a actividades de Exploración, y. Si *

registro se ha efectuado de conformidad

el presente Anexo "P".-=

1ma

d) Las auditorias se efectuarán en +*s tá sujeción a

dispuesto éx el acápite 18.3 del Contrato.====-=====
e) todos los ajustes resultantes de uma auditoría acordada eutie

el Contratista y  PERUPETRO deberán ser  rectoficados 5“S

taria

inmediato por el Contratista en los xegiptros contable
norificados a PERUPETRO.--
3) Tanto el Contratásta como PERUPETRO realizarán sus melini=

No!

CECILIA HIDALGO MORAN
de L:

resultante

estuerzós para solucionar todas las objecio

la auditoría Sin embargo. si algún reclamo pudiera

J resuelto entre PERUPRTRO y el Contratista, las discrepancia
) resultantes de las auditorías que no hayan sid La
j serán puestas a Consideración de los gerentes generales 3
PERUPETRO y el Contratista. En cano que los 3 tes

generales no resuelvan las discrepancias entro PERUDETK

Contratista en un plazo que no excederá en ningun caso de a

(2) Meses, éstas serán inmediatamente sometidas a su

externos. ==.

Los auditores externos notificarán A  PERUPETRO Y 4
contratista vi el reclamo o la objeción se justifica 0e3
los principica contables generalmente aceptados y 1%
términos del Contrato y del presente Procedimiento Contable
PERUPETRO y el Contratista acuerdan qué la decisión de lez

auditores externos será obligatoria y definitiva
bara efectos de lo establecido en el presente literal (£ ,

) Contratista propondrá la firma de auditores externos

aprobación no será irrazonablemente denegada por PERVPETRO.--

9) Toda la información obtenida por PRRUPETRO 1 wirtod de

dispuesto en este punto 1.4, será tratada confidenciaiments

por PERUPETRO y el Contratista.-

Las CAMELLAS 140, SAN ISIDRO - CENTRAL TELEF: 442 2141 TELEFAX: 440 8798
J Esall. HIDATGO(r NOTARIAHIDALGO.COM — WEB: HTTP:// WWW.NOTARIAHIDALGO.COM.
TESTIMONIO

*+?IDALOGO

de Lima

CECILIA HIDALGO MORAN
Notaria

INVERSIONES. SASTOS Y COSTOS DEL CONTRATISTA==

rodas las inversiones, gastos y Co operativos incurridos f

contratista serán teconócidos para efectos de reducir el compz

inversión en Exploración de OPI sólo si están relacionade

actividades de Exploración y siempre que 3e encuentren debidament:
sustentados con la factura y el documento que el Contratista utilice paca

evidenciar la recepción del bien y/o la prestación de los servicios te

acuerdo con el presente Procedimiento Conrable,.========

sin perjuicio de lo anterior, las inversiones, gastos y costos

2 continuación serán reconocidos para efectos de reducir el compromiso e

inversión de OPI. con las limitaciones que se indican en cada case.=-

2.1 Pagos al Estado-

todos los honorarios, alquileres, tributos. derechos,

acotaciones. tarifas de renovación y extensión, y cualesquier crios

pagon al Estado, Sector Público Nacional, Gobiernos kegional

Locales, Organismos Descentralizados de cualquier tipo o paturalesa

incurridos por el Contratista, con excepción del impuesto

renta ===========

22 Costos del Personal==== ...==

a) Los sueldos y salarios de los trabajador del

des Afiliadas que trabajen direciamente eñ las aclivida

de Exploración del Contrato incluyendo los

pagados a los trabajadores asignados directamen

permanente y/o temporal a dichas actividades

seutído, el Contratista tendrá derecho a cargar mensvalment
los costos de todo el personal de los deparramentos de
Geología, Geofísica. Ingeniería, Perforación, ¿Ea

Medio Ambiente, Construcción y  úTranspoite dize:

involucrado en las actividades de Exploración del Contrar

Sin perjuicio de lo anterior, durante la fase de espl

el Contratista tendrá derecho a cargar mensualmente

cóstos de todo su personal. sin distinción eén razón 3
departamento para el cual rrabaje. Fotos cosros, Junto col
los costos no laborales asociados. serán cargas a
conformidad con las prácticas usuales de contabilidad d

Contratista y/o de las referidas Afiliadas [ver Apéndice 1

para una descripción general] .--==

£1 Contratista presentará junto con los Estados Ae
Inversiones, Gastos y Costos de Exploración mensuales, uns
celación del personal a que se refiere el párrato antezior
que trabajó en las actividades de Exploración durante e

periodo del reporte mensual. indicando el título

posición y las horas cargádas.==-==

Posteriormente, si como resulisado de lay acti

E:

sloración es necesario añadir los cargos correspondientes a

otros departamentos adicionales a los mencionados cn sl

primer parrafo, ello se acordará por cscriro con PERUPR
bi Los costos de feriados, vacaciones, entormedad y beneficios
por invalidez y otras prestaciones usuales del Comtratista

Las Camezsas 140, SAN ISIDRO - CENTRAL Tiras; 442 2141 TELEFAX: 440 8798
MANE: HIDALGO( NOYARIAFIDALGO.COM - WEB: ¿ETT // WWW HO TARIABIDALGO.COM
AHIDALSO

Notaria de Lima

E
2
8
2
E
<
E
8

TESTIMONIO

aplicables a los sueldos y salarios en virtud de

precedente. podrán ser cargados "cuando como sean pagai
o ediunte lá aplicación de un porcentaje enbre cel mont te
los sueldos y salaviós que pueden ser cargados en vit! 1
literal (aj) que antecede. Si ose utilíza Ta aplicaci eo.
porcentaje, la tasa se basará en la experiencia de cost ted

Contratista.--=-

er Low gastos .0 ¡aportes ¡ófectuados "do ¿onformidad com 2

autoridad guberramt

acotaciones  impues por

aplicables a las fóntos laborales del Contratista tal come te

estipula en los literales (a) y (b) precedente

d) La inversión directa incluira, sin limita

relacionado al personal de los departamentos técnicos

operativos a que se refiere el primer párrafo del literal '%

que antecede. =.o=====

Transporte y Reubicación del Personal======
Los gastos de viaje por reubicación del personal

asi como los gastos de transporte de efectos personales

casa, slempre y Cuando sean razonables y de prepiedad

personal enn. anios
sólo se fadonocerán los ¡gastos de viaje de los empleados del
Contratista requeridos para las actividades lora

contrato. y de los empleados de una ada asignados € a

permanente o temporal a dichas actividades de Exploraci

Material aran 2oo ES s
Los materiales, equipos y suministros adquiridos o utilizados *

el Cconrratísta, así como aquéllos adquiridos 0 utilizados po:
rerceros o Atiliadas. pará sex utilizados en las actividades “

Exploración del Contrato.

Transporte---

Los costos de transporte del personal, distintos a

de

el punto 2-3 de esta Cláusula 2. ASÍ como los conto

Bporr*
de materiales y suministros para las acrividades de Explorariór

con las siguientes limitacionesi--

a) sobre los bienes transportados por una unidad de

de propiedad exclusiva de  cualepquier

Contratista, a tasas diseñadas para cubrir costos
exceder los costos entonces vigentes, si el transporte fue
jealídado por una compañía de transporte de propiedad de un

tercero. ==.===-

b) 5l los materiales son transportados del almacén del

ontratista al

o del almacén de una Afiliada del

Contrato, ao sde efeciuará ningún cargo por una diBtancis du

sua mayor a la distancia desde el punto usual de sumisa

en donde dicho material está disponible, salvo mediante

acuerdo especial con PERUPETRO

ey Sé efectuará un cargo por la rémoción de material excedente

al depósito de servicios o almacén del Contratista,

empre
cuando el Contratista haya efectuado previamente todos 12=

Las CameLzas 140, SAN ISIDRO - CENTRAL TELEE: 442 2141 TELEBAX: 440 8798
Ema: IMDALGOG NOTARIAFIDALGO.0OM — WEB: HTTR:/ WWW NOTARIALIIDALGO. COM
E
3
Lu]
3
Z

:
2
g
:
3
E

2.6

2.9

estuerzos que sean

materiales =====

Servicios====

a) Servicios de terceros:====..-
El costo de servicios contratados
obtenidos de terceros, urilizados

exploración del Contrato.-

b) El costo de servicios técnicos y profesionales

por law Afiliadas del exterior del Conti

corresponde a sueldos, salarios y cargas de planilla, 101!

con los gastos generales asociados, serán reconocid

mónto equivalente al uno y medio por ciento (1.5%)

de la inversión directa. Los cargos cubrirán los siguiente
tipos de servicios: Ingeniería, Seología, Geofísica,
Proyectos, Contabilidad, Finanzas, Tesorería, impuestos
Legal, Relaciones Humanas, Administración Gerencia

Ejecutiva, Procesamiento de Daror y Compras, de las

Afiliadas del exterior...

e) Uso de equipos e instalaciones de Afiliadas del Contrati0t5>

8l uso de los equipos e instalaciones de propiedad

de uná Afiliada del Contratista y los servicios que €st

brindan, según se estipula en el punto

Pérdidas y Daños a la Propiedad y a los Equipo

ados los ¿costos y gastos ¿incurridos para reponer 6 ¿

pérdidas o daños resultantes de incendio, inundación,

robo, accidente o cualquier otra causa de caso foxtutro 0

mayor que esté fuera del control del Contratista, 0

imputable a €l y siempre que dichas pérdidas o daños se

a las actividades de Exploración. El Contratista entrega: ,

PERDPETRO una notificación escrita de 1 dañ o perdida

oígniticativos sufridós tan pronto como ses posible d

contratista haya recibido el informe sobre los mismos.

Gastos Legal o ro

a) Todos los costos y gasrós de litigio. o servicios legales
incluyendo honorarios de abogados, los gastos y pa90r

incluidos indemnizaciones, resultantes de mandato Judicial en

razón de las actividades de Exploración del Contrato,

gastos reales en que incurra el Contratista para obte"
evidencia para interponer o para la defensa de cualquic!

acción o reclamo de cualquíer naturaleza en que sea parte cl

Contratista con relación a las actividades de Exploración de
contrato, “salvo aquéllos «que deriven de la neglis=ncia
drbidamente comprobada o actos dolosos del Contratista. ====-

b) nas acciones O reclamos podrán ser manejados por el persona!
legal del Contratista y/o sua asesores externos y un c9t9
proporcional a los costos de proporcionar y 2umineskes

dicnos servicios prestados podrá efecruarse contra lar

acrividades de Fxploración

Seguros y Reclamos-

LAS CAMELJAS 140, SAN ISIDRO - CENTRAL TeLr: 442 2141 TEeLEñax: 440 8798
EMAIL: HIDAEGOG1 NOTARIAFIDMEGO.COM - WEB: HET: WWW. NOTARIAMIDALGO:COM
TESTIMONIO

Na noo

] al Las primas pagadas pór seguros tomados con relación a bies

y adquiridos para la Exploración y/o a las actividade
Exploración del Contrato, junto con todos los Ja pt
incurridos y pagados en la transacción de todas y cualosqueist

pérdidas, reclamos, dañoy y perjuicios, sentencias y 0tt

, gastí ho recuperados del asegurador, 5 si estos no se

han derivado de causa atríbuible a negligencia debidamente

comprobada del Contratista, =======

b) Si ningún seguro ha sido tomado, los costos teales la ta
) y pagados por el Contratista en la transacción de todas y
) cualesquier pérdidas. reclamos, daños perguict
) sentencias y otros gastos, serán cargados a los libros de
contabilidad, salvo que hayan sido ocasionados po!

negligencia debidamente comprobada o dolo del Contratiota.=="

€) Todas las indemnizaciones que surjan de reclamos de seguros
efectuadas por el Contrarista contra los aseguradores
respecto a los seguros tomados en benefície Je la

actividades de Exploración del Contrato, serán acreditadas

los libros de contabilidad en el Mes en que son recibidas

2.10 Oficinas Administrativas y del Area de Contrato--

Los larios y gastos de los empleados administ ptros
enpleados del contratista y/o dé sus Afiliadas que se nentie
21 Ferú zrabajando en las Operaciones, tiempo no ssté

directamente: asignado: a las actividades de Exploración del

Contrato, asi como ul costo de mantener y operar las ofic

Notaria de Lima

Exploración y otras oficinas necesarias lincluyendo viviendas para

dichos empleados, de ser requeridas) utilizadas para la ejecuc-ón

:
a
S
E

de dichas Operaciones. Dichos cargos serán reconocidos por un In

equivalente al diez por ciento (104) del toral de la

directa.==>

2.11 Costos de Operación de Almacén======

En el caso que se requiera de instalaciones de almacén para 1

a cabo las actividades de Exploración del Contrato, se caigan
todos. los costos requeridos para establecer y mantener el almacén
y todas los costos incurridos en el manejo de materiales que entro”
y salgan del almacén para ser vrilizados en dichas actividade

Los costos correspondientes a instalaciones de almacén para eeivi,
ál “Area de Contrato y 2  otrós lótes serán prorrateados

equitativamente

2.12 Otros Gastos==--

otros gastos directamente relacionados con las actividades 4

Exploración del Contrato.==

) 2.13 Créditos ammm. =..- . .n-=-

) Adónás Ue los créditos efectuados de conformidad con el punte

) 2. 9tc) de la presente Cláusula 2; el producto neta al mow de

q ser recibido, por los siguientes conceptos, será acreditado en 10
libros de contabilidad nao Reid RSS

) a) Ingresos recibidos por el use de bienes de propiedad aut

) Contratista, adquiridos para la Exploración del Contralo:==-

! Las Canrazas 140, Sao IstpRo -Cnrnas Feres: 442 2141 Tezerax 440 8798

) ESMAJL: HIDALGO (GE HOTARIALUDALGO.COM - WE: HITID:// WWW VO TARIAMIDALGO.COM
TESTIMONIO

HIDALGO

Í b) Alquileres, devoluciones y otros créditos . ¿nace
» recibidos por el Contratista aplicables a cualquier cargo qu
haya sido efectuado con relación a las actividad te

Exploración del Contrato¡=========="-

e) ingx

e obtenidos por el Contratista por la venta

transterencio de bienes de su propiedad,

adgquírid

para la Exploración del Contrato.=---
En todo caso, estos créditos e ingresos, asi como los referidos

el punto 2.91c) de la presente Cláusula 2,

berán incluirse en el

y Estado de Inversiones, Gastos y Cost

de Exploración del Mes et

y que se recibió dicho crédito o ingreso.-=

2.14 Cargos No Permitidos

a) Interesés sobre préstamos, incluyendo los intereses sobe:

créditos de proveedores roooo====..

) b) Depreciación y/o amortización de activos cuando él cost 10
f dichos activos haya sido cargado directamente como inversi

en Exploración. mem======*====

€) Los costos de la toma de inventarios en caso de

alguna cesión de derechos del Contratista en

Contrato.==.

a) Montos que se paguen como consecuencia del incunplamiente de

erán recon

obligaciones del Contrato. Sin embargo

como gastos deducibles las multas. sanci

indemnizaciones impuestas por las autoridades >

terceros que se deriven de un hecho impre

Notaria de Lima

operativamente inevitable, siempre que el mismo

operaciones de Exploración del Contrato. Asimismo, sezan

E
S
z
8
2
E
:
3

reconvéidos Cómo gastos deducibles los importes de a

refiere el acápite 3.10 4

fianzas bancarias a que 5

) Contrato que sean ejecutadas por PERUPETEO.=--

, e) Multas. recargos y reajustes derivados del incumplini +
el pago oportuno de los impuestos o gravámenes vigentes on

y PAÍS nro SS ===* . -

» £) Impuesto a la Renta aplicable al Contratista. »

) 9) Otros costos y gastos de mantenimiento de cualquiez

) y/o fianza bancaria que se tenga que exrender en virtud del
Contrato, distintas a las especificadas en los Anezon Ci 2

» c-4 del Contrato y a3 las que se tengan que tender bp

! mandaro de la ley === sa. e

) h) Los derechos de importación y en general cualquier tribur

) que grave las importaciones de bienes del Contrstinta 1
necesarios para la Rxploración.=-.= anona=====> a.

d 1) Orros gastos no vinculados con la Exploración del Contrato

? ES BASES PARA CARGAR MATERIALES Y EQUIPOS roo==o==.o- a

) 3.1 Compra ano aa... mare 5S ES

Los materiales y equipos adquiridos o utilizados en las actividades
de Exploración del Contrato, Comprados ditectamente por el

cóntratista o a través de una Afiliada, serán cargados al prec!

) efectivamente pagado, luego de deducir todos los

Las CamerzAS 140, SAN ISIDRO - CENTRAL TELEF: 442 2141 Tenerax: 440 8798
, EMAJI: HIDALGO( NOTARIAJIDALGO.COM - WEB: HT: VW NOTARIAHIDALGO. COM
-4541D0DALGoOo

CECILIA HIDALGO MORAN
Notaria de Lima

TESTIMONIO

recibidos por el Contratista O su Afiliada, Dicho precio 1544
lo siguient costos de adquisición de terceros, carg pos
inspección y despacho. honorarios de agente de exportació
agentes de aduana, gastos de transporte, cargo negur

rarifas de carga y descarga, derechos de importación y =n genes

cualquier tributo que grave las Imporraciones,

gastos 4

aean necesarios para la adquisición de materiales y equiípos-----

Los materiales y equipos a que se refiere el párrafo antertor 4

se utilicen en actividades distintas a la Exploración aezar

acreditados en el Estado de Inversiones, Gastos y Costos dle

Exploración, a loy valores que resulten de aplicar lo dispuesto el

el punto 3.7 siguiente. nmm.oonos -.
3.2 Materiales Suministrados por Afiliadas del Contratiat =..-
Los materiales y equipos adquiridos de una Afiliada para la
actividades de Exploración del Contrato serán valoriza ba la
siguientes condiciones: =---. == -
a) Como condición "A"  serám considerados los matutiale
equipos nuevos. y se valorizarán al costo de adquisic 1
DÁOn oem Poo. o
b) Como condición serán considerados aquello
materiales que no siendo nuevos están en condición de s=:
utilizados sin reacondicionamiento alguno, y 56 valorizaiá
a1 merenticingo por clento (751) del precto acrual de 1
+quipos y materiales nuevos .====-=
e) Como condición "Cc" serán considerados aquellos equip
wateriales que pueden ser utilizados para su función ot na
después de un reacondicionamiento adecuado
al cincuenta por ciento (50%) del precio
materiales nuevos.-" > ==
3.3 Equipos o Instalaciones de Propiedad de una Aliliada del
Contratista o Bajo Alquiler de la Misma============= -..
Por los «servicios prestados por equipos 0 insralaciones
propiedad de una Afiliada del Contratista o bajo alquiler de la
misma, el costo se cargará según tarítas proporcionales al cost
la propiedad y/u operación. m.o== 2.
INVENTARIOS ner . SS
4.1 rl Contratista se obliga a que se mantenga un registro de todas las
propiedades muebles e inmuebles utilizad en las actividades de
Exploración, de conformidad con las prácticas de contabiligsi
aceptadas en el país y las aplicadas en la industria re
internacional.- .- =
4.2 Los inventarios de las propiedades a que se refiore el p 4
precedente, se efectuarán de acuerdo a lo estipulado en el
18,4 del Contrato emmm EEES
4.3 Él Contratista efectuará una conciliación de los
conteccionará una lista de excedentes y déficits al
invenrario físico. =========== '
4.4 Los ajustes en los inventarios serán efectuados por

en los libros de contabilidad, indicando los

LAS CAMELZAS 140, SAN ISIDRO - CENTRAL TELER; 442 2141 Trrerax 440 8798
EMI: HIDALGO( NOTARIALIIDALGO.COM - WE: HIT /: WE NOTARIARIDALCGO COM
HIDALo

deficirs =--

El Contratista proporcionará a PERUPETRO copia de los inventar
dentro de los tres (3) Meses siguientes a la toma de los m
así como la información detallada de las conciliaciones y ajustes «

que se refieren lon puntos 4.1 y 4.4 de la presente Cláu

5. REVISION DEL PROCEDIMIENTO ==-==== marmo.
Las disposiciones del presente Procedimiento Contable podrán “
por acuerdo entre PERUPRTRO y el Contratista. Cualquiera de podra
solicitar que se revisen las posibles modificaciones. rodas 1
modificaciónes propuestas se efectuarán por escrito, PERUPETRO y e
contratista las negociará de buena fe si se llegara a un acuerdo

preparará un instrumento de modificación que indicará la fecha electiva

de dicha modificación, el cual será suscrito por PERUPETRO y *

Contratista...

Asimismo, PERUPETRO y el Contratista acordarán de

modificación del Procedimiento Contable. cuando de

deriven situaciones que afecten inequitarivamente a una de ellas.-----
APÉNDICE 1

(Apéndice del Procedimiento Contable

Reconocimiento del Compromiso de Inversión en Exploración)

scripción General de un Sistema de Asignación de Oficinas en el Perú-

loláusula 2, punto 2.2) =====+*o==m==========

vs de oficinas en el Perú del Contratista

En Base a Hojas de Tiempo-==

Notaria de Lima

Los costos laborales totales de los centros de costos en que las ho

tiempo de los empleados son cargadas a proyectos y a ATEOS, wultipl.c8d

CECILIA HIDALGO MORAN

l empleado por hora, por el número de noras tiabaj

l costo real d

Lós costos no laborales son asignados al mismo proyecto y

proporción a las horas rrabajadas.=========

2 Sobre una Base Distinta--= cecacannnnn= =
Los centros de costos que no tienen hojas de tiempo asignan sus costos -
base a los métodos que representan los tipos de actividad del centio 4
costos, tales comú: tfóras de vuclo; materiales o pero transportaño
algunos ejemplos de centros de costós que utilizan este *
asignación són: aviación. almacén de campo y transporte terrestre...
ANEXO *G"

UNIDADES DE TRABAJO EXPLORATORIO (UTE)
TABLA DE EQUIVALENCIAS

Actividad UTE
Sismica 2D - Km 1,00
lstemica 3D - Ema 700; -
Reprocesamiento 2D - p,02 2
laravimetria - Km | NES
Magnetometriía — Em - 0,02
Estudios por periodo 20

Pozos: Profundidad - m
o - 1000 TES |

TAS CameLtas 140, SAN ÍSIDRO - CENTRAL TELEF: 442 2141 Toterax. 440 8798
MALL: HIDAEGOG MOTARIAMIDALGO CU - WEB: HT WWW NOTARIAFALGO. COM

TESTIMONIO

HIDALGO

y 1001 - 2000 0.13 x om ]

) 2001 - 3000 6 — SA

q - 3001 - 4000 0,22% m ]
4001 a más 0,25

Nota.- Para efecto de valorización de las fianzas establecidas

14, se debe usar la siguiente equivalencia: 1 UTE - US$ 5,000

, Agregue usted señor Notario. lo que fuera de 1 los docun que se ind

y y sirvase cursar los partes correspondientes al  Pegist: públi
Hidrocarburos para su inscripción... ooo oo.oo====-- ==
,
Lima, 17 de marzo del 2004= nena...

) A continuación once firmas ¿legibles .===e===========....==
) Autorizada la presente minuta por el Doctor Ricardo P. Silwa Chueca, Abogado -

inscrito en el Colegio de Abogados de Lima con el número: 11056. una fi

ERTO UN Orrec=======..=

ETO SUPREMO N* 006-2004-EM, PUBLICADO EN EL DIARIO OFICIAL EL PERUANO EN
ENIFION DEL DIA LUNES 15 DE MARZO DE 2004 - NORMAS LECALES PAGTHA
LINA 264649, CUYO TENOR LITERAL TRANSCRIBO A CONTINVACIO:

PRTEBAN CESION DE POSICION CONTRACTUAL Y MODIPICACION DEL CONTRATO DE LICENCIA
KA LA EXPLORACION Y EXPLOTACION DE BIDROCARBUROS EN EL LOTK 64-----

HECRETO SUPREMO N" 006-2004

L PRESIDENTE DE LA REPUBLIC

CONSIDERANDO ¿== <= ======= corr

QUE. ES POLITICA DEL GOBIERNO PROMOVER EL DESARROLLO DE LAS ACTIVIDALE

Hi

 LOCARBURIFERAS. A FIN DE GARANTIZAR EL PUTIRO ABASTECIMIENTO DE COMBUSTIB

Notaria de Lima

SOBRE LA BASE DE LA LIBRE COMPETENCIA; ====--===

QUE, MEDAITNE LELY MO. 26221, LEY ORGANICA DE HIDROCARBUROS.

CECILIA HIDALGO MORAN

IVIDADES DE HIDROCARBUROS EN EL TERRITORIO NACIONAL¡===== =

QUE. POR DECRETO SUPREMO NO. 33-25-EM, DE 03 DE MOVIEMARE DE 1995

CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACION DE HIDROCARBUR

LOTE 64, EL MISMO QUÉ FUERA SUSCRITO ENTRE PERUPETRO S.A. Y ATLANTIC

PRRU INC., SUCURSAL DE PERU:
QUE, MEDIANTE DECRETO SUPREMO NO. 049-99-EM, DE 17 DE SETIEMBRE DE 1533.
APROBÓ LA CESION Y MODIFICACION DEL REFERIDO CONTRATÓ DE LICENCIA, EN MERITO Al
CUAL ATLANTIC RTCHFIBLD PERU INC., SUCURSAL DEL PERU, CRDIO PARCIAL
PARTICIPACIÓN EN EL CONTRATO A OCCIDENTAL EXPLORADORA DEL PERU, LTD-.
DEL PERU;
QUE, POR DECRETO SUPREMO NO. 005-2001-EM, DE 02 DE FEBRERO DEL 2001,
ON DE POSICIÓN CONTRACTUAL EN EL MENCIONAD

WTR 26

SUCUESAT

Lá CES DE LICENCIA, POE LA

CUAL ATLANTIC RICHFIELD PERU 1NC., SUCURSAL U

INTRATO

PERU, CEDE El TOTAL DE ,
) PARTICIPACION EN EL CONTRATO A FAVOR DE REPSOL EXPLORACIÓN PERU, SUCURSAL 0
PERY Y PURLINCTON RESOURCES PERU LIMITED, SUCURSAL PERUANA;

QUE. MEDIANTE CARTA NO. GE-227-02 Y DE CONFORMIDAD CON LO ESTIPULADO EN LA

CLAUS

LA DEICMO SEXTA DEL CITADO CONTRATO DE LICENCIA, REPSOL EXPLORACIÓN PER!
) SUCURSAL DEL PERU, COMMNICO A PERUPETRO S.A. SU INTENCIÓN DE CEDER

, PARTICIPACIÓN EN DICHO CONTRATO A FAVOR DE OCCLUENTAL EXPLORÁDORA DEL E
LTD., SUCURSAL DEL PERU;
QUE, CON CARTA DR FECHA 27 DB AGOSTO DEL 2003, BURLINGTON RESOURCES FER

LIMITED, SUCURSAL PERUANA. COMUNICO A PERUPETRO S.A. SU INTENCIÓN DE €5D

Las Camezias 140. SAN ISIDRO - CENTRAL Teter: 442 2141 Teerax. 440 8798
FEMAI- HUDALGOC NOTARIAFIDALGO. COM - WEB: HTTR://WWW NOTARIARIDALGO COM

TESTIMONIO

¡AHI A LO

Notaria de Lima

:
.
-
:

PARTICIPACION EN FL REFERIDO CONTRATO DE LICENCIA A FAVOR DE 0
EYPLORADORA DEL PERU. LID., SUCURSAL DEL PERU;==-="

MEDIANTE CARTA NO, PER-039-03-ORPL, OCCIDENTAL EXPLORADORA DEL PERU, 1
SAL DEL PERU, SOLICITO A PERUPETRO S-A. LA REVISION DEL CONTR
pPROPOS

'ATO. CON

'O DE, ENTRE OTEOS, MODIFICAR EL AREA DE CONTRATO, El PROGRAMA Mi

TRABAJO Y PLAZOS. AIS COMO INCORPORAR LAS NUEVAS CONDICIONES OTI

RGADAS PARA
PROMOVER LAS INVERSIONES EN EXPLORACION Y FACILITAR LA EXPLOTACIÓN DE 10%
HIDROCARBUROS DESCUBIERTOS, E INTRODUCIR LAS NUEVAS METODOLOGIAS PA?

DETERMINACIÓN DR LAS KECAI-T

. APROBADAS POR DBCRETO SUPREMO NO. 017-2001-EM:

QUE. CON CARTA MO. PER-040-03-OEPL Y DE CONFORMIDAD CON LA CLAUSULA DECIMO

DEL

¿ATO, OCCIDENTAL EXPLORADORA DEL PERU, LID., SUCURSAL DEL PEKU, COM =
A PERUPETRO S.A. SU INTENCION DE CEDER A SU AFILIADA OCCIDENTAL PETROLERA De

PERU, 1NC., SUCURSAL DEL PERU, LA TOTALIDAD DE SU PARTICIPACIÓN EN EL

INCLUYENDO LA PARTIFIPACION A SER CEDIDA A SU FAVOR POR LAS EMPNES
SUCURSAL DEL PERU Y BURLINGTON RESOURCES PERU LiMITFI

EXPLORACIÓN PERU,

SUCURSAL PERUANA /3A=«========"=.=== ..o «

EL ARTIC 12 DE LA LEY NO. 26224, LEY ORGANICA DE 51D
NO. 273177, ESTABLECE QUE LOS CONTRATOS UNA VEZ
PUEDEN SER MODIFICADOS POR ACUERDO ESCRITO ENTRE
MODIFICACIONES SEH APROBADAS VOR DE

ETO SUPREMO KEFREN:
DE FCONOMIA Y FINANZAS Y DE ENERGIA Y MINAS

ARTYCULO 17* DE LA LEY NO. 26221, SEÑALA QUE El CONTRATIS
NATURALES O JURIDICAS QUE LO CONFORMEN, PODRA CEDER

O ASOCIARSE CON TERCEROS PREVIA APROBACION FOR DECRETE

POR 10S MINTSTROS DE ECONOMIA Y PINANZAS Y DE ENERGIA Y HINAS/ ASEESA

ERNIENTE A LAS GARANTIAS Y OBLIGACIONES OTORGADAS Y ASUNIDAS
POR EL CONTRATISTA; ====--*

EL DIRECTORIO DE PERU PETRO S.A., MEDIANTE ACUERDO M

094-2003, DE 17 DE
LEMBRE DEL 2003. APROBO EL PROYECTO DE CESIÓN Y MODIFICACION DEL CONIRATO NE

desmucih PARA TA EXPLORACTON Y EXPLOTACION DE HIDROCARBUROS EN EL LOTE
CONFORMIDAD CON LOS INCISOS 8) Y 24) DEL ARTICULO 118" DE LA CONSTIT
Y1CA DEL PERU Y LA LEY NO. 26221 LEY ORGANICA DE HIDROCARBURO
POR LEY NO. 27377, LEY DE ACTUALTZACION EN HIDROCARBUROS;
DECRETA: ========
ARTICULO 1*.- DE LA APROBACION DE LA CESION DE POSICION CONTRACTUAL
APRUEBASE LA CESTON DE POSTCION CONTRACTUAL EM EL CONTRATO DE LICENCIA Ph
EXPLORACIÓN Y EXPLOTACION DE HIDROCARBUROS EN EL LOTE 64, DE PARTE DE PERS0L

EXPLORACLON PERU, SUCRUSAL DEL PERU, Y BURLINGTON RESOURCES PERU Mi

L
AL PERUANA, A FAVOR DE OCCIDENTAL EXPLORADORA DEL PERU, LTD., SUCURSAI

SUcu:
PERU; Y, DE PARTE DE OCCIDENTAL EXPLORADORA DEL PERU, LTD-. SUCURSAL DEL PERU, 4
FAVOR DE OCCIDENTAL PETROLERA DEL PERU, 1INC., SUCURSAL DEL PERU; ASÍ COMO

MODIFICACION DEL CONTRATO DE LICENCIAS PARA LA EXPLORACIÓN Y EXPLOT

HIDROCARBUROS EN EL LOTE 64, APROBADO POR DECRETO SUPREMO NO. 032

MODIFICADO POR DECHETO SUPREMO NO, 039-99-EM Y DECRETO SUPREMO NO. 005-2001-EM
PARA LOS FINES A QUE SE REFIERE LA PARTE CONSIDERATIVA DEL PRESENTE DECRET
SUPREMO, A CELERRARSE ENTRE PERUPRTRO S.A. Y OCCIDENTAL EXPLORADORA DEL PRA
LTD,, SUCURSAL DEL PERU. REPSOL EXPLORACION PEKU, SUCURSAL DEL PEXU, BURLA)
RESOURCES PERU LIMITED, SUCURSAL PERUANA, Y OCCIDENTAL PETROLERA DEL PARU,

LAS CAMELLAS 140, SAN ISIDRO - CENTRAL TELEE: 442 2141 TELERAx: 440 8798
EMAIL: HIDALGO NOTARIARIDALGO.COM — WEB: HITTR:// WWW NOTARIAMIDALGO. COM

TESTIMONIO

¿10D A LO

sucu!

L DEL PERU.
ARTICULO 2*.- DE LA APROBACION DE LA MODIFICACION CONTRACTUAL---=-= ===

APRUEBASE LA MODIFICACION DEL CONTRATO DE LICENCIA PARA LA
EXPLOTACION DE MIDROCARBUROS EN EL LOTE 64, APROBADO POR EL DECRETO

033-95-EM Y MODIFICADO POR 105 DECRETOS SUPREMOS N7 049-9
PARA LOS FINES A QUE SE REFIERE LA PARTE CONSIDERATIVA DEL PRESENTE DECE*

SUPREMO. A CELEBRARSE ENTRE PERUPETRO S.A. Y OCCIDENTAL EXPLORADORA DEL *

LTD., SUCURSAL DEL PERU: REPSOL EXPLORACIÓN PERU, SUCURSAL DR] PERU; BURILT
RESOURO PERU LIMITED, SUCURSAL PERUANA, Y OCCIDENTAL PETROLERA DEL PERU
SUCURSAL DEL PERU.- ==
ARTICULO 3”.- DE LA AUTORIZACION PARA SUSCRIBIR EL CONTRATO--

AUTOPIZASE A PERUPETRO S.A. A SUSCRIBIR CON OCCI-DENTAL EXPLORADORA
LID., SUCURSAL DEL PERU; REPSOL EXPLORACIÓN PERU, SUCURSAL DEL PERU; BURLIMG

RESOURCES PERY

LIMITED, SUCURSAL PERUANA, Y OCCIDENTAL FETROLPRA DEL

SUCUESAL DELÍPERU, LA CESION DE POSICION CONTRACTUAL Y MODIFICACION DEL CO
Ponen LA EXPLORACTON Y EXPLOTACION DE HIDROCARBUROS EN EL LOTE
EN EL PRESENTE DECRETO SUPREMO,. CON INTERVENCION DEL BANCO
DEL PERU, PARA GARANTIZAR A LA EMPRESA CONTRATISTA LO ESTABLE
CULOS 639 Y 664 DE LA LEY ORGANICA DE HIDROCARBUROS, LEY N" 26

LICENCI

APRUEB,

0 4*.- DEL REPRENDO======m=-========"..---.
SENTE DECRETO SUPREMO SERA REFRENDADO POR EL MINISTRO
FO DE ENERGIA Y MINAS.<==

ZAS Y POR El MIN

DIAS DFT. MRS DE MA

bh) eu LA CASA DE

BTERNO, EN LIMA. A LOS DOC

MIL CUATRO.=====

Notaria de Lima

CECILIA HIDALGO MORAN

MINISTRO DE ECONOMIA Y FINANZAS=---==
JAIME QUIJANDRIA SALMON===-""
MINT

'TRO DE ENERGIA Y MINAS==

097

INSERTO DO S=====.===

DOCUMENTO ===
EN CADA PAGINA, MEMBRETE QUE DICE: PERUPETRO,
TRANSCRIPCION===
PONGO EN SU CONOCIMIENTO QUE EN LA SESION N* 265-2003, REALIZADA Fl P
DICIEMBRE DE 2003, EL DIRECTORIO ADOPTO EL ACUERDO SICUIENTE ==
APRUEBAN PROYETO DE CESIÓN DE POSICION CONTRACTUAL Y MODIFICACIÓN
DE LICENCIA PARA LA RXPLORACTON Y EXPLOTACIÓN DB HTDROCRBUROS EN EL
ACUERDO DE DIRECTORIO N* 094-2003=

SAN RORJA;, 17 DE DICIEMBRE DE 2003

v1

O El MEMORANDO N" CONT-GFNE-1581-2001. DE 12 DR DICIEMBRE DR 20093, POR F

QUE SE SOLICITA LA APROBACIÓN DEL PROYECTO DE CESION DE POSICION CONTRACTUAL Y
MODIFICACION DEL CONTRATO DB LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE

HIDROCARBUROS EN El, LOT 64; Y a============
CONSIDERANDO:

QUE. POR DECRETO SUPREMO NÓ. 33-95-EM, DE 03 DE NOVIEMBRE DE 1955, SE APROÑO
erOR

CONTRATO DE LICENCIA PARA LA EXPLORACION Y EXPLOTACTON DE HIDROCARBUROS
LOTE 64, EL MISMO QUE FUERA SUSCSRITO ENTRE PERUPETRO S.A. Y ATLANTIC PIC

LAS CAMELIAS 140, SAN ISIDRO - CENTRAL TELEF: 442 2141 TkLeñax. 440 8798
ESMATT: HIDAEGOGS NOTARIARIDALGO.COM - WEB: LITTP:/ WWW NOTARIAMIDALGO COM
TESTIMONIO

INC, SUCURSAL DEL PERU;
. MEDIANTE DECRETO SUPREMO NO. 049-99-EM, DE 17? DE SETIEMDRE DE l1*=+ E
APROBO LA CESION Y MODIPICACION PEL REFERIDO CONTRATO DE LICENCIA, EN MELIA
CUAL ATLANTIC RICHFIELD PERU INC., SUCURSAL DEL PERO, CEDIO PARCIALM
PARTICIPACION EN El CONTRATO A OCCIDENTAL EXPLORADORA DEI, PREU. LTD

) DEL FERU¿====

) QUE. POR DECRETO SUPREMO NO, 005-2001-EM, DE 02 DE FEBRERO DBL 2001, SE =
LA CESTON DE POSTCTON CONTRACTUAL EN EL MENCIONADO CONTRATO DE LICNETCA,
CUAL ATLANTIC RICHFIELD PERU INC., SUCURSAL DEL PERU, CEDE El DE TOTAL
ACION EN EL CONTRATO A FAVOR DE REPSOL EXPLORACION PER

PART
) PERU. Y BURLINGTON RESOURCES PERU LIMITED, SUCURSAL PERUANA; ===
) QUE, MEDIANTE CARTA NO. CE

CLAUSULA DECIMO SEXTA D

SUCURSAL

227-02 Y DE CONFORMIDAD CON 210 ESTIPULADO EN LA

CITADO CONTRATO DE LICENCIA, REPSOL EXPLORAC

SUCURSAL DEL PERU, COMUNICO A PERUPETRO S.A. SU INTENCION DE

PARTICIFACION

WN DICHO CONTRATO: A FAVOR DE OCCIDENTAL EXPLORADORA

LTD., SUCURSM DEL PERU¡-=" ATAR

QUB. CON gÁRTA DE FECHA 27 DB AGOSTO DEL 2001, BURLINGTON PESOUNCES FE

LIMITED, FUCURSAL PERUANA, COMUNICO A PERUPETRO S.S. SU INTENCION DE

PARTICIHÁCION EN EL REFERIDO CONTRATO DE

EXPLOR

ICENCIA A FAVOR DE

ORA DEL PERU, LTD., SUCURSAL DAL PERU; ==.

DIANTE CARTA NO. PER-039-03-OEPL, OCCIDENTAL EXPLORADORA DEL PE

RÉRAL DEL

ER, SOLICITO A PERUPETRO S.A. LA REVISION DEL CONTRATO CO%

ia de Lima

ÉsiTtO DE. ENTRB OTROS, MODIPICAR EL ARFA NE CONTRATO, Fl PROGRAMA MINTMU !
RAFAJO Y PLAZOS. ASI COMO INCORPORAR LAS NUEVAS CONDICIONES

ORGADAS PAP

PRÁMOYER LAS INVERSIONES EN EXPLORACIÓN Y FACILITAR LA EXPLOTACIÓN

28

Not:

HIDROCARBUROS DESCUBTERTOS, E INTRODUCIR LAS NUEVAS METODOLOGIAS

lETERMINACION DE LAS REGALIAS, APROBADAS POR DECRETO SUPREMO NO. N17-2003

CECILIA HIDALGO MORAN

QUE, CON CARTA NO, PER-040-03-OEPL Y DE CONFORMIDAD CON LA CLAUSULA DEOL
DEL CONTRATO; OCCIDENTAL EXFLORADORA DEL PERU, LTD., SOCUX

COMUUNICO A PERUPETRO S.A. SU INTENCION DE CEDER A SU AFILIADA

PETROLERA DEL PERU, THC., SUCURSAL DEL PERU, LA TOTALIDAD DE SU PARTICIPACIÓ

ÉL CONTRATO, INCLUYENDO LA PARTICIPACION A SER CEDIDA A SU FAVORA P
EMPRESAS REPSOL EXPLORACTON PERU. SUCURSAL DEL PERU, Y BURLTMGTON RESOURCES |
LIMITED, SUCUKSAL PERUANA

QUE, EL ARTICULO 12* DE LA LEY Mi

. 26221, LEY ORGANICA DE HIDROCARRIR

) MODIFICADO POR LEY NO. 27377, ESTARLECE QUE 105 CONTRATOS UNA VEA APROBADO:
SUSCRITOS SOLO PUEDEN SER MODIFICADOS POR ACUERDO ESCRITO ENTRE LAS PARTE

DEBIENDO DICHAS MODIFICACIONES SER APROBADAS POR DECRETO

UPREMO REFRENDADO POP
LUS MINISTROS DE RCONOCMTA Y FINANZAS Y DE ENERGTA Y MINAS: =======

) QUE, EL ARTICULO 17” DE LA LEY NO. 26221 , SEÑALA QUE EL CONTRATISTA O

) ADE LAS PERSONAS NATURALES O JURIDICAS QUE LO CONFORMEN, PODRA CEDER 5

CONTRACTUAL 0 ASOCIARSE CON TERCEROS PREVIA APRAOBACION POR DECRETO SUPPEM
REFRENDADO POR LOS INISTROS DE ECONOMIA Y FINANZAS Y DE ENERGIA Y MINAS: ACER

QUE LAS CESIONES CONLLEVARAN EL MANT

NIMIENTO DE LAS MISMAS PESPONSABILIDALES EN

) Lo NCERNTENTE A LAS GARANTIAS Y OBLIGACIONES OTORGADAS Y ASUMIDAS EN Hi

1) CONTRATO POR EL CONTRATISTA; =====

QUE, EN EL INFORME TECNLCO-LEGAL. NO. GFNE-148/-2003, SE CONCLUYE QUE DE ACUEZ<US
CON 1 ASPROTOS TEGALES, ECONOMICOS, CONTRACTUALES Y GEOLOGICOS ANAL
SUSCRIPCIÓN DE Lá CESTON Y MODIFICACION DEL CONTRATO DE LICENCIA PATA LA

LAS CAMERAS 140, SAN ISIDRO - CiivrraL Tener: 442 2141 Teterax. 440 8798
) EMAIL: HIDAEGO Go NOTARIAMIDALGO.COM - WES: LETTO/ WWW NOTARISHIOMLGO. COM

TESTIMONIO

HIDALGO

Notaria de Lima

E
E
:
E
S
8

EXPLORACIÓN Y EXPLOTACION DE HIDROCARBUROS EN EL OTE 64, ESTA JUSTICADA;=--
DE CONFORMIDAD CON EL ARTICULO 44" DE ESTATUTO SOCIAL DE PERUPETRO S.A ;=---

EL VIRECTOKIO, POR UNANIMIDAD: ===-e=======..o-===

ACORDO:====rm======-

1. APROBAR EL PROYECTO DE CRSION DE POSICION CONTRACTUAL EN El CONTRATO
LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACION DE HIDROCARBUROS EN EL LOTE f4, £

PARTE DE REPSOL EXPLORACIÓN PERU, SUCURSAL DEL PERU, Y RURLINGTON RESOURCES

LIMITED. SUCURSAL PERUANA, A FAVOR DE OCCIDENTAL EXPLORADORA DEL PERO, 17D
SUCURSAL DEL PERU; Y, DE PARTE DE OCCIDENTAL EXPLORADORA DEL PEXU, Lic

SUCURSAL DEL PERU. A FAVOR DE_ORCIDENTAL PETROLERA DEL PERU, INC.. SUCURSAL Nr

PERU; LA MODIFICACION DEL ATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLO

DE MIDROCARBUROS EN EL 3 64, APROBADO POR DECRETO SUPREMO NO, 0%

MODIFICADO POR DECRETO REMO NO. 0149-99 EM Y DECRETO SUPREMO NO. 005

PARA LOS FINES A QUE REFIERE LA PARTE CONSIDERATIVA DEL PRESENTE ACUPRDO, A
CELEBRARSE ENTRE (UPETRO S.A. Y OCCIDENTAL EXPLNORADORA DEL PERU. 11D

REPSOL EXPLORACIÓN PERU, SUCURSAL DEL PERU. BURLINSTOS
ITED, SUCURSAL PERUANA, Y OCCIDENTAL PETROLERA DEl. PERO
ASI COMO , EL PROYECTO DE DECRETO SUPREMO, QUE APRODBARIA
Y MODIFICACION, LOS QUE SE ADJUNTAN AL PRESENTE A
NTEGRANTE DEL MISMO.=========
SEÑOR MINISTRO DE ENERGIA Y MINAS LOS PROYECTOS DE DECRETO
Y MODIFICACION LEL CONTRATO DE LICENCIA, REFERIDOS EN EL
FARA SU CORRESPONDIENTE TRAMITE DF APRORACIÓN
(TZAR AL GERENTE GENERAL DE PERUPETRO S.A., A SUSCRIBIR LA

Y HODIPICACION DEL CONTRATO DE LICENCIA PARA LA EXPLORACION Y E

HIDROCARBUROS EN EL LOTE 64, UNA VEZ QUE SE MAYA EXPEDIDO El RESPECT
ECRETO SUPREMO
3. EXONERAR EL PRESENTE ACUERDO DEL TRAMITB DE LECTURA Y APROBACION DE ACTA. ----
LO QUE TRANSCRIBO A USTED PARA SU CONOCIMIENTO Y DEMAS PINRS
SAN BORJA, 17 DE DICTEMBRE DEL 2003==
UNA FIRMA ILEGIBLE. SELLO QUE DICK: ANTONIO CUETO DUTHU

DIRECTORIO — PERUPETRO S.A.-
UNA FTEMA ILEGIBLE. SELLO QUE DICE: ISABEL TAFUR - SECRETARIA GENERAL.==

EN CADA FOLIO, UNA RUBRICA. SELLO QUE DICE; SECRETARIA GENERAL - PERUPEIRO
UNA RUBRICA. SELLO QUE DICB: PERUPETRO S.A. PRESIDENCIA.
INSERTO TRE S---=-

ORLC===
OFICINA REGISTRAL DE LIMA Y CALLAO N” PARTIDA: 00259837-=

OFICINA T,TMA=

TITULO N7 00098431 DEL 28/05/2002======

PEGTSTRADO OTORGAMIENTO DE PODER DE SOCIEDAD ANONIMA EN CU0026 DE Ln PARTICA n

V0259837 DEL REGISTRO DE PERSONAS JURIDICAS.====="*==

DERECHOS S/ 19.00 RECIBO N* 00012131. LIMA, 07/06/2002. =====
UNÁ PIPMA ILEGIBLE. SELLO QUE DICE: DRA. MILEA BORCIC SANTOS

PUBLICO |El - ORTE ====-
SELLO QUE DICE: ÓRLC - MESA DI PARTES - PERSONAS JURIDICAS - 10 JON.

ENTREGADO - ESTE DOCUMENTO CARECE DE VALOR SIN EL SELLO DE AGUA. ---

Pron naronrnnrnarrananas

ORLC»

Las Camtzias 140, SAN ESIDRO - CENTRAL TELER: 442 2141 TeLerax: 440 8798
EsMAn- HIDALGO( NOTARIAMIDALGO. COM - WEB: HITA WW NOTARTALIIDALGO COM
: TESTIMONIO

HIDALGO

y OFICINA REGISTRAL DE LIMA Y CALLAO N* PARTIDA: 0025983 7=="=---=--===--=---
, OFICINA LIMA=

INSCRIPCION DE SOCIEDADES ANONIMAS-=====o=ooocoooo ca
PERUPETRO SOCIEDAD ANONIMA========"========<=======

REGISTRO DE PERSONAS JURIDICAS =<==-========= Po..
y RUBRO: NOMBRAMIENTO DE MANDATARIOS============.ooccs=e=====

) € UUNIóÓ-====

ACTOS: DESIGNACION DEI GERENTE GENBRAL=======

YOR SESION DE DIRECTORIO N” 009-2002 DE FECHA 10/04/02 SE ACORDO ENCA/

GERENCIA GENERAL DE  PERUPETRO S.A ANTONIO RODOLFO  STUMPEFLE GUIMA
) (DNT-08772263) A PARTIR DEL DIA 16/04/02. OTORGAR PODERES Al TNGENTERO

) RODOLFO STUMPFLE CUIMARAES, EN SU CONDICION DE ENCARGADO DE LA GERENC

DE PEROPETRO S.A. A PARTIR DE
DA POR EL NOTARIO DR. FERNANDINT PARREDA RICARDO DE FECHA 21/

DIA 16/04/02. AST CONSTA DE La COPIA

EXPED

CIUDAD DE LIMA EL ACTA DE SESION DE DIRECTORIO CORRE A FOJAS 172

) DEL LIBRO DE ACTAS DE DIRECTORIO N* 2 LEGALIZADO CON FECHA 5/03

NUMERO NTE EL NOTARIO DR. RICARDO FERNANDINI BARREDA EN LA
LO FUE PRESENTADO EL 28/05/02 A LAS 08:31:19 AM HORA

31 DEL TOMO DIARIO 0425. DERECHOS: 5/. 19-00 CON RECIBO $”

LIMA. EL TY

2002-0009

A ILEGIBLE. DRA. MILKA BORCIO SANTOS - REGISTRADOR PUBLICO (E)
DE LA PAGINA: ORLC <oos==ma====

¡ma

FE DE TA PAGINA: NUMERO l==me==me=onanes=======

OLUCION DEL SUPERINTENDENTE NÁCIOMAL DE LOS REGISTROS PUBLICOS N

CNataria de L:

DOCUMENTO

CECILIA HIDALGO MORAN

MARIA DEL CARMEN PIZARRO SADOGAL=====0"==..=<====
TRADUCTORA PUBLICA JURAMENTADA»========
LIMA - PERU==
) TRADUCCION OFICIAL=====

, M
Al TDTOMA ESPAÑOL

DE REGISTRO 0079 - 04

DBL INGLES =<========
LIMA, 10 DE MARZO DE 2004.=========
LAS BEGONTAS 552 OF. 1€ - SAN TSTDRO, LIMA 27 PERU===-=--=

) OFICIA

) TELEF 222-0019 442-4176 441-2913 FAX: 442-742

E-MATL-SERPROADSAGAMAUTA.RCP.NET-PE=
EN LIMA, A LOS DIRZ DIAS DRL MES DE MARZO DEL AÑO 2004, YO. LA TNFRAS
) TRADUCTORA PUBLICA JURAMENTADA, CERTIFICO QUE EL PRESENTE DOCUMENTO ES
) TRADUCCION FIEL Y CORRECTA DEL TDIOMA INGLES AL IDIOMA ESPAÑOL QUE CO

, TRES PAGINAS Y QUE CORRE INSCRITA EN MI REGISTRO OFICIAL N* 0079-04/0 DRI
DOCUMENTO ORICINAL REFERENTE AL PODER ESPECIAL QUE OTORGA OCCIDENTAL PET
CORPORATION A FAVOR DE JOHN M. WINTERMAN; DONALD LIPINZEI. JORGE AUGUSTO FEF

) TAIMAN Y RICARDO PORFTRIO SILVA CHUECA DE FECHA 25 DB FEBRERO DE 2004, CUYA
7 COPIA SE ENCUENTRA ARCHIVADA EN ESTA OFICINA, JUNTO CON TA COPIA DE LA

TRADUCCION.

EN FR ODE LO CUAL PIRMO Y SELLO LA PRESENTE. r+eooosse=s=s==============-=--.- =
UNA FIRMA ILEGIBLE. MARIA DEL CARMEN FIZARRO SABOGAL - TRADUCTORA PUBLICA

Las CAMENAS 140, SAN ÍSIDRO - CENTRAL TELEF: 442 2141 TeLerax 440 8798
) Estast HIDALGO NOTARIALLIDALGO.COM - WYER: HTTP.) PIE NOTARIAFIDALGO.COM.
TESTIMONIO

HIDALGO

) IURAMENTADA nens o=====-

) SELLO EN ALTO RELIEVE QUE DICE: MARIA DEL CARMEN PIZARRO SAROCAL TRADOC

y PUBLICA JURAMENTADA - LIMA - PERU. ===o=======0cammrn o AS
AL MARGEN DE LA PAGINA 2, 3 Y 4, UNA PIRMA ILEGIBLE. SELLO QUE DICE: MARÍA DE

y CARMEN PIZARRO SAROGAL - TRADUCTORA PUBLICA JURAMENTADA.-====== ..==

) SELLO QUE DICE: TRADUCCION OFICIAL.======

) TRA.0079-D4/0=======

UNITED STATES OF AMERICA (ESTADOS UNIDOS DE AMERICA)

STATE OF CALIFORNIA (ESTADO DE CALIFORNIA) «==============

COUNTY OF LOS ANGELES (CONDADO DE LOS ANGELES) ===================

) PODER ESPECIAL=

) EM LA CIUDAD DE LOS ANGELES, ESTADO DE CALIFORNIA, ESTADOS UNIDOS D ; A

LOS 25 DIAS DEL MES DE FEBRERO DE 2004, ANTE M1, SHARON €
PURILICA DEL ESTADO DE CALIFORNIA. DEBIDAMENTE NOMBRADA Y AUTORIZADA P.

) cOmO TAL, COMPARECIERON PERSONALMENTE JOHN MW. MORGAN, MAYOR DE EDAD

DENSE, VICEPRESIDENTE EJECUTIVO, Y STEPHEN P. PARISE, Mi

CIUDADANO ESTADOUNÚÉENSE. SUBSECRETARTO, DEBIDAMENTE AUTORTZADOS
ACUERDO DEL DIRECTORIO DE OCCIDENTAL PETROLEUM CO
(SOCIEDAD ANONIMA) QUE SE CONSTITUYO Y EXISTE AL AMPARO
'O DE DELAWARE. ESTADOS UNTDOS DB AMERICA.-=-»
N Y STEPUEN P. PARISE PRESENTARON ANTE MI EL LIBRO DE ACTA

FEBRERO DE 1999 PORN

UNA
LEYES DEL
TORN <W. MOP

CORPORATI

DE OCCIDENTAL PETROLEUM CORPORATION (EN ADELANTE DE»
ON LA FINALIDAD DE CERTIPICAR LAS FACULTADES CON TAS
EÁARARON QUE, MEDIANTE EL PRESENTE DOCUMENTO, OTORGAN UN FODER ESPE
"TACIÓN LE LA COMPAÑIA A FAVOR DE JOHN M. WINTERMAN,

Y KEVRES

Notaria de Lima

IDENTIFICADO CON PASAPORTE NO. 761 004 703, DONALD LIFIN2ZK1,
EFTADOUNIDENSE, IDENTIFICADO CON PASAPORTE NÓ. 1335531057, JORGE AU

CECILIA HIDALGO MORAN

Jana CIUDADANO PERUANO, IDENTIFICADO COM DOCUMENTO NACIONAL DE LUEN
06353650 Y RICARDO PORFIRIO SILVA CHUECA, CIUDADANO PERUANO, 1DENTIFL

J DOCUMENTO NACIONAL DR IDENTIDAD NO. 07843940, PARA QUE CUALQUIERA DE FLLOSZ. DE

) y MANERA INDIVIDUAL, REPRESENTE A LA COMPAÑIA EN LA REPUBLICA PEL PERU GUZAMDO Ue
) b LAS SIGUIENTES FACULTADES.*-==- -..- Porrranoononoo--
1 REPRESENTAR A TA COMPAÑIA ANTE Ri GOBIERNO DEL PERU PARA QUB FART

COMO TARANTE DE OCCIDENTAL PETROLERA DEL PERU, 1NC., SUCURSAL DEL PERU
) LAS NEGOCIACIONES. CONTRATOS. ADQUISICIONES 0 CESIONES, MODIFICACIONES
) POUSTELES REFORMULACIONES DEL CONTRATO DE LICENCIA PARA LA  EXPL
EXPLOTACION DE NHIDROCARBUROS EN EL LOTE 64 (EL CONTRATO DEL LOTE

OCCIDENTAL PETROLERA DEL PERU. INC.. SUCURSAL DBL PERU, EJECUTE O SUSCRIES

INDEPENDIENTENENTE DE QUE POSEA 0 NO UNA PARTICIPACION DR 100% EN DTC

) CONTRATO, CON PERUPETRO 5.A. EN PERU Y, EN GENERAL, RESOLVER CON PLENA AUT

) TODOS LOS ASUNTOS AL RESPECTO. .============ e a
) 2 BUSCRIBIR Y OTORGAR, EN REPRESENTACION DR LA COMPAÑIA, EL CONTRATO
LOTE 64, O [CUALQUIER ADQUISICION, CESION, MODIPICACTON O Y POSIBLES

REFOXMULACIONES DE DICHO CONIRATO. COMO GARANTE DE OCCIDENTAL PELROLERA DEL
) PERU, TNC.. SUCURSAT DEL PERU, Y FN CALIDAD DE TNTRRVINTENTE SUSCRIBIR Y
, LA CARANTIA DE LA COMPAÑIA, SEGUN EL FORMATO QUE SE INDICA EN DICHO CONTEA
DELEGAK PARCIALMENTE ESTE PODER ESPECIAL MANTENIENDO EN TODO MOMENTO
FACUTTADBES DELEGADAS, Y REVOCAR DICBAS DBLBGACIONES DE FACULTADES
DISCRECION , CUANTAS VECES SEA NECESARIO. LOS REPRESENTANTES NO PUEDEN €

LAS CAMELAS 140, SAN ISIDRO - CENTRAL TELEF: 442 2141 TeLerax: 440 8798
, Esa: MIDALGO(O NOTARIAFIDALGO.COM - WEB: HTTP ¡IT NOTARIARIDALGOLCOM

TESTIMONIO

*HIDALGOo

] FL PODER DE DELEGACION. LA FINALIZACIÓN DEL PODER ESPECIAL OTORGADO A CUNLOT
) REPRESENTANTE COMO CONSECUENCIA DE SU RENUNCIA, DEROGACIÓN U OTRA

LUGAR A QUE QUBDEN SIN EFECTO LAS DELEGACIONES CONFERIDAS POR  LICRN
REPRESENTANTE, A MENOS QUE ESTAS SEAN RATIFICADAS TAL COMO SE ESTIPULA PARA Fl

OTORGAMIENTO DE LAS MIEMAS, CON CARACTER RETROACTIVO.

) ASIMISMO, JOHN W. MORGAN Y STEPHEN P. PARISE DECLARARON ANTE Ml, LA NOTALLA
PUBLICA QUE SUSCRIBE. QUE EL PODER ESPECIAL OTORGADO POR EL PRESENTE DOCUMPNTO
NO DA DERECHO A LOS REPRESENTANTES MENCIONADOS A RECIBIR COMPENSACIÓN DE

DOLE .=======a===e rr arc cemmanas -.

) LUEGO DE EFECTUAR LA LECTURA DE ESTE DOCUMENTO, LAS PERSONAS ANTES MENCIONADAS

) LO RATIFICAN Y PROCEDEN A SUSCRIBIRLO CONMIGO, NOTARTA PUBLICA INFRASCRT

1 LO QUE DOY FE morron nommcccran nr
POR: OCCIDENTAL PETROLEUM CORPORATION=-==
(FDO.) JOHN W. MORGAN, VICEPRESIDENTE EJECUTIVO ============

) (FDO.) STEPHEM P. PARISE, SUBSECRETARIOeooonnaananacananccanncranncrncan cano.
?
MT NOMARAMTENT:

EDO SHARON € AAA

ERRO, NOTARIA PUBLICA

1304262 LLEGA A SU TERMINO El 9 DE JUNTO DE 2005=========--

MCCORMACK, REGISTRADORA, SECRETARIA DE CONDADO--=-=-=-=-====- ==>
NY B. MCCORMACE, REGISTRADORA, SECRETARIA DE CONDADO DEL CONDADO DE
ESTADO DE CALIFORNIA, ¡SIENDO UNA ENTIDAD PUBLICA EN PO

STON DE

Mo POR LEY, POR EL PRESENTE CERTIFICO QUE: oo oooccdenanananincanacianaco ooo
HARON C, FIERRO.
CUYO MOMBRE REFRENDA EL DOCUMENTO PRECEDENTE, ERA, AL MOMENTO
MOTARIA PUBLICA Y ESTABA OFICIALMENTE NOMBRADA Y AUTORIZADA POR

ADO DE CALIFORNIA PARA EXPEDIR DICHO INSTRUMENTO. ADEMAS, DEJO CONETANCIA

Notaria de Lima

DEL

CECILIA HIDALGO MORAN

QUE DEBE DARSE PLENA FE Y CREDITO A TODOS LOS ACTOS OFICIALES QUE LA Dr

NOTARTA PUBLTCA LLEVE A CABO EN CALIDAD DR TAL, FINALMENTE, CERT

CONOZCO 5U CALIGRAFÍA Y ESTOY PLENAMENTE CONVENCIDA DE LA AUTENTICIDAD DE

FIRMA QUE FIGURA EN EL REFERIDO DOCUMENTO .=-=
EN FE DE LO CUAL FIRMO El PRESENTE Y ESTAMPO El SBLLO DE SECRETARTO
DEL CONDADO DE LOS ANGELES EN M1 DESPACHO, A LOS 25 DIAS DEL MES DE

' 2004.

) POR: CONNY PB. MCCORMACE

REGISTRADORA / SECRETARIA DEL CONDADO===..==

(FDO. J. BAKER, ADJUNTO / SELLO EN RELIEVE=

' CONSULADO GENERAL DEL PERU EN LOS ANGELES - EE.UU.-
SE LEGALIZA LA FIRMA QUE ANTECEDE DE J. BARER, REGISTRADOR, SECRETARIO 5h

CONDADO ADJUNTO.==

SE LEGALIZA LA FIRMA, NO EL CONTENIDO. .================= ==

LOS ANGELES, 26 DE FEBRERO DE 2004====-

) (PDO.) LILTANA CINO, CONSUL GRNERAL DEL PERU======e==================

NO. DE ORDEN: 2550 - NO. DE DOCUMENTO: 62=
NO. LE TARIFA: - DERECHOS PERCIBIDOS: US$ROS [Connor

TIMBRES CONSULARES / SBLLOS

Las CAMELAS 140, SAN ÍSIDRO - CENTRAL TELES: 442 2141 TELErAx: 440 8798
, Estan: HDALGOGS NOTARIANUDALGO COM — WEB: HTTP://WWW NOTARIAHIDALGO COM
TESTIMONIO

HIDALGO

] REPUBLICA DEL PERU

¡ MINISTERIO DE RELACIONES EXTERIORES--
DIRECCION DE ASUNTOS COMSULARES+<<«amconcacocaconoo==2=====

LEGALIZACIONES - NO.231730====

SFE TEGALTZA LA FIRMA QUE ANTECEDE DE LILIANA CINO.=======

) NOTA: LEGALIZA LA FIRMA SIN JUZGAR EL CONTENIDO DBL DOCUMENTO. ----- Lo -

LIMA, 4 DE MARZO DE 2004=
(FDO.) BENJAMIN VICTOR VIAL CARMUAVILCA=====ze================

DEPARTAMENTO DE TRAMITES CONSULARES
ALIZACIONES / SELLO / SELLO EN RELIEVE=

LE

140079A4==
AL DORSO, SELLO Q
YO, Lñ INFRASCRITA/TRADUCTORA PUBLICA JURAMENTADA, CERTIFICO QUE LA PRESENTE Es
(eifl Y CORRECTA DEL DOCUMENTO EN TDIOMA INGLES ADIUNTO ========--
TON/NO DEBE INTERPRETARSE COMO RECONOCIMIENTO DE LA AUTENTICIDAD Y
ONTENIDO DEL TEXTO ORIGINAL. ==========*r==m.oooooocrcccoo=---=

UNA TRADUC

ESTA TRADUCZ

CUAL FIEMO Y “SELLO EN LIMA A LOS 10 DIAS DEL MES DE MARZO [e

ECIBLE. SELLO QUE DICE: MARIA DEL CARMEN

PUBLICA JURAMENTADA: =dnbennonoammn crm oso ooo 2

ERTO C1NC0----

RVA DEL PERU=========

Notaria de Lima

do
LIMA, 16 DE
SEÑOR===am ===.

JOSE CHAVEZ CACERES

069-2004

GERENTE GENERAL
PERUPETEO S.A

CIUDAD-==»==
TENGO EL AGRADO DE DIRIGIRME A USTED CON RELACION A SU CARTA N* GGRI-CONT-41

2004 REFERIDA AL PROYECTO DE MODIFICACION Y CESIÓN DE POSICION CONTRACTUAL
) CORRESPONDIENTE AL CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACION

) RTDPOCARBUROS DEL LOTE 64, APROBADO POR DECRETO SUPREMO NM"  006-2004-EN
PUBLICADO EL 15 DE MARZO DEL 2004
CONFORME MANIFESTAMOS EN NUESTRA CARTA GG-D41-2004, EM SESION

SPPTIMEMBRE DE 1995 EL DIRECTORTO DE RKSTR BANCO CENTRAL APROBO

, ESPECIFICO PARA LOS CASOS DE CESION DE PARTICIPACION QUE SE FRODUJE

m0

7 LA VIGENCIA DE LOS CONTRATOS, MEDIANTE EL CUAL ESTA INSTITIK
CONOCIMTENTO DE LA CRSION Y RATIFICA QUE SR MANTIENEN LAS GARANTIA
OTORGADAS EN LOS CONTRATOS ORTGINALES.=

EL PROYECTO DE MODIFICACION Y DE CESIÓN DE POSICION CONTRACTUAL APROBADO EU»

) DECRETO SUPREMO EN PRFERENCIA, RECOGE EL TEXTO APRORADO POR DIRECTORIO PARA |
) CASOS DE CESION DE PARTICIPACION (CLAUSULA 2-3 Y REPRODUCE EL TEXTO DE
CLAUSULA LE DERECHOS FINANCIEROS YA OTORGADA POR EL BANCO (CLAUSULA 11).  POz

PRESENTE COMUNICACTON LES EXPRESAMOS QUE LA TNTERVENCTON DEL HANCO NTRAL UH

RESERVA DEL PERU EN EL PRESENTE CONTRATO SE LIMITA Á TOMAR NOTA DE LA CESI

LAS CAMELIAS 140, SAN ISIDRO - CENTRAL Tizis: 442 2141 Teteñnx 440 8798
) EMAIL: HIDAEGOGz NOTARIAMIDALGO. COM — WEB: HETP:¡ IV NOTARIAMIDALGO. COM.
TESTIMONIO

QUE
ANCIEROS,
HIDROCARBUROS -

LAS GARANTIAS OTORG

EN LA CLAUSULA DE DER

BAJO EL REGIMEN DE LA LEY N

LEY ORGANICA 11

POR TANTO, LA SUSCRIPCION DE LA MODIFICACION Y CESION CONTRACTUAL POR El RANC

CENTRAL NO IMPLICA MODTFICACTON O EXTENSTON DE LAS GARANTIA

) PREVIAMENTE, LIMITANDOSE A RATIFICAR LAS ANTERIORES ooo

y DEBO INFORMARLE QUE PARA LA SUSCRIPCION DE DICHO CONTRATO HAN SIDO DESIG

SEÑOR CARLOS BALLON AVALOS, GERENTE DE OPBRACTONES TNTERNACTONALES Y EL bOCTOS
MAMUEL MONTEAGUDO VALDEZ, JEFE DE LA OFICINA LEGAL, EN CONFORMIDAD CON LOS Fit
; POR LO QUE LA PRESENTE COMUNICACIÓN SERA INSERTADA EN '
) CONTRATO EN REFERENCIA, ==e=======
) HASO U
CONSIDERACION.==
UNA PIRMA ILEGIBLE. RENZO ROSSTNI MIÑAN - GERENTE GENERAL (F)-=.========
UN SELLO TLEGTRLE.
INSERTO SEI
TRANSCRIPCIÓN =-
SESIO

ANTES

SENALADC

DE LA OCASION PARA EXPRESARLE LA SEGURIDAD DE  _3M1

Y DE DIRECTABLO DEL BANCO CENTRAL DE RESERVA DEL PERU, CELEBRADA EL 27 5E

ENEF RAL (063-A

GENERAL =<=====
PEIRANO PORTOCARRERO, SECRETARIO GENERAL DEL BANCO
EN USO DE LA FACULTAD QUE LE CONFIERE EL ARTICULO 31 DE

ICA DE LA INSTITUCIÓN, CERTIFICA: -

QUE EN EL ACTA 8 534

Notaria de Lima

RESPONDIENTE A LA SESION DE DIRECTORIO CELEBRADA El. 27 DE ENERO DE 1994. CON
TENCIA DE LOS DIRECTORES SEÑORES MARIO TOVAR VELARDE (PRESIDENTE), HENPY
BARCLAY REY DE CASTRO, ALBERTO BENAVIDES DE LA QUINTANA. SAND

CECILIA HIDALGO MORAN

FUENTES ACUK

ALFREDO JALILIE AMAPARA Y RAUL OTERO BOSSANO,

UN ACUERDO DEL

DITERAL SIGUIENTE:

"FACULTADES DEL GERENTE GENERAL, (063-A)"

) --. AL RESPECTO EL DIRECTORIO ACORDO: =
1.- OTORGAR AL GERENTE GENERAL LAS SIGUIENTES FACULTADES: ===
+... E. APROBAR LAS CLAUSULAS FINANCIERAS DE LOS CONTRATOS PETROLEROS, UNA VE
) QUE EL DIRECTORIO HAYA AUTORIZADO LOS MODELOS RESPECTIVOS ins
] LIMA, 16 DE SRTIEMBRE DE 1994. =

SICUE UNA (01) FIRMA ILEGIBLE: HUMBERTO PEIRANO PORTOCARRERO. SECRETARIO Mi:

ERAL

DEL BANCO CENTRAL DE RESERVA DEL PERU.

INSERTO S1BT Beccnanararnnm nooo

, TRANSCRIPCION ==-=-
) SESTON DE DIRECTORIO DEL BANCO CENTRAL DE RESERVA DEL PERÚ, CELEBRADA EL 21 5
MAYO DE 192%, DONDE CONSTA El NOMBRAMIENTO DB SEÑOR CAR
AVALOS COMO GERENTE DE OPERACIONES INTERNACIONALES DEL BANCO CENTRAL DE RESERVA
DEL PERU, ACTA N” 2737 PARTE PERTINENTE:
) BANCO CENTRAL DE RESERVA DEL PERU
, SECRETARTA GENERAL =S============srrr....-

j AUGUSTO BALLON

RUMBERTO PELKAMO PORTOCARRERO, SECRETARIO GENERAL DEL BANCO CENTRAL DE

DEL PERU, EN USO DE TA FACULTAD QUE LE CONFIERE EL ARTICULO 31 DF
ORGANICA DE LA INSTITUCION, CERTIFICA: =

LAS CAmELIAS 140, SAN ISIDRO - CENTRAL TELEF: 442 2141 TeLeñax: 440 8798
) MALL; HIDALGIO( MOTARIALMIDALOO. COM — AVE: TIPS WOW NO ARIALIDAL GO COM

TESTIMONIO

HIDALGO

y QUE EN EL ACTA N" 2727 CORRESPONDIENTE A LA 5
1 DE MAYO DE 1998, CON ASISTENCIA DE LOS DIRECTORES SEÑORES GERMAN S5UAR
PRE

ON DE DIRECTORIO

LDENTE1, MARIO TOVAR VELARDE, ALDERTG BENAVIDES DE Lá QUINTANA,
Ñr

CAMPODONICO, GUI
ES
) “DESIGNACION DE FUNCIONARIOS PRINCIPALES, (VERBAL)

LERMO CASTAÑEDA MUNGI Y GIANFRANCO CASTAGNOLA

Ó DEL TENOR LITERAL SIGUIENTE: «===

EL DIRECTORIO ACORDO: =
1. DESIGNAN GERENTE DE CREDITO Y REGULACION PINANCIERA AL GERENTE DE OPERAC!
1

TERNACIONALES, SEÑOR JUAN ANTONIO RAMIREZ ANDUEZA, EN SU

11u

SEÑORITA MARIA ISABEL VALERA LOZA, QUIEN PASARA A DESEMPEÑARSE COMO
) LA GERENCIA GENERAL.
y 2. PROMOVER A LA CATEGORIA DE GERENTE Y DESIGNAR EN EL
OPERACIONES INTERNACIONALES AL SEÑOR CARLOS BALLON AVALOS
LIMA, 03 DE JUNIO DE 1998.
) FIRMADO: HUMBERTO PEIRANO PGHTOCARRERO- SECRETARIO CENERAL
RESERVA DEL PERU. ---===>
INSERTO OC
TRANSCRIPCION: E

BANCO CENTRAL

SECRETARTA GpÍáfRAal
5 AR, SECRETARIA GENERAL DEL BANCO CENTRAL DE
Pa FACULTAD QUE LE CONPIERE EL ARTICULO 31" DE LA LEY ON

RESERVA

CERTIF

ÉN EL ACTA N” 3950, CORRESPONDIENTE A LA SESION DE DIRECTORIO

DE OCTUBRE DEL 2002, CON ASISTENCIA DE LOS DIRECTORES SENOR

RICH

Notaria de Lima

SUARTE (PRESIDENTE), Y CON LA ASISTENCIA DE LOS DIRECTORES SEÑORES CARLOS
RODRIGUEZ, FURT BURNEO FARFAN, OSCAR DANCOURT MASIAS, CONZALO GARCIA
SCHYDLOWSKY ROSENBERG Y JULIO VELARDE PLORES, Fi

CECILIA HIDALGO MORAN

DANI

IRA UN ACUERDO

LITERAL SIGUIENTE
“NOMBRAMTENTO DR FUNCIONARTO, (675) .-
) PROPUSO EL NOMBRAMIENTO DBL SEÑOR MANUEL MONTEAGUDO VALDEZ, DO
COMO JEPE DE LA OFICINA LEGAL, LO CUAL FUE ACEPTADO DE MANERA UNANIME

OR EN 1

DIRECTORIO... * =ono.n====

LIMA 2 DE DICIEMBRE DEL 2002 ==

) SIGUE UNA (01) FIRMA ILEGIBLE

) CONCLUSION

FORMALIZADO EL INSTRUMENTO LOS COMPARECIENTES LE DIERON LECTURA, DESPUES DE

CUAL SE AFIRMARON Y RATIFICARON EN SM CONTENIDO, DECLARANDO QUE SE TR

ACTO VALIDO Y NO SIMULADO. MANTFESTANDO IGUALMENTE CONOCER LOS ANTECRDEN!

' TITULOS QUE ORIGINAN FOR EL PRESENTE INSTRUMENTO Y DECLARANDO

Ne
) IDENTIDADES RECIPROCAMENTE ASI COMO RECONOCER COMO SUYAS TAS FIRMAS DE LA M
QUE LA ORIGINA. LA PRESENTE ESCRITURA PUBLICA SR INICIA EN LA FOJA CON NUMERO NE
SERIE 4521716 Y TERMINA EN LA FOJA CON NUMERO DE SERIE 4521840, DE LO QUE b0Y
FE. FIRMADO: ANTONIO RODOLFO STUMPFLE GUIMARAES, JORGB AUGUSTO PE
) RICARDO PORFIRIO SILVA CHUECA, GABRIEL LERRT VERDU, ALBERTO VARILLAS CUFT
7 MANUEL MONTEAGUDO VALDEZ Y CARLOS AUGUSTO BALLON AVALOS, CONCLUYO EL PROCESO 1

FIRMAS EL DIA DIECINUEVE DE MARGO DEL DOS MIL CUATRO, ANTE

HIDALGO MORAN, NOTARIA DE LTMA.=..

ES TRANSCRIPCION DE LA ESCRITURA QUE CORRE EN El REGISTRO CON FECHA DIECISTETE

ALMAS

MI, CAPOLA CECILIA

LAS CAMELJAS 140, SAN ISIDRO - CENTRAL Torer- 442 2141 Ternera 440 8798
) EMAl: HIDALGOGE NOTARIARIDALGO. COM — WEB: HTTP://WWW NOTARIARIDALGO. COM
TESTIMONIO

¡HIDALOOo

)]
)
)
)
)
)
)
)

z
<
|-4
2
2
8
3
3
3
pa]
(a)

Notaria de Lima

DE MARZO DEL DOS MIL CUATRO, A FOJAS 33.566-33,690. Y A

INTERESADA EXPIDO El PRESENTE, DE ACUERDO A LEY EL QUE RUBRICO EN

SUS HOJ DIECISEIS DE NOVIEMBRE DE DOS MIL

DIEZ.-

<a! ==
CECILIA HIDALGO MORAN

Notaria de lima -----

INSCRIPCION:
SE DEJA CONSTANCIA QUÉ

Ti ==

EF ÍDA N* ASIENTO.

ION CONTRACTOMAP E oryos DOD01--.

CONTRATO DE CESION DE PARTICIP. 06006974 DODOL ko.

LIMA, 18-05-04,-DR. MARCO AMEQNIO SOTO MAMANT,-REGISTRADOR PUBLI
r "

¿ii

ECILTA HIDA LGO MORAN
Notaria de Lima

LAS CAMELIAS 140, SAN ISIDRO - CENTRAL Tier: 442 2141 Tezerax. 440 8798
EARL: HIDALGO(G NOTARAFIDALGO.004 — WED: HIT. WOW NOTARIARIDALGO. COM
Oficina: LIMA. Partida: 06006974. Pag. 18/22

ZONA REGISTRAL N' IX. SEDE LIM
SUNARP OFICINA REGISTRAL LIM
A co N” Partida: 06006974

INSCRIPCION DE ACTOS , CONTRATOS Y DERECHOS PETROLEROS
ATLANTIC RICHFIELD PERU, INC. SUCURSAL DEL PERU

REGISTRO DE PERSONAS JURIDICAS
RUBRO: CESION DE POSICION
D 00002

Se deja constancia que corre inscrita en el Asiento A 00002 de la partida registral N”
6006998 la CESION DE POSICION CONTRACTUAL Y MODIFICACION DEL
CO: TO DE LICENCIA PARA LA EXPLORACION Y EXPLOTACION DE
HIDROCARBUROS EN EL LOTE 64.,, realizada en virtud de la+escrítura pública del
17.03.2004 otorgada ante Carola Cecilia Hidalgo Moras Pública. de Lima, siendo
parte de su texto como sigue: AX ,

CESION DE POSICION CONTRACTUAL: ed. q
2.1. De conformidad con la cláusula decimosexta dE) ontraraporHl presente documento

REPSOL EXPLORA O PER Az, E OBESA DEL Pl BURLINGTO:

RESOURCES PERU LIMITED, SUCURSAL, PERUANA, “ceden su partición en el
ontrato a OCCIDENTAL EXPLORADORA DELCPERY LTD., SUCURSAL DEL

PERU; a su vez, ésta última h_participgelón al_en Contrato_a

OCCIDENTAL PETROLERA DEL PERU, INC:+SUCURSAL DEL PERU, quedando

en consecuencia esta última ewuóiga comb ¿Millar del total (100%) de las

icipasi OS

2.2. OCCIDENTAL PETROL! DEL U C., SUCURSAL DEL PERU, de

conformidad con el acápite 16. Contfato, fófga todas las garantias y asume todos los

derechos, responsabilidades con ina del Contrato.

Cláusula Primera: ys AS

1.11. Contratista: e

PERU, INC, SUCURSAL DEL PERU, inscrita en
'n el Asiento 1, fojas 119 y 120 del tomo II del
Libro de Contratj ii

1.22. Fecha de M o ión

, Eábla ¡Qe las partes suscriben la Cesión de Posición Contractual
y Modificación mr de'kicencia para la Exploración y Explotación de Hidrocarburos
en el Lote 64.- * tr

e
El título fue presentado al 23/03/2004 a las 03:34:48 PM horas, bajo el N* 2004-
00060651 del TóloBiario 0447.Derechos $/.1.280,00 con Recibo(s) Numero(s)
00000783-27 $0023498-06 - LIMA, 13 de Mayo del 2004.
ÉS
e
pay

Yu
EN MARCO ANTOMO/A0TÓ MAMA
o

o

o

OCCIDENTAL e RA

Página Número 1
Resolución del Superintendente Nacional de los Registros Públicos N* 124-97-SUNARP

A dd sino!

opens

100103 NM3ISV

9S'UL O1OZ/ 11/62
(ena eya

2d'OB'kIEUNISIAAA :50PO] EAed Os925: 2411 3P

1e.95/694 PEPPIIGNd ap O¡paw onanu un sou.»ua] Poy y
